


EXHIBIT 10.14













AMENDED AND RESTATED DECLARATION OF TRUST

OF

SOUTHERN MICHIGAN BANCORP CAPITAL TRUST I

Dated as of March 25, 2004




















--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page


ARTICLE I
INTERPRETATION AND DEFINITIONS

Section 1.1

Definitions

1

ARTICLE II
ORGANIZATION

Section 2.1

Name

9

Section 2.2

Office

9

Section 2.3

Purpose

9

Section 2.4

Authority

10

Section 2.5

Title to Property of the Trust

10

Section 2.6

Powers and Duties of the Trustees and the Administrators

10

Section 2.7

Prohibition of Actions by the Trust and the Trustees

15

Section 2.8

Powers and Duties of the Institutional Trustee

15

Section 2.9

Certain Duties and Responsibilities of the Trustees and the Administrators


17

Section 2.10

Certain Rights of Institutional Trustee

19

Section 2.11

Delaware Trustee

21

Section 2.12

Execution of Documents

21

Section 2.13

Execution of Documents

21

Section 2.14

Duration of Trust

22

Section 2.15

Mergers

22


ARTICLE III
SPONSOR

Section 3.1

Sponsor's Purchase of Common Securities

24

Section 3.2

Responsibilities of the Sponsor

24


ARTICLE IV
TRUSTEES AND ADMINISTRATORS

Section 4.1

Number of Trustees

24

Section 4.2

Delaware Trustee

24

Section 4.3

Institutional Trustee; Eligibility

25

Section 4.4

Administrators

25

Section 4.5

Appointment, Removal and Resignation of the Trustees and the Administrators

26

Section 4.6

Vacancies Among Trustees

27

Section 4.7

Effect of Vacancies

28

Section 4.8

Meetings of the Trustees and the Administrators

28

Section 4.9

Delegation of Power

28




--------------------------------------------------------------------------------




Section 4.10

Merger, Conversion, Consolidation or Succession to Business

29


ARTICLE V
DISTRIBUTIONS

Section 5.1

Distributions

29


ARTICLE VI
ISSUANCE OF SECURITIES

Section 6.1

General Provisions Regarding Securities

29

Section 6.2

Paying Agent, Transfer Agent, Calculation Agent and Registrar

30

Section 6.3

Form and Dating

31

Section 6.4

Mutilated, Destroyed, Lost or Stolen Certificates

31

Section 6.5

Temporary Certificates

32

Section 6.6

Cancellation

32

Section 6.7

Rights of Holders; Waivers of Past Defaults

32


ARTICLE VII
DISSOLUTION AND TERMINATION OF TURST

Section 7.1

Dissolution and Termination of Trust

34


ARTICLE VIII
TRANSFER OF INTERESTS

Section 8.1

General

35

Section 8.2

Transfer Procedures and Restrictions

36

Section 8.3

Deemed Security Holders

39

Section 8.4

Transfer of Initial Securities

39


ARTICLE IX
LIMITATION OF LIABILITY OF HOLDERS OF SECURITIES, TRUSTEES OR
OTHERS

Section 9.1

Liability

40

Section 9.2

Exculpation

41

Section 9.3

Fiduciary Duty

41

Section 9.4

Indemnification

42

Section 9.5

Outside Businesses

45

Section 9.6

Compensation; Fee

45


ARTICLE X
ACCOUNTING

Section 10.1

Fiscal Year

46

Section 10.2

Certain Accounting Matters

46

Section 10.3

Banking

47

Section 10.4

Withholding

47


ii

--------------------------------------------------------------------------------




ARTICLE XI
AMENDMENTS AND MEETINGS

Section 11.1

Amendments

47

Section 11.2

Meetings of the Holders of the Securities; Action by Written Consent


49


ARTICLE XII
REPRESENTATIONS OF INSTITUTIONAL TRUSTEE AND DELAWARE
TRUSTEE

Section 12.1

Representations and Warranties of Institutional Trustee

51

Section 12.2

Representations and Warranties of Delaware Trustee

51


ARTICLE XIII
MISCELLANEOUS

Section 13.1

Notices

52

Section 13.2

Governing Law

53

Section 13.3

Submission to Jurisdiction

53

Section 13.4

Intention of the Parties

54

Section 13.5

Headings

54

Section 13.6

Successors and Assigns

54

Section 13.7

Partial Enforceability

54

Section 13.8

Counterparts

54


\

ANNEXES AND EXHIBITS

ANNEX I

Terms of Capital Securities and Common Securities

   

EXHIBIT A-1

Form of Capital Security Certificate

EXHIBIT A-2

Form of Common Security Certificate

EXHIBIT B

Form of Transferee Certificate to be Executed by Accredited Investors

EXHIBIT C

Form of Transferor Certificate to be Executed for QIBs

EXHIBIT D

Form of Transferee Certificate to be Executed by Non-U.S. Persons





iii

--------------------------------------------------------------------------------




AMENDED AND RESTATED DECLARATION OF TRUST

OF

SOUTHERN MICHIGAN BANCORP CAPITAL TRUST I

March 25, 2004

                   AMENDED AND RESTATED DECLARATION OF TRUST (as amended or
supplemented from time to time in accordance with the terms hereof, this
"Declaration"), dated and effective as of March 25, 2004, by the Trustees (as
defined herein), the Administrators (as defined herein), the Sponsor (as defined
herein) and the holders from time to time of undivided beneficial interests in
the assets of the Trust (as defined herein) to be issued pursuant to this
Declaration.

                   WHEREAS, certain of the Trustees and the Sponsor established
Southern Michigan Bancorp Capital Trust I (the "Trust"), a statutory trust under
the Statutory Trust Act (as defined herein), pursuant to a Declaration of Trust,
dated as of March 18, 2004 (the "Original Declaration"), and a Certificate of
Trust filed with the Secretary of State of the State of Delaware on March 18,
2004, for the sole purpose of issuing and selling the Securities (as defined
herein) representing undivided beneficial interests in the assets of the Trust,
investing the proceeds thereof in the Debentures (as defined herein) of the
Debenture Issuer (as defined herein) and engaging in those activities necessary,
advisable or incidental thereto;

                   WHEREAS, as of the date hereof, no interests in the assets of
the Trust have been issued; and

                   WHEREAS, all of the Trustees, the Administrators and the
Sponsor, by this Declaration, amend and restate each and every term and
provision of the Original Declaration.

                   NOW, THEREFORE, it being the intention of the parties hereto
to continue the Trust as a statutory trust under the Statutory Trust Act and
that this Declaration constitutes the governing instrument of such statutory
trust, and that all assets contributed to the Trust will be held in trust for
the benefit of the holders, from time to time, of the Securities, subject to the
provisions of this Declaration, and, in consideration of the mutual covenants
contained herein and other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties, intending to be legally bound hereby, amend
and restate in its entirety the Original Declaration and agree as follows:

ARTICLE I

INTERPRETATION AND DEFINITIONS

                   Section 1.1  Definitions. Unless the context otherwise
requires:

                   (a)         capitalized terms used in this Declaration but
not defined in the preamble above or elsewhere herein have the respective
meanings assigned to them in this Section 1.1 or, if not defined in this Section
1.1 or elsewhere herein, in the Indenture;





--------------------------------------------------------------------------------




                   (b)         a term defined anywhere in this Declaration has
the same meaning throughout;

                   (c)         all references to "the Declaration" or "this
Declaration" are to this Declaration and each Annex and Exhibit hereto, as
modified, supplemented or amended from time to time;

                   (d)         all references in this Declaration to Articles
and Sections and Annexes and Exhibits are to Articles and Sections of and
Annexes and Exhibits to this Declaration unless otherwise specified;

                   (e)         a term defined in the Trust Indenture Act (as
defined herein) has the same meaning when used in this Declaration unless
otherwise defined in this Declaration or unless the context otherwise requires;
and

                   (f)         a reference to the singular includes the plural
and vice versa.

                   "Additional Amounts" has the meaning set forth in Section
3.06 of the Indenture.

                   "Administrative Action" has the meaning set forth in
paragraph 4(a) of Annex I.

                   "Administrators" means each of John H. Castle, Kurt G. Miller
and Danice L. Chartrand, solely in such Person's capacity as Administrator of
the Trust continued hereunder and not in such Person's individual capacity, or
such Administrator's successor in interest in such capacity, or any successor
appointed as herein provided.

                   "Affiliate" has the same meaning as given to that term in
Rule 405 under the Securities Act or any successor rule thereunder.

                   "Authorized Officer" of a Person means any Person that is
authorized to bind such Person.

                   "Bankruptcy Event" means, with respect to any Person:

                   (a)         a court having jurisdiction in the premises
enters a decree or order for relief in respect of such Person in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoints a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of such Person or for any substantial
part of its property, or orders the winding-up or liquidation of its affairs,
and such decree, appointment or order remains unstayed and in effect for a
period of 90 consecutive days; or

                   (b)         such Person commences a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, consents to the entry of an order for relief in an involuntary case
under any such law, or consents to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of such Person or of any substantial part of its property, or
makes any general assignment for the benefit of creditors, or fails generally to
pay its debts as they become due.




2

--------------------------------------------------------------------------------




                   "Business Day" means any day other than Saturday, Sunday or
any other day on which banking institutions in Wilmington, Delaware, The City of
New York or Lansing, Michigan are permitted or required by law or executive
order to close.

                   "Calculation Agent" has the meaning set forth in Section 1.01
of the Indenture.

                   "Capital Securities" has the meaning set forth in Section
6.1(a).

                   "Capital Security Certificate" means a definitive Certificate
registered in the name of the Holder representing a Capital Security
substantially in the form of Exhibit A-1.

                   "Capital Treatment Event" has the meaning set forth in
paragraph 4(a) of Annex I.

                   "Certificate" means any certificate evidencing Securities.

                   "Certificate of Trust" means the certificate of trust filed
with the Secretary of State of the State of Delaware with respect to the Trust,
as amended and restated from time to time.

                   "Closing Date" has the meaning set forth in the Placement
Agreement.

                   "Code" means the Internal Revenue Code of 1986, as amended
from time to time, or any successor legislation.

                   "Commission" means the United States Securities and Exchange
Commission.

                   "Common Securities" has the meaning set forth in Section
6.1(a).

                   "Common Security Certificate" means a definitive Certificate
registered in the name of the Holder representing a Common Security
substantially in the form of Exhibit A-2.

                   "Company Indemnified Person" means (a) any Administrator, (b)
any Affiliate of any Administrator, (c) any officers, directors, shareholders,
members, partners, employees, representatives or agents of any Administrator or
(d) any officer, employee or agent of the Trust or its Affiliates.

                   "Corporate Trust Office" means the office of the
Institutional Trustee at which at any particular time its corporate trust
business shall be principally administered, which at all times shall be located
within the United States and at the time of execution of this Declaration shall
be Rodney Square North, 1100 North Market Street, Wilmington, DE 19890-0001,
Attention: Corporate Trust Administration.

                   "Coupon Rate" has the meaning set forth in paragraph 2(a) of
Annex I.

                   "Covered Person" means (a) any Administrator, officer,
director, shareholder, partner, member, representative, employee or agent of the
Trust or the Trust's Affiliates or (b) any Holder of Securities.




3

--------------------------------------------------------------------------------




                   "Debenture Issuer" means Southern Michigan Bancorp, Inc., a
bank holding company incorporated in Michigan, in its capacity as issuer of the
Debentures under the Indenture, and any permitted successor under the Indenture.

                   "Debenture Trustee" means Wilmington Trust Company, a
Delaware banking corporation, not in its individual capacity but solely as
trustee under the Indenture until a successor is appointed thereunder, and
thereafter means such successor trustee.

                   "Debentures" means the Floating Rate Junior Subordinated Debt
Securities due 2034 to be issued by the Debenture Issuer under the Indenture.

                   "Default" means any event, act or condition that with notice
or lapse of time, or both, would constitute an Event of Default.

                   "Deferred Interest" means any interest on the Debentures that
would have been overdue and unpaid for more than one Distribution Payment Date
but for the imposition of an Extension Period, and the interest that shall
accrue (to the extent that the payment of such interest is legally enforceable)
on such interest at the Coupon Rate applicable during such Extension Period,
compounded quarterly from the date on which such Deferred Interest would
otherwise have been due and payable until paid or made available for payment.

                   "Definitive Capital Securities" means any Capital Securities
in definitive form issued by the Trust.

                   "Delaware Trustee" has the meaning set forth in Section 4.2.

                   "Direct Action" has the meaning set forth in Section 2.8(e).

                   "Distribution" means a distribution payable to Holders of
Securities in accordance with Section 5.1.

                   "Distribution Payment Date" has the meaning set forth in
paragraph 2(e) of Annex I.

                   "Distribution Period" has the meaning set forth in paragraph
2(a) of Annex I.

                   "Event of Default" means the occurrence of an Indenture Event
of Default.

                   "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time, or any successor legislation.

                   "Extension Period" has the meaning set forth in paragraph
2(e) of Annex I.

                   "Federal Reserve" has the meaning set forth in paragraph 3 of
Annex I.

                   "Fiduciary Indemnified Person" shall mean each of the
Institutional Trustee (including in its individual capacity), the Delaware
Trustee (including in its individual capacity), any Affiliate of the
Institutional Trustee or the Delaware Trustee, and any officers, directors,



4

--------------------------------------------------------------------------------




shareholders, members, partners, employees, representatives, custodians,
nominees or agents of the Institutional Trustee or the Delaware Trustee.

                   "Fiscal Year" has the meaning set forth in Section 10.1

                   "Guarantee" means the Guarantee Agreement, dated as of the
Closing Date, of the Sponsor (the "Guarantor") in respect of the Capital
Securities.

                   "Holder" means a Person in whose name a Certificate
representing a Security is registered on the Securities Register maintained by
or on behalf of the Registrar, such Person being a beneficial owner within the
meaning of the Statutory Trust Act.

                   "Indemnified Person" means a Company Indemnified Person or a
Fiduciary Indemnified Person.

                   "Indenture" means the Indenture, dated as of the Closing
Date, between the Debenture Issuer and the Debenture Trustee, and any indenture
supplemental thereto pursuant to which the Debentures are to be issued.

                   "Indenture Event of Default" means an "Event of Default" as
defined in the Indenture.

                   "Institutional Trustee" means the Trustee meeting the
eligibility requirements set forth in Section 4.3.

                   "Investment Company" means an investment company as defined
in the Investment Company Act.

                   "Investment Company Act" means the Investment Company Act of
1940, as amended from time to time, or any successor legislation.

                   "Investment Company Event" has the meaning set forth in
paragraph 4(a) of Annex I.

                   "Legal Action" has the meaning set forth in Section 2.8(e).

                   "LIBOR" means the London Interbank Offered Rate for
three-month U.S. Dollar deposits in Europe as determined by the Calculation
Agent according to paragraph 2(b) of Annex I.

                   "LIBOR Banking Day" has the meaning set forth in paragraph
2(b)(1) of Annex I.

                   "LIBOR Business Day" has the meaning set forth in paragraph
2(b)(1) of Annex I.

                   "LIBOR Determination Date" has the meaning set forth in
paragraph 2(b)(1) of Annex I.

                   "Liquidation" has the meaning set forth in paragraph 3 of
Annex I.




5

--------------------------------------------------------------------------------




                   "Liquidation Distribution" has the meaning set forth in
paragraph 3 of Annex I.

                   "Majority in liquidation amount of the Securities" means
Holders of outstanding Securities voting together as a single class or, as the
context may require, Holders of outstanding Capital Securities or Holders of
outstanding Common Securities voting separately as a class, who are the record
owners of more than 50% of the aggregate liquidation amount (including the
amount that would be paid upon the redemption, liquidation or otherwise on the
date upon which the voting percentages are determined, plus unpaid Distributions
accrued thereon to such date) of all outstanding Securities of the relevant
class.

                   "Maturity Date" has the meaning set forth in paragraph 4(a)
of Annex I.

                   "Maturity Redemption Price" has the meaning set forth in
paragraph 4(a) of Annex I.

                   "Officers' Certificate" means, with respect to any Person, a
certificate signed by two Authorized Officers of such Person or, in the case of
a natural Person, such Person. Any Officers' Certificate delivered with respect
to compliance with a condition or covenant provided for in this Declaration
shall include:

                   (a)         a statement that each Authorized Officer or
Person, as the case may be, signing the Officers' Certificate has read the
covenant or condition and the definitions relating thereto;

                   (b)         a brief statement of the nature and scope of the
examination or investigation undertaken by each Authorized Officer or Person, as
the case may be, in rendering the Officers' Certificate;

                   (c)         a statement that each Authorized Officer or
Person, as the case may be, has made such examination or investigation as, in
his or her opinion, is necessary to enable such Authorized Officer or Person, as
the case may be, to express an informed opinion as to whether or not such
covenant or condition has been complied with; and

                   (d)         a statement as to whether, in the opinion of each
Authorized Officer or Person, as the case may be, such condition or covenant has
been complied with.

                   "Optional Redemption Date" has the meaning set forth in
paragraph 4(a) of Annex I.

                   "Optional Redemption Price" has the meaning set forth in
paragraph 4(a) of Annex I.

                   "Paying Agent" has the meaning set forth in Section 6.2(a).

                   "Payment Amount" has the meaning set forth in Section 5.1.

                   "Person" means a legal person, including any individual,
corporation, estate, partnership, joint venture, association, joint stock
company, limited liability company, trust,



6

--------------------------------------------------------------------------------




unincorporated association, or government or any agency or political subdivision
thereof, or any other entity of whatever nature.

                   "Placement Agreement" means the Placement Agreement relating
to the offer and sale of Capital Securities.

                   "PORTAL" has the meaning set forth in Section 2.6(a)(i).

                   "Property Account" has the meaning set forth in Section
2.8(c).

                   "Pro Rata" has the meaning set forth in paragraph 8 of Annex
I.

                   "Purchaser" means ALESCO Preferred Funding III, Ltd.

                   "QIB" means a "qualified institutional buyer" as defined
under Rule 144A.

                   "Quorum" means a majority of the Administrators or, if there
are only two Administrators, both of them.

                   "Redemption/Distribution Notice" has the meaning set forth in
paragraph 4(e) of Annex I.

                   "Reference Banks" has the meaning set forth in paragraph
2(b)(2) of Annex I.

                   "Registrar" has the meaning set forth in Section 6.2(a).

                   "Relevant Trustee" has the meaning set forth in
Section 4.5(a).

                   "Resale Restriction Termination Date" means, with respect to
any Capital Security, the date which is the later of (i) two years (or such
shorter period of time as permitted by Rule 144(k) under the Securities Act)
after the later of (y) the date of original issuance of such Capital Security
and (z) the last date on which the Trust or any Affiliate of the Trust was the
Holder of such Capital Security (or any predecessor thereto) and (ii) such later
date, if any, as may be required by any subsequent change in applicable law.

                   "Responsible Officer" means, with respect to the
Institutional Trustee, any officer within the Corporate Trust Office of the
Institutional Trustee with direct responsibility for the administration of this
Declaration, including any vice-president, any assistant vice-president, any
secretary, any assistant secretary, the treasurer, any assistant treasurer, any
trust officer or other officer of the Corporate Trust Office of the
Institutional Trustee customarily performing functions similar to those
performed by any of the above designated officers and also means, with respect
to a particular corporate trust matter, any other officer to whom such matter is
referred because of that officer's knowledge of and familiarity with the
particular subject.

                   "Restricted Securities Legend" has the meaning set forth in
Section 8.2(c).

                   "Rule 144A" means Rule 144A under the Securities Act.

                   "Rule 3a-5" means Rule 3a-5 under the Investment Company Act.




7

--------------------------------------------------------------------------------




                   "Rule 3a-7" means Rule 3a-7 under the Investment Company Act.

                   "Securities" means the Common Securities and the Capital
Securities.

                   "Securities Act" means the Securities Act of 1933, as amended
from time to time, or any successor legislation.

                   "Securities Register" has the meaning set forth in Section
6.2(a).

                   "Special Event" has the meaning set forth in paragraph 4(a)
of Annex I.

                   "Special Redemption Date" has the meaning set forth in
paragraph 4(a) of Annex I.

                   "Special Redemption Price" has the meaning set forth in
paragraph 4(a) of Annex I.

                   "Sponsor" means Southern Michigan Bancorp, Inc., a bank
holding company that is incorporated in Michigan, or any permitted successor of
the Debenture Issuer under the Indenture, in its capacity as sponsor of the
Trust.

                   "Statutory Trust Act" means Chapter 38 of Title 12 of the
Delaware Code, 12 Del. Code § 3801 et seq., as it may be amended from time to
time, or any successor legislation.

                   "Successor Delaware Trustee" has the meaning set forth in
Section 4.5(e).

                   "Successor Entity" has the meaning set forth in Section
2.15(b).

                   "Successor Institutional Trustee" has the meaning set forth
in Section 4.5(b).

                   "Successor Securities" has the meaning set forth in Section
2.15(b).

                   "Super Majority" has the meaning set forth in paragraph 5(b)
of Annex I.

                   "Tax Event" has the meaning set forth in paragraph 4(a) of
Annex I.

                   "Telerate Page 3750" has the meaning set forth in paragraph
2(b)(1) of Annex I.

                   "10% in liquidation amount of the Securities" means Holders
of outstanding Securities voting together as a single class or, as the context
may require, Holders of outstanding Capital Securities or Holders of outstanding
Common Securities voting separately as a class, who are the record owners of 10%
or more of the aggregate liquidation amount (including the stated amount that
would be paid upon the redemption, liquidation or otherwise on the date upon
which the voting percentages are determined, plus unpaid Distributions accrued
thereon to such date) of all outstanding Securities of the relevant class.

                   "Transfer Agent" has the meaning set forth in Section 6.2(a).




8

--------------------------------------------------------------------------------




                   "Treasury Regulations" means the income tax regulations,
including temporary and proposed regulations, promulgated under the Code by the
United States Treasury, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

                   "Trust Indenture Act" means the Trust Indenture Act of 1939,
as amended from time-to-time, or any successor legislation.

                   "Trustee" or "Trustees" means each Person who has signed this
Declaration as a trustee, so long as such Person shall continue in office in
accordance with the terms hereof, and all other Persons who may from time to
time be duly appointed, qualified and serving as Trustees in accordance with the
provisions hereof, and references herein to a Trustee or the Trustees shall
refer to such Person or Persons solely in their capacity as trustees hereunder.

                   "Trust Property" means (a) the Debentures, (b) any cash on
deposit in, or owing to, the Property Account and (c) all proceeds and rights in
respect of the foregoing and any other property and assets for the time being
held or deemed to be held by the Institutional Trustee pursuant to the trusts of
this Declaration.

                   "U.S. Person" means a United States Person as defined in
Section 7701(a)(30) of the Code.

ARTICLE II

ORGANIZATION

                   Section 2.1.  Name. The Trust is named "Southern Michigan
Bancorp Capital Trust I," as such name may be modified from time to time by the
Administrators following written notice to the Institutional Trustee and the
Holders of the Securities. The Trust's activities may be conducted under the
name of the Trust or any other name deemed advisable by the Administrators.

                   Section 2.2.  Office. The address of the principal office of
the Trust, which shall be in a state of the United States or the District of
Columbia, is 51 West Pearl Street, Coldwater, Michigan 49036. On ten Business
Days' written notice to the Institutional Trustee and the Holders of the
Securities, the Administrators may designate another principal office, which
shall be in a state of the United States or the District of Columbia.

                   Section 2.3.  Purpose. The exclusive purposes and functions
of the Trust are (a) to issue and sell the Securities representing undivided
beneficial interests in the assets of the Trust, (b) to invest the gross
proceeds from such sale in the Debentures and (c) except as otherwise limited
herein, to engage in only those other activities deemed necessary, advisable or
incidental thereto by the Institutional Trustee, including, without limitation,
those activities specified in this Declaration. The Trust shall not borrow
money, issue debt or reinvest proceeds derived from investments, pledge any of
its assets, or otherwise undertake (or permit to be undertaken) any activity
that would cause the Trust not to be classified for United States federal income
tax purposes as a grantor trust.




9

--------------------------------------------------------------------------------




                   Section 2.4.  Authority. Except as specifically provided in
this Declaration, the Institutional Trustee shall have exclusive and complete
authority to carry out the purposes of the Trust. An action taken by a Trustee
on behalf of the Trust and in accordance with such Trustee's powers shall
constitute the act of and serve to bind the Trust. In dealing with the Trustees
acting on behalf of the Trust, no Person shall be required to inquire into the
authority of the Trustees to bind the Trust. Persons dealing with the Trust are
entitled to rely conclusively on the power and authority of the Trustees as set
forth in this Declaration. The Administrators shall have only those ministerial
duties set forth herein with respect to accomplishing the purposes of the Trust
and are not intended to be trustees or fiduciaries with respect to the Trust or
the Holders. The Institutional Trustee shall have the right, but shall not be
obligated except as provided in Section 2.6, to perform those duties assigned to
the Administrators.

                   Section 2.5.  Title to Property of the Trust. Except as
provided in Section 2.8 with respect to the Debentures and the Property Account
or as otherwise provided in this Declaration, legal title to all assets of the
Trust shall be vested in the Trust. The Holders shall not have legal title to
any part of the assets of the Trust, but shall have an undivided beneficial
interest in the assets of the Trust.

                   Section 2.6.  Powers and Duties of the Trustees and the
Administrators.

                   (a)         The Trustees and the Administrators shall conduct
the affairs of the Trust in accordance with the terms of this Declaration.
Subject to the limitations set forth in paragraph (b) of this Section, and in
accordance with the following provisions (i) and (ii), the Administrators and,
at the direction of the Administrators, the Trustees, shall have the authority
to enter into all transactions and agreements determined by the Administrators
to be appropriate in exercising the authority, express or implied, otherwise
granted to the Trustees or the Administrators, as the case may be, under this
Declaration, and to perform all acts in furtherance thereof, including without
limitation, the following:



         (i)         Each Administrator shall have the power, duty and
authority, and is hereby authorized, to act on behalf of the Trust with respect
to the following matters:

         (A)         the issuance and sale of the Securities;

         (B)         to cause the Trust to enter into, and to execute, deliver
and perform on behalf of the Trust, such agreements as may be necessary or
desirable in connection with the purposes and function of the Trust, including
agreements with the Paying Agent, a subscription agreement for Debentures
between the Trust and the Sponsor, a subscription agreement for Capital
Securities between the Trust and the Purchaser of the Capital Securities and a
subscription agreement for Common Securities between the Trust and the Sponsor;

         (C)         ensuring compliance with the Securities Act and applicable
securities or blue sky laws of states and other jurisdictions;





10

--------------------------------------------------------------------------------




         (D)         if and at such time determined solely by the Sponsor at the
request of the Holders, assisting in the designation of the Capital Securities
for trading in the Private Offering, Resales and Trading through the Automatic
Linkages ("PORTAL") system if available;

         (E)         the sending of notices (other than notices of default) and
other information regarding the Securities and the Debentures to the Holders in
accordance with this Declaration, including notice of any notice received from
the Debenture Issuer of its election to defer payments of interest on the
Debentures by extending the interest payment period under the Indenture;

         (F)         the appointment of a Paying Agent, Transfer Agent and
Registrar in accordance with this Declaration;

         (G)         execution and delivery of the Securities in accordance with
this Declaration;

         (H)         execution and delivery of closing certificates pursuant to
the Placement Agreement and the application for a taxpayer identification
number;

         (I)         unless otherwise determined by the Holders of a Majority in
liquidation amount of the Securities or as otherwise required by the Statutory
Trust Act, to execute on behalf of the Trust (either acting alone or together
with any or all of the Administrators) any documents that the Administrators
have the power to execute pursuant to this Declaration;

         (J)         the taking of any action as the Sponsor or an Administrator
may from time to time determine is necessary, advisable or incidental to the
foregoing to give effect to the terms of this Declaration for the benefit of the
Holders (without consideration of the effect of any such action on any
particular Holder);

         (K)         to establish a record date with respect to all actions to
be taken hereunder that require a record date be established, including
Distributions, voting rights, redemptions and exchanges, and to issue relevant
notices to the Holders of Capital Securities and Holders of Common Securities as
to such actions and applicable record dates;

         (L)         to duly prepare and file on behalf of the Trust all
applicable tax returns and tax information reports that are required to be filed
with respect to the Trust;

         (M)         to negotiate the terms of, and the execution and delivery
of, the Placement Agreement providing for the sale of the Capital Securities;





11

--------------------------------------------------------------------------------




         (N)         to employ or otherwise engage employees, agents (who may be
designated as officers with titles), managers, contractors, advisors, attorneys
and consultants and pay reasonable compensation for such services;

         (O)         to incur expenses that are necessary, advisable or
incidental to carry out any of the purposes of the Trust;

         (P)         to give the certificate required by § 314(a)(4) of the
Trust Indenture Act to the Institutional Trustee, which certificate may be
executed by an Administrator; and

         (Q)         to take all action that may be necessary or appropriate for
the preservation and the continuation of the Trust's valid existence, rights,
franchises and privileges as a statutory trust under the laws of each
jurisdiction (other than the State of Delaware) in which such existence is
necessary to protect the limited liability of the Holders of the Capital
Securities or to enable the Trust to effect the purposes for which the Trust was
created.

         (ii)         As among the Trustees and the Administrators, the
Institutional Trustee shall have the power, duty and authority, and is hereby
authorized, to act on behalf of the Trust with respect to the following matters:


         (A)         the establishment of the Property Account;

         (B)         the receipt of the Debentures;

         (C)         the collection of interest, principal and any other
payments made in respect of the Debentures in the Property Account;

         (D)         the distribution through the Paying Agent of amounts owed
to the Holders in respect of the Securities;

         (E)         the exercise of all of the rights, powers and privileges of
a holder of the Debentures;

         (F)         the sending of notices of default and other information
regarding the Securities and the Debentures to the Holders in accordance with
this Declaration;

         (G)         the distribution of the Trust Property in accordance with
the terms of this Declaration;

         (H)         to the extent provided in this Declaration, the winding up
of the affairs of and liquidation of the Trust and the preparation, execution
and filing of the certificate of cancellation with the Secretary of State of the
State of Delaware;




12

--------------------------------------------------------------------------------




         (I)         after any Event of Default (of which the Institutional
Trustee has knowledge (as provided in Section 2.10(m) hereof)) (provided, that
such Event of Default is not by or with respect to the Institutional Trustee),
the taking of any action that the Institutional Trustee may from time to time
determine is necessary, advisable or incidental for the foregoing to give effect
to the terms of this Declaration and protect and conserve the Trust Property for
the benefit of the Holders (without consideration of the effect of any such
action on any particular Holder);

         (J)         to take all action that may be necessary or appropriate for
the preservation and the continuation of the Trust's valid existence, rights,
franchises and privileges as a statutory trust under the laws of the State of
Delaware to protect the limited liability of the Holders of the Capital
Securities or to enable the Trust to effect the purposes for which the Trust was
created; and

         (K)         to undertake any actions set forth in § 317(a) of the Trust
Indenture Act.

         (iii)         The Institutional Trustee shall have the power and
authority, and is hereby authorized, to act on behalf of the Trust with respect
to any of the duties, liabilities, powers or the authority of the Administrators
set forth in Section 2.6(a)(i)(E) and (F) herein but shall not have a duty to do
any such act unless specifically requested to do so in writing by the Sponsor,
and shall then be fully protected in acting pursuant to such written request;
and in the event of a conflict between the action of the Administrators and the
action of the Institutional Trustee, the action of the Institutional Trustee
shall prevail.

                   (b)         So long as this Declaration remains in effect,
the Trust (or the Trustees or Administrators acting on behalf of the Trust)
shall not undertake any business, activities or transaction except as expressly
provided herein or contemplated hereby. In particular, neither the Trustees nor
the Administrators may cause the Trust to (i) acquire any investments or engage
in any activities not authorized by this Declaration, (ii) sell, assign,
transfer, exchange, mortgage, pledge, set-off or otherwise dispose of any of the
Trust Property or interests therein, including to Holders, except as expressly
provided herein, (iii) take any action that would cause (or in the case of the
Institutional Trustee, to the actual knowledge of a Responsible Officer would
cause) the Trust to fail or cease to qualify as a grantor trust for United
States federal income tax purposes, (iv) incur any indebtedness for borrowed
money or issue any other debt or (v) take or consent to any action that would
result in the placement of a lien on any of the Trust Property. The
Institutional Trustee shall, at the sole cost and expense of the Trust subject
to reimbursement under Section 9.6(a), defend all claims and demands of all
Persons at any time claiming any lien on any of the Trust Property adverse to
the interest of the Trust or the Holders in their capacity as Holders.

                   (c)         In connection with the issuance and sale of the
Capital Securities, the Sponsor shall have the right and responsibility to
assist the Trust with respect to, or effect on



13

--------------------------------------------------------------------------------




behalf of the Trust, the following (and any actions taken by the Sponsor in
furtherance of the following prior to the date of this Declaration are hereby
ratified and confirmed in all respects):

         (i)         the taking of any action necessary to obtain an exemption
from the Securities Act;

         (ii)         the determination of the jurisdictions in which to take
appropriate action to qualify or register for sale all or part of the Capital
Securities and the determination of any and all such acts, other than actions
which must be taken by or on behalf of the Trust, and the advisement of and
direction to the Trustees of actions they must take on behalf of the Trust, and
the preparation for execution and filing of any documents to be executed and
filed by the Trust or on behalf of the Trust, as the Sponsor deems necessary or
advisable in order to comply with the applicable laws of any such jurisdictions
in connection with the sale of the Capital Securities; and

         (iii)         the taking of any other actions necessary or desirable to
carry out any of the foregoing activities.

                   (d)         Notwithstanding anything herein to the contrary,
the Administrators, the Institutional Trustee and the Holders of a Majority in
liquidation amount of the Common Securities are authorized and directed to
conduct the affairs of the Trust and to operate the Trust so that (i) the Trust
will not be deemed to be an Investment Company required to be registered under
the Investment Company Act (in the case of the Institutional Trustee, to the
actual knowledge of a Responsible Officer), and (ii) the Trust will not fail to
be classified as a grantor trust for United States federal income tax purposes
(in the case of the Institutional Trustee, to the actual knowledge of a
Responsible Officer) and (iii) the Trust will not take any action inconsistent
with the treatment of the Debentures as indebtedness of the Debenture Issuer for
United States federal income tax purposes (in the case of the Institutional
Trustee, to the actual knowledge of a Responsible Officer). In this connection,
the Institutional Trustee, the Administrators and the Holders of a Majority in
liquidation amount of the Common Securities are authorized to take any action,
not inconsistent with applicable laws or this Declaration, as amended from time
to time, that each of the Institutional Trustee, the Administrators and such
Holders determine in their discretion to be necessary or desirable for such
purposes, even if such action adversely affects the interests of the Holders of
the Capital Securities.

                   (e)         All expenses incurred by the Administrators or
the Trustees pursuant to this Section 2.6 shall be reimbursed by the Sponsor,
and the Trustees shall have no obligations with respect to such expenses.

                   (f)         The assets of the Trust shall consist of the
Trust Property.

                   (g)         Legal title to all Trust Property shall be vested
at all times in the Institutional Trustee (in its capacity as such) and shall be
held and administered by the Institutional Trustee for the benefit of the Trust
in accordance with this Declaration.

                   (h)         If the Institutional Trustee or any Holder has
instituted any proceeding to enforce any right or remedy under this Declaration
and such proceeding has been discontinued



14

--------------------------------------------------------------------------------




or abandoned for any reason, or has been determined adversely to the
Institutional Trustee or to such Holder, then and in every such case the
Sponsor, the Institutional Trustee and the Holders shall, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Institutional Trustee and the Holders shall continue as though no such
proceeding had been instituted.

                   Section 2.7.  Prohibition of Actions by the Trust and the
Trustees.



                   The Trust shall not, and the Institutional Trustee and the
Administrators shall not, and the Administrators shall cause the Trust not to,
engage in any activity other than as required or authorized by this Declaration.
In particular, the Trust shall not, and the Institutional Trustee and the
Administrators shall not cause the Trust to:

                   (a)         invest any proceeds received by the Trust from
holding the Debentures, but shall distribute all such proceeds to Holders of the
Securities pursuant to the terms of this Declaration and of the Securities;



                   (b)         acquire any assets other than as expressly
provided herein;

                   (c)         possess Trust Property for other than a Trust
purpose;

                   (d)         make any loans or incur any indebtedness other
than loans represented by the Debentures;

                   (e)         possess any power or otherwise act in such a way
as to vary the Trust Property or the terms of the Securities;

                   (f)         issue any securities or other evidences of
beneficial ownership of, or beneficial interest in, the Trust other than the
Securities; or

                   (g)         other than as provided in this Declaration
(including Annex I), (i) direct the time, method and place of exercising any
trust or power conferred upon the Debenture Trustee with respect to the
Debentures, (ii) waive any past default that is waivable under the Indenture,
(iii) exercise any right to rescind or annul any declaration that the principal
of all the Debentures shall be due and payable, or (iv) consent to any
amendment, modification or termination of the Indenture or the Debentures where
such consent shall be required unless the Trust shall have received a written
opinion of counsel experienced in such matters to the effect that such
amendment, modification or termination will not cause the Trust to cease to be
classified as a grantor trust for United States federal income tax purposes.

                   Section 2.8.  Powers and Duties of the Institutional Trustee.



                   (a)         The legal title to the Debentures shall be owned
by and held of record in the name of the Institutional Trustee in trust for the
benefit of the Trust. The right, title and interest of the Institutional Trustee
to the Debentures shall vest automatically in each Person who may hereafter be
appointed as Institutional Trustee in accordance with Section 4.5. Such vesting
and cessation of title shall be effective whether or not conveyancing documents
with regard to the Debentures have been executed and delivered.


15

--------------------------------------------------------------------------------




                   (b)         The Institutional Trustee shall not transfer its
right, title and interest in the Debentures to the Administrators or to the
Delaware Trustee.

                   (c)         The Institutional Trustee shall:

         (i)         establish and maintain a segregated non-interest bearing
trust account (the "Property Account") in the United States (as defined in
Treasury Regulations § 301.7701-7), in the name of and under the exclusive
control of the Institutional Trustee, and maintained in the Institutional
Trustee's trust department, on behalf of the Holders of the Securities and, upon
the receipt of payments of funds made in respect of the Debentures held by the
Institutional Trustee, deposit such funds into the Property Account and make
payments to the Holders of the Capital Securities and Holders of the Common
Securities from the Property Account in accordance with Section 5.1. Funds in
the Property Account shall be held uninvested until disbursed in accordance with
this Declaration;

         (ii)         engage in such ministerial activities as shall be
necessary or appropriate to effect the redemption of the Capital Securities and
the Common Securities to the extent the Debentures are redeemed or mature; and

         (iii)         upon written notice of distribution issued by the
Administrators in accordance with the terms of the Securities, engage in such
ministerial activities as shall be necessary or appropriate to effect the
distribution of the Debentures to Holders of Securities upon the occurrence of
the circumstances specified therefor under the terms of the Securities.

                   (d)         The Institutional Trustee shall take all actions
and perform such duties as may be specifically required of the Institutional
Trustee pursuant to the terms of the Securities.

                   (e)         The Institutional Trustee may bring or defend,
pay, collect, compromise, arbitrate, resort to legal action with respect to, or
otherwise adjust claims or demands of or against, the Trust (a "Legal Action")
which arise out of or in connection with an Event of Default of which a
Responsible Officer of the Institutional Trustee has actual knowledge or the
Institutional Trustee's duties and obligations under this Declaration or the
Trust Indenture Act; provided, however, that if an Event of Default has occurred
and is continuing and such event is attributable to the failure of the Debenture
Issuer to pay interest or premium, if any, on or principal of the Debentures on
the date such interest, premium, if any, or principal is otherwise payable (or
in the case of redemption, on the date of redemption), then a Holder of the
Capital Securities may directly institute a proceeding for enforcement of
payment to such Holder of the principal of or premium, if any, or interest on
the Debentures having a principal amount equal to the aggregate liquidation
amount of the Capital Securities of such Holder (a "Direct Action") on or after
the respective due date specified in the Debentures. In connection with such
Direct Action, the rights of the Holders of the Common Securities will be
subrogated to the rights of such Holder of the Capital Securities to the extent
of any payment made by the Debenture Issuer to such Holder of the Capital
Securities in such Direct Action; provided, however, that a Holder of the Common
Securities may exercise such right of subrogation only if no Event of Default
with respect to the Capital Securities has occurred and is continuing.


16

--------------------------------------------------------------------------------




                   (f)         The Institutional Trustee shall continue to serve
as a Trustee until either:

         (i)         the Trust has been completely liquidated and the proceeds
of the liquidation distributed to the Holders of the Securities pursuant to the
terms of the Securities and this Declaration (including Annex I); or

         (ii)         a Successor Institutional Trustee has been appointed and
has accepted that appointment in accordance with Section 4.5.

                   (g)         The Institutional Trustee shall have the legal
power to exercise all of the rights, powers and privileges of a holder of the
Debentures under the Indenture and, if an Event of Default occurs and is
continuing, the Institutional Trustee may, for the benefit of Holders of the
Securities, enforce its rights as holder of the Debentures subject to the rights
of the Holders pursuant to this Declaration (including Annex I) and the terms of
the Securities.

                   (h)         The Institutional Trustee must exercise the
powers set forth in this Section 2.8 in a manner that is consistent with the
purposes and functions of the Trust set out in Section 2.3, and the
Institutional Trustee shall not take any action that is inconsistent with the
purposes and functions of the Trust set out in Section 2.3.

                   Section 2.9.  Certain Duties and Responsibilities of the
Trustees and the Administrators.

                   (a)         The Institutional Trustee, before the occurrence
of any Event of Default (of which the Institutional Trustee has knowledge (as
provided in Section 2.10(m) hereof)) and after the curing of all Events of
Default that may have occurred, shall undertake to perform only such duties as
are specifically set forth in this Declaration and no implied covenants shall be
read into this Declaration against the Institutional Trustee. In case an Event
of Default (of which the Institutional Trustee has knowledge (as provided in
Section 2.10(m) hereof)), has occurred (that has not been cured or waived
pursuant to Section 6.7), the Institutional Trustee shall exercise such of the
rights and powers vested in it by this Declaration, and use the same degree of
care and skill in their exercise, as a prudent person would exercise or use
under the circumstances in the conduct of his or her own affairs.

                   (b)         The duties and responsibilities of the Trustees
and the Administrators shall be as provided by this Declaration and, in the case
of the Institutional Trustee, by the Trust Indenture Act. Notwithstanding the
foregoing, no provision of this Declaration shall require any Trustee or
Administrator to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity satisfactory to it
against such risk or liability is not reasonably assured to it. Whether or not
therein expressly so provided, every provision of this Declaration relating to
the conduct or affecting the liability of or affording protection to the
Trustees or the Administrators shall be subject to the provisions of this
Article. Nothing in this Declaration shall be construed to release a Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct or bad faith. Nothing in this Declaration shall be
construed to release an Administrator from liability for its own gross negligent
action, its own gross


17

--------------------------------------------------------------------------------




negligent failure to act, or its own willful misconduct or bad faith. To the
extent that, at law or in equity, a Trustee or an Administrator has duties and
liabilities relating to the Trust or to the Holders, such Trustee or
Administrator shall not be liable to the Trust or to any Holder for such
Trustee's or Administrator's good faith reliance on the provisions of this
Declaration. The provisions of this Declaration, to the extent that they
restrict the duties and liabilities of the Administrators or the Trustees
otherwise existing at law or in equity, are agreed by the Sponsor and the
Holders to replace such other duties and liabilities of the Administrators or
the Trustees.

                   (c)         All payments made by the Institutional Trustee or
a Paying Agent in respect of the Securities shall be made only from the revenue
and proceeds from the Trust Property and only to the extent that there shall be
sufficient revenue or proceeds from the Trust Property to enable the
Institutional Trustee or a Paying Agent to make payments in accordance with the
terms hereof. Each Holder, by its acceptance of a Security, agrees that it will
look solely to the revenue and proceeds from the Trust Property to the extent
legally available for distribution to it as herein provided and that the
Trustees and the Administrators are not personally liable to it for any amount
distributable in respect of any Security or for any other liability in respect
of any Security. This Section 2.9(c) does not limit the liability of the
Trustees expressly set forth elsewhere in this Declaration or, in the case of
the Institutional Trustee, in the Trust Indenture Act.

                   (d)         No provision of this Declaration shall be
construed to relieve the Institutional Trustee from liability for its own
negligent action, its own negligent failure to act, or its own willful
misconduct or bad faith with respect to matters that are within the authority of
the Institutional Trustee under this Declaration, except that:

         (i)         the Institutional Trustee shall not be liable for any error
or judgment made in good faith by an Authorized Officer of the Institutional
Trustee, unless it shall be proved that the Institutional Trustee was negligent
in ascertaining the pertinent facts;

         (ii)         the Institutional Trustee shall not be liable with respect
to any action taken or omitted to be taken by it in good faith in accordance
with the direction of the Holders of a Majority in liquidation amount of the
Capital Securities or the Common Securities, as applicable, relating to the
time, method and place of conducting any proceeding for any remedy available to
the Institutional Trustee, or exercising any trust or power conferred upon the
Institutional Trustee under this Declaration;

         (iii)         the Institutional Trustee's sole duty with respect to the
custody, safe keeping and physical preservation of the Debentures and the
Property Account shall be to deal with such property in a similar manner as the
Institutional Trustee deals with similar property for its own account, subject
to the protections and limitations on liability afforded to the Institutional
Trustee under this Declaration and the Trust Indenture Act;

         (iv)         the Institutional Trustee shall not be liable for any
interest on any money received by it except as it may otherwise agree in writing
with the




18

--------------------------------------------------------------------------------




Sponsor; and money held by the Institutional Trustee need not be segregated from
other funds held by it except in relation to the Property Account maintained by
the Institutional Trustee pursuant to Section 2.8(c)(i) and except to the extent
otherwise required by law; and

         (v)         the Institutional Trustee shall not be responsible for
monitoring the compliance by the Administrators or the Sponsor with their
respective duties under this Declaration, nor shall the Institutional Trustee be
liable for any default or misconduct of the Administrators or the Sponsor.

                   Section 2.10.  Certain Rights of Institutional Trustee.
Subject to the provisions of Section 2.9:

                   (a)         the Institutional Trustee may conclusively rely
and shall fully be protected in acting or refraining from acting in good faith
upon any resolution, written opinion of counsel, certificate, written
representation of a Holder or transferee, certificate of auditors or any other
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, appraisal, bond, debenture, note, other evidence of indebtedness
or other paper or document believed by it to be genuine and to have been signed,
sent or presented by the proper party or parties;

                   (b)         if (i) in performing its duties under this
Declaration, the Institutional Trustee is required to decide between alternative
courses of action, (ii) in construing any of the provisions of this Declaration,
the Institutional Trustee finds the same ambiguous or inconsistent with any
other provisions contained herein, or (iii) the Institutional Trustee is unsure
of the application of any provision of this Declaration, then, except as to any
matter as to which the Holders of Capital Securities are entitled to vote under
the terms of this Declaration, the Institutional Trustee may deliver a notice to
the Sponsor requesting the Sponsor's opinion as to the course of action to be
taken and the Institutional Trustee shall take such action, or refrain from
taking such action, as the Institutional Trustee in its sole discretion shall
deem advisable and in the best interests of the Holders, in which event the
Institutional Trustee shall have no liability except for its own negligence,
willful misconduct or bad faith;

                   (c)         any direction or act of the Sponsor or the
Administrators contemplated by this Declaration shall be sufficiently evidenced
by an Officers' Certificate;

                   (d)         whenever in the administration of this
Declaration, the Institutional Trustee shall deem it desirable that a matter be
proved or established before undertaking, suffering or omitting any action
hereunder, the Institutional Trustee (unless other evidence is herein
specifically prescribed) may, in the absence of bad faith on its part, request
and conclusively rely upon an Officers' Certificate which, upon receipt of such
request, shall be promptly delivered by the Sponsor or the Administrators;

                   (e)         the Institutional Trustee shall have no duty to
see to any recording, filing or registration of any instrument (including any
financing or continuation statement or any filing under tax or securities laws)
or any rerecording, refiling or reregistration thereof;


19

--------------------------------------------------------------------------------




                   (f)         the Institutional Trustee may consult with
counsel of its selection (which counsel may be counsel to the Sponsor or any of
its Affiliates) and the advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon and in accordance with
such advice; the Institutional Trustee shall have the right at any time to seek
instructions concerning the administration of this Declaration from any court of
competent jurisdiction;

                   (g)         the Institutional Trustee shall be under no
obligation to exercise any of the rights or powers vested in it by this
Declaration at the request or direction of any of the Holders pursuant to this
Declaration, unless such Holders shall have offered to the Institutional Trustee
security or indemnity reasonably satisfactory to it against the costs, expenses
and liabilities which might be incurred by it in compliance with such request or
direction; provided, that nothing contained in this Section 2.10(g) shall be
taken to relieve the Institutional Trustee, upon the occurrence of an Event of
Default (of which the Institutional Trustee has knowledge (as provided in
Section 2.10(m) hereof)) that has not been cured or waived, of its obligation to
exercise the rights and powers vested in it by this Declaration;

                   (h)         the Institutional Trustee shall not be bound to
make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, approval, bond, debenture, note or other evidence of indebtedness or
other paper or document, unless requested in writing to do so by one or more
Holders, but the Institutional Trustee may make such further inquiry or
investigation into such facts or matters as it may see fit;

                   (i)         the Institutional Trustee may execute any of the
trusts or powers hereunder or perform any duties hereunder either directly or by
or through its agents or attorneys and the Institutional Trustee shall not be
responsible for any misconduct or negligence on the part of, or for the
supervision of, any such agent or attorney appointed with due care by it
hereunder;

                   (j)         whenever in the administration of this
Declaration the Institutional Trustee shall deem it desirable to receive
instructions with respect to enforcing any remedy or right or taking any other
action hereunder, the Institutional Trustee (i) may request instructions from
the Holders of the Common Securities and the Capital Securities, which
instructions may be given only by the Holders of the same proportion in
liquidation amount of the Common Securities and the Capital Securities as would
be entitled to direct the Institutional Trustee under the terms of the Common
Securities and the Capital Securities in respect of such remedy, right or
action, (ii) may refrain from enforcing such remedy or right or taking such
other action until such instructions are received, and (iii) shall be fully
protected in acting in accordance with such instructions;

                   (k)         except as otherwise expressly provided in this
Declaration, the Institutional Trustee shall not be under any obligation to take
any action that is discretionary under the provisions of this Declaration;

                   (l)         when the Institutional Trustee incurs expenses or
renders services in connection with a Bankruptcy Event, such expenses (including
the fees and expenses of its


20

--------------------------------------------------------------------------------




counsel) and the compensation for such services are intended to constitute
expenses of administration under any bankruptcy law or law relating to creditors
rights generally;

                   (m)         the Institutional Trustee shall not be charged
with knowledge of an Event of Default unless a Responsible Officer of the
Institutional Trustee has actual knowledge of such event or the Institutional
Trustee receives written notice of such event from any Holder, except that the
Institutional Trustee shall be deemed to have knowledge of any Event of Default
pursuant to Sections 5.01(a) or 5.01(b) of the Indenture (other than an Event of
Default resulting from the default in the payment of Additional Amounts if the
Institutional Trustee does not have actual knowledge or written notice that such
payment is due and payable);

                   (n)         any action taken by the Institutional Trustee or
its agents hereunder shall bind the Trust and the Holders of the Securities, and
the signature of the Institutional Trustee or its agents alone shall be
sufficient and effective to perform any such action and no third party shall be
required to inquire as to the authority of the Institutional Trustee to so act
or as to its compliance with any of the terms and provisions of this
Declaration, both of which shall be conclusively evidenced by the Institutional
Trustee's or its agent's taking such action; and

                   (o)         no provision of this Declaration shall be deemed
to impose any duty or obligation on the Institutional Trustee to perform any act
or acts or exercise any right, power, duty or obligation conferred or imposed on
it, in any jurisdiction in which it shall be illegal, or in which the
Institutional Trustee shall be unqualified or incompetent in accordance with
applicable law, to perform any such act or acts, or to exercise any such right,
power, duty or obligation, and no permissive power or authority available to the
Institutional Trustee shall be construed to be a duty.

                   Section 2.11.  Delaware Trustee. Notwithstanding any other
provision of this Declaration other than Section 4.2, the Delaware Trustee shall
not be entitled to exercise any powers, and the Delaware Trustee shall not have
any of the duties and responsibilities of any of the Trustees or the
Administrators specified in this Declaration (except as may be required under
the Statutory Trust Act). Except as set forth in Section 4.2, the Delaware
Trustee shall be a Trustee for the sole and limited purpose of fulfilling the
requirements of § 3807 of the Statutory Trust Act.

                   Section 2.12.  Execution of Documents. Unless otherwise
determined in writing by the Institutional Trustee, and except as otherwise
required by the Statutory Trust Act, the Institutional Trustee, or any one or
more of the Administrators, as the case may be, is authorized to execute and
deliver on behalf of the Trust any documents, agreements, instruments or
certificates that the Trustees or the Administrators, as the case may be, have
the power and authority to execute pursuant to Section 2.6.

                   Section 2.13.  Not Responsible for Recitals or Issuance of
Securities. The recitals contained in this Declaration and the Securities shall
be taken as the statements of the Sponsor, and the Trustees do not assume any
responsibility for their correctness. The Trustees make no representations as to
the value or condition of the Trust Property or any part thereof. The Trustees
make no representations as to the validity or sufficiency of this Declaration,
the Debentures or the Securities.


21

--------------------------------------------------------------------------------




                   Section 2.14.  Duration of Trust. The Trust, unless dissolved
pursuant to the provisions of Article VII hereof, shall have existence for five
(5) years after the Maturity Date.

                   Section 2.15.  Mergers.  (a)  The Trust may not consolidate,
amalgamate, merge with or into, or be replaced by, or convey, transfer or lease
its properties and assets substantially as an entirety to any corporation or
other Person, except as described in this Section 2.15 and except with respect
to the distribution of Debentures to Holders of Securities pursuant to Section
7.1(a)(iv) of this Declaration or Section 4 of Annex I.

                   (b)         The Trust may, with the consent of the
Administrators (which consent will not be unreasonably withheld) and without the
consent of the Institutional Trustee, the Delaware Trustee or the Holders of the
Capital Securities, consolidate, amalgamate, merge with or into, or be replaced
by, or convey, transfer or lease its properties and assets as an entirety or
substantially as an entirety to a trust organized as such under the laws of any
state; provided, that:

         (i)         if the Trust is not the survivor, such successor entity
(the "Successor Entity") either:

         (A)         expressly assumes all of the obligations of the Trust under
the Securities; or

         (B)         substitutes for the Securities other securities having
substantially the same terms as the Securities (the "Successor Securities") so
that the Successor Securities rank the same as the Securities rank with respect
to Distributions and payments upon Liquidation, redemption and otherwise;

         (ii)         the Sponsor expressly appoints, as the holder of the
Debentures, a trustee of the Successor Entity that possesses the same powers and
duties as the Institutional Trustee;

         (iii)         the Capital Securities or any Successor Securities are
listed or quoted, or any Successor Securities will be listed or quoted upon
notification of issuance, on any national securities exchange or with another
organization on which the Capital Securities are then listed or quoted, if any;

         (iv)         such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease does not cause the rating on the Capital
Securities or any Successor Securities to be downgraded or withdrawn by any
nationally recognized statistical rating organization, if the Capital Securities
are then rated;

         (v)         such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease does not adversely affect the rights, preferences
and privileges of the Holders of the Securities or any Successor Securities in
any material respect (other than with respect to any dilution of such Holders'
interests in the Successor Entity);




22

--------------------------------------------------------------------------------




         (vi)         such Successor Entity, if any, has a purpose substantially
identical to that of the Trust;

         (vii)         prior to such merger, consolidation, amalgamation,
replacement, conveyance, transfer or lease, the Trust has received a written
opinion of a nationally recognized independent counsel to the Trust experienced
in such matters to the effect that:


         (A)         such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease does not adversely affect the rights, preferences
and privileges of the Holders of the Securities or any Successor Securities in
any material respect (other than with respect to any dilution of such Holders'
interests in the Successor Entity);

         (B)         following such merger, consolidation, amalgamation,
replacement, conveyance, transfer or lease, neither the Trust nor the Successor
Entity will be required to register as an Investment Company under the
Investment Company Act; and

         (C)         following such merger, consolidation, amalgamation,
replacement, conveyance, transfer or lease, the Trust or the Successor Entity
will continue to be classified as a grantor trust for United States federal
income tax purposes;

         (viii)         the Sponsor guarantees the obligations of the Successor
Entity under the Successor Securities to the same extent provided by the
Indenture, the Guarantee, the Debentures and this Declaration; and

         (ix)         prior to such merger, consolidation, amalgamation,
replacement, conveyance, transfer or lease, the Institutional Trustee shall have
received an Officers' Certificate of the Administrators and an opinion of
counsel, each to the effect that all conditions precedent of this paragraph (b)
to such transaction have been satisfied.

                   (c)         Notwithstanding Section 2.15(b), the Trust shall
not, except with the consent of Holders of 100% in liquidation amount of the
Securities, consolidate, amalgamate, merge with or into, or be replaced by, or
convey, transfer or lease its properties and assets as an entirety or
substantially as an entirety to, any other Person or permit any other Person to
consolidate, amalgamate, merge with or into, or replace it if such
consolidation, amalgamation, merger, replacement, conveyance, transfer or lease
would cause the Trust or Successor Entity to be classified as other than a
grantor trust for United States federal income tax purposes.



23

--------------------------------------------------------------------------------




ARTICLE III

SPONSOR

                   Section 3.1.  Sponsor's Purchase of Common Securities. On the
Closing Date, the Sponsor will purchase all of the Common Securities issued by
the Trust, in an amount at least equal to 3% of the capital of the Trust, at the
same time as the Capital Securities are sold.

                   Section 3.2.  Responsibilities of the Sponsor. In connection
with the issue and sale of the Capital Securities, the Sponsor shall have the
exclusive right and responsibility and sole decision to engage in, or direct the
Administrators to engage in, the following activities:

                   (a)          to determine the jurisdictions in which to take
appropriate action to qualify or register for sale all or part of the Capital
Securities and to do any and all such acts, other than actions which must be
taken by the Trust, and advise the Trust of actions it must take, and prepare
for execution and filing any documents to be executed and filed by the Trust, as
the Sponsor deems necessary, advisable or incidental thereto in order to comply
with the applicable laws of any such jurisdictions;

                   (b)         to prepare for filing and request the
Administrators to cause the filing by the Trust, as may be appropriate, of an
application to the PORTAL system, for listing or quotation upon notice of
issuance of any Capital Securities, as requested by the Holders of not less than
a Majority in liquidation amount of the Capital Securities; and

                   (c)         to negotiate the terms of and/or execute and
deliver on behalf of the Trust, the Placement Agreement and other related
agreements providing for the sale of the Capital Securities.

ARTICLE IV

TRUSTEES AND ADMINISTRATORS

                   Section 4.1.  Number of Trustees. The number of Trustees
initially shall be two, and:

                   (a)         at any time before the issuance of any
Securities, the Sponsor may, by written instrument, increase or decrease the
number of Trustees; and

                   (b)         after the issuance of any Securities, the number
of Trustees may be increased or decreased by vote of the Holder of a Majority in
liquidation amount of the Common Securities voting as a class at a meeting of
the Holder of the Common Securities; provided, however, that there shall be a
Delaware Trustee if required by Section 4.2; and there shall always be one
Trustee who shall be the Institutional Trustee, and such Trustee may also serve
as Delaware Trustee if it meets the applicable requirements, in which case
Section 2.11 shall have no application to such entity in its capacity as
Institutional Trustee.

                   Section 4.2.  Delaware Trustee. If required by the Statutory
Trust Act, one Trustee (the "Delaware Trustee") shall be:



24

--------------------------------------------------------------------------------




                   (a)         a natural person who is a resident of the State
of Delaware and a U.S. Person at least 21 years of age; or

                   (b)         if not a natural person, an entity which is
organized under the laws of the United States or any state thereof or the
District of Columbia, has its principal place of business in the State of
Delaware, and otherwise meets the requirements of applicable law, including
§3807 of the Statutory Trust Act.

                   (c)         The initial Delaware Trustee shall be Wilmington
Trust Company.

                   Section 4.3.  Institutional Trustee; Eligibility.

                   (a)         There shall at all times be one Trustee that
shall act as Institutional Trustee which shall:

         (i)         not be an Affiliate of the Sponsor;

         (ii)         not offer or provide credit or credit enhancement to the
Trust; and

         (iii)         be a banking corporation or national association
organized and doing business under the laws of the United States of America or
any state thereof or of the District of Columbia and authorized under such laws
to exercise corporate trust powers, having a combined capital and surplus of at
least fifty million U.S. dollars ($50,000,000), and subject to supervision or
examination by federal, state or District of Columbia authority. If such
corporation or national association publishes reports of condition at least
annually, pursuant to law or to the requirements of the supervising or examining
authority referred to above, then for the purposes of this Section 4.3(a)(iii),
the combined capital and surplus of such corporation or national association
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published.

                   (b)         If at any time the Institutional Trustee shall
cease to be eligible to so act under Section 4.3(a), the Institutional Trustee
shall immediately resign in the manner and with the effect set forth in Section
4.5.

                   (c)         If the Institutional Trustee has or shall acquire
any "conflicting interest" within the meaning of § 310(b) of the Trust Indenture
Act, the Institutional Trustee shall either eliminate such interest or resign,
to the extent and in the manner provided by, and subject to this Declaration.

                   (d)         The initial Institutional Trustee shall be
Wilmington Trust Company.

                   Section 4.4.  Administrators. Each Administrator shall be a
U.S. Person. There shall at all times be at least one Administrator. Except
where a requirement for action by a specific number of Administrators is
expressly set forth in this Declaration and except with respect to any action
the taking of which is the subject of a meeting of the Administrators, any
action required or permitted to be taken by the Administrators may be taken by,
and any power



25

--------------------------------------------------------------------------------




of the Administrators may be exercised by, or with the consent of, any one such
Administrator acting alone.

                   Section 4.5.  Appointment, Removal and Resignation of the
Trustees and the Administrators.

                   (a)         No resignation or removal of any Trustee (the
"Relevant Trustee") and no appointment of a successor Trustee pursuant to this
Article shall become effective until the acceptance of appointment by the
successor Trustee in accordance with the applicable requirements of this
Section.

                   (b)         Subject to Section 4.5(a), a Relevant Trustee may
resign at any time by giving written notice thereof to the Holders of the
Securities and by appointing a successor Relevant Trustee. Upon the resignation
of the Institutional Trustee, the Institutional Trustee shall appoint a
successor by requesting from at least three Persons meeting the eligibility
requirements their expenses and charges to serve as the successor Institutional
Trustee on a form provided by the Administrators, and selecting the Person who
agrees to the lowest expense and charges (the "Successor Institutional
Trustee"). If the instrument of acceptance by the successor Relevant Trustee
required by this Section shall not have been delivered to the Relevant Trustee
within 60 days after the giving of such notice of resignation or delivery of the
instrument of removal, the Relevant Trustee may petition, at the expense of the
Trust, any federal, state or District of Columbia court of competent
jurisdiction for the appointment of a successor Relevant Trustee. Such court may
thereupon, after prescribing such notice, if any, as it may deem proper, appoint
a Relevant Trustee. The Institutional Trustee shall have no liability for the
selection of such successor pursuant to this Section.

                   (c)         Unless an Event of Default shall have occurred
and be continuing, any Trustee may be removed at any time by an act of the
Holders of a Majority in liquidation amount of the Common Securities. If any
Trustee shall be so removed, the Holders of the Common Securities, by act of the
Holders of a Majority in liquidation amount of the Common Securities delivered
to the Relevant Trustee, shall promptly appoint a successor Relevant Trustee,
and such successor Relevant Trustee shall comply with the applicable
requirements of this Section. If an Event of Default shall have occurred and be
continuing, the Institutional Trustee or the Delaware Trustee, or both of them,
may be removed by the act of the Holders of a Majority in liquidation amount of
the Capital Securities, delivered to the Relevant Trustee (in its individual
capacity and on behalf of the Trust). If any Trustee shall be so removed, the
Holders of Capital Securities, by act of the Holders of a Majority in
liquidation amount of the Capital Securities then outstanding delivered to the
Relevant Trustee, shall promptly appoint a successor Relevant Trustee or
Trustees, and such successor Relevant Trustee shall comply with the applicable
requirements of this Section. If no successor Relevant Trustee shall have been
so appointed by the Holders of a Majority in liquidation amount of the Capital
Securities and accepted appointment in the manner required by this Section
within 30 days after delivery of an instrument of removal, the Relevant Trustee
or any Holder who has been a Holder of the Securities for at least six months
may, on behalf of himself and all others similarly situated, petition any
federal, state or District of Columbia court of competent jurisdiction for the
appointment of a successor Relevant Trustee. Such court may thereupon, after
prescribing such notice, if any, as it may deem proper, appoint a successor
Relevant Trustee or Trustees.


26

--------------------------------------------------------------------------------




                   (d)         The Institutional Trustee shall give notice of
each resignation and each removal of a Trustee and each appointment of a
successor Trustee to all Holders and to the Sponsor. Each notice shall include
the name of the successor Relevant Trustee and the address of its Corporate
Trust Office if it is the Institutional Trustee.

                   (e)         Notwithstanding the foregoing or any other
provision of this Declaration, in the event a Delaware Trustee who is a natural
person dies or is adjudged by a court to have become incompetent or
incapacitated, the vacancy created by such death, incompetence or incapacity may
be filled by the Institutional Trustee following the procedures in this Section
(with the successor being a Person who satisfies the eligibility requirement for
a Delaware Trustee set forth in this Declaration) (the "Successor Delaware
Trustee").

                   (f)         In case of the appointment hereunder of a
successor Relevant Trustee, the retiring Relevant Trustee and each successor
Relevant Trustee with respect to the Securities shall execute and deliver an
amendment hereto wherein each successor Relevant Trustee shall accept such
appointment and which (a) shall contain such provisions as shall be necessary or
desirable to transfer and confirm to, and to vest in, each successor Relevant
Trustee all the rights, powers, trusts and duties of the retiring Relevant
Trustee with respect to the Securities and the Trust and (b) shall add to or
change any of the provisions of this Declaration as shall be necessary to
provide for or facilitate the administration of the Trust by more than one
Relevant Trustee, it being understood that nothing herein or in such amendment
shall constitute such Relevant Trustees co-trustees and upon the execution and
delivery of such amendment the resignation or removal of the retiring Relevant
Trustee shall become effective to the extent provided therein and each such
successor Relevant Trustee, without any further act, deed or conveyance, shall
become vested with all the rights, powers, trusts and duties of the retiring
Relevant Trustee; but, on request of the Trust or any successor Relevant
Trustee, such retiring Relevant Trustee shall duly assign, transfer and deliver
to such successor Relevant Trustee all Trust Property, all proceeds thereof and
money held by such retiring Relevant Trustee hereunder with respect to the
Securities and the Trust subject to the payment of all unpaid fees, expenses and
indemnities of such retiring Relevant Trustee.

                   (g)         No Institutional Trustee or Delaware Trustee
shall be liable for the acts or omissions to act of any Successor Institutional
Trustee or Successor Delaware Trustee, as the case may be.

                   (h)         The Holders of the Capital Securities will have
no right to vote to appoint, remove or replace the Administrators, which voting
rights are vested exclusively in the Holders of the Common Securities.

                   (i)         Any Successor Delaware Trustee shall file an
amendment to the Certificate of Trust with the Secretary of State of the State
of Delaware identifying the name and principal place of business of such
Delaware Trustee in the State of Delaware.

                   Section 4.6.  Vacancies Among Trustees. If a Trustee ceases
to hold office for any reason and the number of Trustees is not reduced pursuant
to Section 4.1, or if the number of Trustees is increased pursuant to Section
4.1, a vacancy shall occur. A resolution certifying the existence of such
vacancy by the Trustees or, if there are more than two, a majority of the


27

--------------------------------------------------------------------------------




Trustees shall be conclusive evidence of the existence of such vacancy. The
vacancy shall be filled with a Trustee appointed in accordance with Section 4.5.

                   Section 4.7.  Effect of Vacancies. The death, resignation,
retirement, removal, bankruptcy, dissolution, liquidation, incompetence or
incapacity to perform the duties of a Trustee shall not operate to dissolve,
terminate or annul the Trust or terminate this Declaration. Whenever a vacancy
in the number of Trustees shall occur, until such vacancy is filled by the
appointment of a Trustee in accordance with Section 4.5, the Institutional
Trustee shall have all the powers granted to the Trustees and shall discharge
all the duties imposed upon the Trustees by this Declaration.

                   Section 4.8.  Meetings of the Trustees and the
Administrators. Meetings of the Trustees or the Administrators shall be held
from time to time upon the call of any Trustee or Administrator, as applicable.
Regular meetings of the Trustees and the Administrators, respectively, may be in
person in the United States or by telephone, at a place (if applicable) and time
fixed by resolution of the Trustees or the Administrators, as applicable. Notice
of any in-person meetings of the Trustees or the Administrators shall be hand
delivered or otherwise delivered in writing (including by facsimile, with a hard
copy by overnight courier) not less than 48 hours before such meeting. Notice of
any telephonic meetings of the Trustees or the Administrators or any committee
thereof shall be hand delivered or otherwise delivered in writing (including by
facsimile, with a hard copy by overnight courier) not less than 24 hours before
a meeting. Notices shall contain a brief statement of the time, place and
anticipated purposes of the meeting. The presence (whether in person or by
telephone) of a Trustee or an Administrator, as the case may be, at a meeting
shall constitute a waiver of notice of such meeting except where a Trustee or an
Administrator, as the case may be, attends a meeting for the express purpose of
objecting to the transaction of any activity on the ground that the meeting has
not been lawfully called or convened. Unless provided otherwise in this
Declaration, any action of the Trustees or the Administrators, as the case may
be, may be taken at a meeting by vote of a majority of the Trustees or the
Administrators present (whether in person or by telephone) and eligible to vote
with respect to such matter; provided, that, in the case of the Administrators,
a Quorum is present, or without a meeting by the unanimous written consent of
the Trustees or the Administrators, as the case may be. Meetings of the Trustees
and the Administrators together shall be held from time to time upon the call of
any Trustee or Administrator.

                   Section 4.9.  Delegation of Power. (a)  Any Trustee or any
Administrator, as the case may be, may, by power of attorney consistent with
applicable law, delegate to any other natural person over the age of 21 that is
a U.S. Person his or her power for the purpose of executing any documents,
instruments or other writings contemplated in Section 2.6.

                   (b)         The Trustees shall have power to delegate from
time to time to such of their number or to any officer of the Trust that is a
U.S. Person, the doing of such things and the execution of such instruments or
other writings either in the name of the Trust or the names of the Trustees or
otherwise as the Trustees may deem expedient, to the extent such delegation is
not prohibited by applicable law or contrary to the provisions of the Trust, as
set forth herein.


28

--------------------------------------------------------------------------------




                   Section 4.10.  Merger, Conversion, Consolidation or
Succession to Business. Any Person into which the Institutional Trustee or the
Delaware Trustee, as the case may be, may be merged or converted or with which
either may be consolidated, or any Person resulting from any merger, conversion
or consolidation to which the Institutional Trustee or the Delaware Trustee, as
the case may be, shall be a party, or any Person succeeding to all or
substantially all the corporate trust business of the Institutional Trustee or
the Delaware Trustee, as the case may be, shall be the successor of the
Institutional Trustee or the Delaware Trustee, as the case may be, hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, provided such Person shall be otherwise qualified and
eligible under this Article and, provided, further, that such Person shall file
an amendment to the Certificate of Trust with the Secretary of State of the
State of Delaware as contemplated in Section 4.5(i).

ARTICLE V

DISTRIBUTIONS

                   Section 5.1.  Distributions. Holders shall receive
Distributions in accordance with the applicable terms of the relevant Holder's
Securities. Distributions shall be made on the Capital Securities and the Common
Securities in accordance with the preferences set forth in their respective
terms. If and to the extent that the Debenture Issuer makes a payment of
interest (including any Additional Amounts or Deferred Interest) or premium, if
any, on and/or principal of the Debentures held by the Institutional Trustee
(the amount of any such payment being a "Payment Amount"), the Institutional
Trustee shall and is directed, to the extent funds are available in the Property
Account for that purpose, to make a distribution (a "Distribution") of the
Payment Amount to Holders. For the avoidance of doubt, funds in the Property
Account shall not be distributed to Holders to the extent of any taxes payable
by the Trust, in the case of withholding taxes, as determined by the
Institutional Trustee or any Paying Agent and, in the case of taxes other than
withholding taxes, as determined by the Administrators in a written notice to
the Institutional Trustee.

ARTICLE VI

ISSUANCE OF SECURITIES

                   Section 6.1.  General Provisions Regarding Securities.

                   (a)         The Administrators shall on behalf of the Trust
issue one series of capital securities, evidenced by a certificate substantially
in the form of Exhibit A-1, representing undivided beneficial interests in the
assets of the Trust and having such terms as are set forth in Annex I (the
"Capital Securities"), and one series of common securities, evidenced by a
certificate substantially in the form of Exhibit A-2, representing undivided
beneficial interests in the assets of the Trust and having such terms as are set
forth in Annex I (the "Common Securities"). The Trust shall issue no securities
or other interests in the assets of the Trust other than the Capital Securities
and the Common Securities. The Capital Securities rank pari passu with, and
payment thereon shall be made Pro Rata with, the Common Securities except that,
where an Event of Default has occurred and is continuing, the rights of Holders
of the Common


29

--------------------------------------------------------------------------------




Securities to payment in respect of Distributions and payments upon liquidation,
redemption and otherwise are subordinated to the rights to payment of the
Holders of the Capital Securities.

                   (b)         The Certificates shall be signed on behalf of the
Trust by one or more Administrators. Such signature shall be the facsimile or
manual signature of any Administrator. In case any Administrator of the Trust
who shall have signed any of the Securities shall cease to be such Administrator
before the Certificates so signed shall be delivered by the Trust, such
Certificates nevertheless may be delivered as though the person who signed such
Certificates had not ceased to be such Administrator. Any Certificate may be
signed on behalf of the Trust by such person who, at the actual date of
execution of such Certificate, shall be an Administrator of the Trust, although
at the date of the execution and delivery of the Declaration any such person was
not such an Administrator. A Capital Security shall not be valid until the
Certificate evidencing it is authenticated by the manual or facsimile signature
of an Authorized Officer of the Institutional Trustee. Such signature shall be
conclusive evidence that the Certificate evidencing such Capital Security has
been authenticated under this Declaration. Upon written order of the Trust
signed by one Administrator, the Institutional Trustee shall authenticate one or
more Certificates evidencing the Capital Securities for original issue. The
Institutional Trustee may appoint an authenticating agent that is a U.S. Person
acceptable to the Sponsor to authenticate Certificates evidencing Capital
Securities. A Common Security need not be so authenticated and shall be valid
upon execution by one or more Administrators.

                   (c)         The consideration received by the Trust for the
issuance of the Securities shall constitute a contribution to the capital of the
Trust and shall not constitute a loan to the Trust.

                   (d)         Upon issuance of the Securities as provided in
this Declaration, the Securities so issued shall be deemed to be validly issued,
fully paid and non-assessable, and each Holder thereof shall be entitled to the
benefits provided by this Declaration.

                   (e)         Every Person, by virtue of having become a Holder
in accordance with the terms of this Declaration, shall be deemed to have
expressly assented and agreed to the terms of, and shall be bound by, this
Declaration and the Guarantee.

                   Section 6.2.  Paying Agent, Transfer Agent, Calculation Agent
and Registrar.

                   (a)         The Trust shall maintain in Wilmington, Delaware
(i) an office or agency where the Securities may be presented for payment (the
"Paying Agent") and (ii) an office or agency where Securities may be presented
for registration of transfer or exchange (the "Transfer Agent"). The Trust shall
keep or cause to be kept at such office or agency a register (the "Securities
Register") for the purpose of registering Securities and transfers and exchanges
of Securities, such Securities Register to be held by a registrar (the
"Registrar"). The Administrators may appoint the Paying Agent, the Registrar and
the Transfer Agent, and may appoint one or more additional Paying Agents, one or
more co-Registrars, or one or more co-Transfer Agents in such other locations as
it shall determine. The term "Paying Agent" includes any additional Paying
Agent, the term "Registrar" includes any additional Registrar or co-Registrar
and the term "Transfer Agent" includes any additional Transfer Agent or
co-Transfer Agent. The Administrators may change any Paying Agent, Transfer
Agent or Registrar at any


30

--------------------------------------------------------------------------------




time without prior notice to any Holder. The Administrators shall notify the
Institutional Trustee of the name and address of any Paying Agent, Transfer
Agent and Registrar not a party to this Declaration. The Administrators hereby
initially appoint the Institutional Trustee to act as Paying Agent, Transfer
Agent and Registrar for the Capital Securities and the Common Securities at its
Corporate Trust Office. The Institutional Trustee or any of its Affiliates in
the United States may act as Paying Agent, Transfer Agent or Registrar.

                   (b)         The Trust shall also appoint a Calculation Agent,
which shall determine the Coupon Rate in accordance with the terms of the
Securities. The Trust initially appoints the Institutional Trustee as
Calculation Agent.

                   Section 6.3.  Form and Dating.

                   (a)         The Capital Securities shall be evidenced by one
or more Certificates, and the Institutional Trustee's certificate of
authentication thereon shall be, substantially in the form of Exhibit A-1, and
the Common Securities shall be evidenced by one or more Certificates
substantially in the form of Exhibit A-2, each of which is hereby incorporated
in and expressly made a part of this Declaration. Certificates may be typed,
printed, lithographed or engraved or may be produced in any other manner as is
reasonably acceptable to the Administrators, as conclusively evidenced by their
execution thereof. Certificates evidencing Securities may have letters, numbers,
notations or other marks of identification or designation and such legends or
endorsements required by law, stock exchange rule, agreements to which the Trust
is subject, if any, or usage (provided, that any such notation, legend or
endorsement is in a form acceptable to the Sponsor). The Trust, at the direction
of the Sponsor, shall furnish any such legend not contained in Exhibit A-1 to
the Institutional Trustee in writing. Each Capital Security Certificate shall be
dated the date of its authentication. The terms and provisions of the Securities
set forth in Annex I and the forms of Certificates set forth in Exhibits A-1 and
A-2 are part of the terms of this Declaration and to the extent applicable, the
Institutional Trustee, the Delaware Trustee, the Administrators and the Sponsor,
by their execution and delivery of this Declaration, expressly agree to such
terms and provisions and to be bound thereby. Capital Securities will be issued
only in blocks having an aggregate liquidation amount of not less than $100,000.

                   (b)         The Capital Securities are being offered and sold
by the Trust initially pursuant to the Placement Agreement in definitive form,
registered in the name of the Holder thereof, without coupons and with the
Restricted Securities Legend.

                   Section 6.4.  Mutilated, Destroyed, Lost or Stolen
Certificates. If (a) any mutilated Certificate should be surrendered to the
Registrar, or if the Registrar shall receive evidence to its satisfaction of the
destruction, loss or theft of any Certificate and (b) the related Holder shall
deliver to the Registrar, the Administrators and the Institutional Trustee such
security or indemnity as may be reasonably required by them to keep each of them
harmless, then, in the absence of notice that such Certificate shall have been
acquired by a bona fide purchaser, an Administrator on behalf of the Trust shall
execute (and in the case of a Capital Security Certificate, the Institutional
Trustee shall authenticate) and deliver to such Holder, in exchange for or in
lieu of any such mutilated, destroyed, lost or stolen Certificate, a new
Certificate of like denomination. In connection with the issuance of any new
Certificate under


31

--------------------------------------------------------------------------------




this Section, the Registrar or the Administrators may require such Holder to pay
a sum sufficient to cover any tax or other governmental charge that may be
imposed in connection therewith. Any Certificate executed and delivered pursuant
to this Section shall constitute conclusive evidence of an ownership interest in
the relevant Securities, as if originally issued, whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

                   Section 6.5.  Temporary Certificates. Until definitive
Certificates are ready for delivery, the Administrators may prepare and execute
on behalf of the Trust (and in the case of Capital Security Certificates, the
Institutional Trustee shall authenticate) temporary Certificates. Temporary
Certificates shall be substantially in the form of definitive Certificates but
may have variations that the Administrators consider appropriate for temporary
Certificates. Without unreasonable delay, the Administrators shall prepare and
execute on behalf of the Trust and, in the case of the Capital Security
Certificates, the Institutional Trustee shall authenticate definitive
Certificates in exchange for temporary Certificates.

                   Section 6.6.  Cancellation. The Administrators at any time
may deliver Certificates evidencing Securities to the Institutional Trustee for
cancellation. The Registrar shall forward to the Institutional Trustee any
Certificates evidencing Securities surrendered to it for registration of
transfer, redemption or payment. The Institutional Trustee shall promptly cancel
all Certificates surrendered for registration of transfer, payment, replacement
or cancellation and shall dispose of such canceled Certificates as the
Administrators direct. The Administrators may not issue new Certificates to
replace Certificates evidencing Securities that have been paid or, except for
Certificates surrendered for purposes of the transfer or exchange of the
Securities evidenced thereby, that have been delivered to the Institutional
Trustee for cancellation.

                   Section 6.7.  Rights of Holders; Waivers of Past Defaults.

                   (a)         The legal title to the Trust Property is vested
exclusively in the Institutional Trustee (in its capacity as such) in accordance
with Section 2.5, and the Holders shall not have any right or title therein
other than the undivided beneficial interest in the assets of the Trust
conferred by their Securities and they shall have no right to call for any
partition or division of property, profits or rights of the Trust except as
described below. The Securities shall be personal property giving only the
rights specifically set forth therein and in this Declaration. The Securities
shall have no, and the issuance of the Securities shall not be subject to,
preemptive or other similar rights and when issued and delivered to Holders
against payment of the purchase price therefor, the Securities will be fully
paid and nonassessable by the Trust.

                   (b)         For so long as any Capital Securities remain
outstanding, if, upon an Indenture Event of Default, the Debenture Trustee fails
or the holders of not less than 25% in principal amount of the outstanding
Debentures fail to declare the principal of all of the Debentures to be
immediately due and payable, the Holders of not less than a Majority in
liquidation amount of the Capital Securities then outstanding shall have the
right to make such declaration by a notice in writing to the Institutional
Trustee, the Sponsor and the Debenture Trustee.


32

--------------------------------------------------------------------------------




                   (c)         At any time after the acceleration of maturity of
the Debentures has been made and before a judgment or decree for payment of the
money due has been obtained by the Debenture Trustee as provided in the
Indenture, if the Institutional Trustee, subject to the provisions hereof, fails
to annul any such acceleration and waive such default, the Holders of a Majority
in liquidation amount of the Capital Securities, by written notice to the
Institutional Trustee, the Sponsor and the Debenture Trustee, may rescind and
annul such acceleration and its consequences if:

         (i)         the Sponsor has paid or deposited with the Debenture
Trustee a sum sufficient to pay

         (A)         all overdue installments of interest on all of the
Debentures;

         (B)         any accrued Deferred Interest on all of the Debentures;

         (C)         all payments on any Debentures that have become due
otherwise than by such acceleration and interest and Deferred Interest thereon
at the rate borne by the Debentures; and

         (D)         all sums paid or advanced by the Debenture Trustee under
the Indenture and the reasonable compensation, documented expenses,
disbursements and advances of the Debenture Trustee and the Institutional
Trustee, their agents and counsel; and

         (ii)         all Events of Default with respect to the Debentures,
other than the non-payment of the principal of or premium, if any, on the
Debentures that has become due solely by such acceleration, have been cured or
waived as provided in Section 5.07 of the Indenture.

                   (d)         The Holders of a Majority in liquidation amount
of the Capital Securities may, on behalf of the Holders of all the Capital
Securities, waive any past Default or Event of Default, except a Default or
Event of Default arising from the non-payment of principal of or premium, if
any, or interest on the Debentures (unless such Default or Event of Default has
been cured and a sum sufficient to pay all matured installments of interest,
premium and principal due otherwise than by acceleration has been deposited with
the Debenture Trustee) or a Default or Event of Default in respect of a covenant
or provision that under the Indenture cannot be modified or amended without the
consent of the holder of each outstanding Debenture. No such rescission shall
affect any subsequent default or impair any right consequent thereon.

                   (e)         Upon receipt by the Institutional Trustee of
written notice declaring such an acceleration, or rescission and annulment
thereof, by Holders of any part of the Capital Securities, a record date shall
be established for determining Holders of outstanding Capital Securities
entitled to join in such notice, which record date shall be at the close of
business on the day the Institutional Trustee receives such notice. The Holders
on such record date, or their duly designated proxies, and only such Persons,
shall be entitled to join in such notice, whether or not such Holders remain
Holders after such record date; provided, that, unless such declaration of
acceleration, or rescission and annulment, as the case may be, shall have become
effective by virtue of the requisite percentage having joined in such notice
prior to the day that


33

--------------------------------------------------------------------------------




is 90 days after such record date, such notice of declaration of acceleration,
or rescission and annulment, as the case may be, shall automatically and without
further action by any Holder be canceled and of no further effect. Nothing in
this paragraph shall prevent a Holder, or a proxy of a Holder, from giving,
after expiration of such 90-day period, a new written notice of declaration of
acceleration, or rescission and annulment thereof, as the case may be, that is
identical to a written notice that has been canceled pursuant to the proviso to
the preceding sentence, in which event a new record date shall be established
pursuant to the provisions of this Section.

                   (f)         Except as otherwise provided in this Section, the
Holders of a Majority in liquidation amount of the Capital Securities may, on
behalf of the Holders of all the Capital Securities, waive any past Default or
Event of Default and its consequences. Upon such waiver, any such Default or
Event of Default shall cease to exist, and any Default or Event of Default
arising therefrom shall be deemed to have been cured, for every purpose of this
Declaration, but no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon.

ARTICLE VII

DISSOLUTION AND TERMINATION OF TRUST

                   Section 7.1.  Dissolution and Termination of Trust.  (a)  The
Trust shall dissolve on the first to occur of :

         (i)         unless earlier dissolved, on April 6, 2039, the expiration
of the term of the Trust;

         (ii)         a Bankruptcy Event with respect to the Sponsor, the Trust
or the Debenture Issuer;

         (iii)         other than in connection with a merger, consolidation or
similar transaction not prohibited by the Indenture, this Declaration or the
Guarantee, as the case may be, the filing of a certificate of dissolution or its
equivalent with respect to the Sponsor or upon the revocation of the charter of
the Sponsor and the expiration of 90 days after the date of revocation without a
reinstatement thereof;

         (iv)         the distribution of all of the Debentures to the Holders
of the Securities, upon exercise of the right of the Holders of all of the
outstanding Common Securities to dissolve the Trust as provided in Annex I
hereto;

         (v)         the entry of a decree of judicial dissolution of any Holder
of the Common Securities, the Sponsor, the Trust or the Debenture Issuer;

         (vi)         when all of the Securities are then subject to redemption
and the amounts necessary for redemption thereof shall have been paid to the
Holders in accordance with the terms of the Securities; or




34

--------------------------------------------------------------------------------




         (vii)         before the issuance of any Securities, with the consent
of all of the Trustees and the Sponsor.

                   (b)         As soon as is practicable after the occurrence of
an event referred to in Section 7.1(a), and after satisfaction of liabilities to
creditors of the Trust as required by applicable law, including §3808 of the
Statutory Trust Act, and subject to the terms set forth in Annex I, the
Institutional Trustee shall terminate the Trust by filing a certificate of
cancellation with the Secretary of State of the State of Delaware.

                   (c)         The provisions of Section 2.9 and Article IX
shall survive the termination of the Trust.

ARTICLE VIII

TRANSFER OF INTERESTS

                   Section 8.1  General.  (a)  Where a Holder of Capital
Securities delivers to the Registrar in accordance with this Declaration a
request to register a transfer of such Holder's Capital Securities or to
exchange them for an equal aggregate liquidation amount of Capital Securities
represented by different Certificates, the Registrar shall register the transfer
or make the exchange when the requirements specified in this Article VIII for
such transfer or exchange are met. To facilitate registrations of transfers and
exchanges, the Trust shall execute and the Institutional Trustee shall
authenticate Capital Security Certificates at the Registrar's request.

                   (b)         Upon issuance of the Common Securities, the
Sponsor shall acquire and retain beneficial and record ownership of the Common
Securities and, for so long as the Securities remain outstanding, the Sponsor
shall maintain 100% ownership of the Common Securities; provided, however, that
any permitted successor of the Debenture Issuer under the Indenture may succeed
to the Sponsor's ownership of the Common Securities.

                   (c)         Capital Securities may only be transferred, in
whole or in part, in accordance with the terms and conditions set forth in this
Declaration and in the terms of the Capital Securities. To the fullest extent
permitted by applicable law, any transfer or purported transfer of any Security
not made in accordance with this Declaration shall be null and void and will be
deemed to be of no legal effect whatsoever and any such purported transferee
shall be deemed not to be the Holder of such Capital Securities for any purpose,
including, but not limited to, the receipt of Distributions on such Capital
Securities, and such transferee shall be deemed to have no interest whatsoever
in such Capital Securities.

                   (d)         The Registrar shall provide in the Securities
Register for the registration of Securities and of transfers of Securities,
which will be effected without charge but only upon payment (with such indemnity
as the Registrar may reasonably require) in respect of any tax or other
governmental charges that may be imposed in relation to it. Upon its receipt of
the documents required under this Section 8.1(d) for registration of transfer of
any Securities, the Registrar shall register in the Securities Register, in the
name of the designated transferee or transferees, the Securities being
transferred and thereupon, for all purposes of this Declaration, such transfer
shall be effective and such transferee or transferees shall be, and such
transferor


35

--------------------------------------------------------------------------------




shall no longer be, the Holder of the transferred Securities. Upon the
registration of a transfer of a Security pursuant to the terms of this
Declaration in the name of the new Holder thereof, such Security shall
constitute the same Security as the Security so transferred and shall be
entitled to the same benefits under this Declaration as the Security so
transferred. The Registrar shall, and is authorized to, record and register in
the Securities Register the transfer of a Security upon the Registrar's receipt
of originals or copies (which may be by facsimile or other form of electronic
transmission) of (i) a written instrument of transfer in form reasonably
satisfactory to the Registrar duly executed by the Holder or such Holder's
attorney duly authorized in writing, and (ii) if such Security is being
transferred prior to the Resale Restriction Termination Date other than in
accordance with Section 8.4, a certificate substantially in the form set forth
as Exhibit B, C or D, as applicable, hereto, executed by the transferor or
transferee, as applicable; thereupon, the Registrar is authorized to confirm in
writing to the transferee and, if requested, to the transferor of such Security
that such transfer has been registered in the Securities Register and that such
transferee is the Holder of such Security. The Certificate evidencing the
Security so transferred, duly endorsed by the transferor, shall be surrendered
to the Registrar at the time the transfer conditions specified in the
immediately preceding sentence are satisfied or within five (5) Business Days
after the Registrar has registered the transfer of such Security on the
Securities Register, and promptly after such surrender, an Administrator on
behalf of the Trust shall execute and, in the case of a Capital Security
Certificate, the Institutional Trustee shall, and is authorized to, authenticate
a Certificate in the name of the transferee as the new Holder of the Security
evidenced thereby. Until the Certificate evidencing the Security so transferred
is surrendered to the Registrar, such Security may not be transferred by such
new Holder. Each Certificate surrendered in connection with a registration of
transfer shall be canceled by the Institutional Trustee pursuant to Section 6.6.
A transferee of a Security shall be entitled to the rights and subject to the
obligations of a Holder hereunder upon the registration of such transfer in the
Securities Register. Each such transferee shall be deemed to have agreed to be
bound by this Declaration.

                   (e)          Neither the Trust nor the Registrar shall be
required (i) to issue Certificates representing Securities or register the
transfer of or exchange any Securities during a period beginning at the opening
of business 15 days before the day of any selection of Securities for redemption
and ending at the close of business on the earliest date on which the relevant
notice of redemption is deemed to have been given to all Holders of the
Securities to be redeemed, or (ii) to register the transfer or exchange of any
Security so selected for redemption in whole or in part, except the unredeemed
portion of any Security being redeemed in part.

                   Section 8.2.  Transfer Procedures and Restrictions.

                   (a)         Prior to the Resale Restriction Termination Date,
Certificates evidencing Capital Securities shall bear the Restricted Securities
Legend. The Restricted Securities Legend on any Certificate evidencing
outstanding Capital Securities shall not be removed unless there is delivered to
the Trust such satisfactory evidence, which may include an opinion of counsel,
as may be reasonably required by the Trust, that neither the Restricted
Securities Legend nor the restrictions on transfer set forth therein are
required to ensure that transfers thereof comply with the provisions of the
Securities Act or that such Securities are not "restricted" within the meaning
of Rule 144 under the Securities Act. Upon provision of such satisfactory
evidence, the Institutional Trustee, at the written direction of the Trust,
shall authenticate and deliver


36

--------------------------------------------------------------------------------




Capital Securities Certificates that do not bear the Restricted Securities
Legend in exchange for the Capital Securities Certificates bearing the
Restricted Securities Legend.

                   (b)         Prior to the Resale Restriction Termination Date,
without the written consent of the Sponsor, Capital Securities may only be
transferred: (i) to a QIB if the instrument of transfer is accompanied by a
certificate of the transferor substantially in the form set forth as Exhibit C
hereto; (ii) to an "accredited investor" within the meaning of Rule 501(a) (1),
(2), (3), (7) or (8) under the Securities Act if the instrument of transfer is
accompanied by a certificate of the transferee substantially in the form set
forth as Exhibit B hereto; or (iii) to a non-"U.S. Person" in an "offshore
transaction" under, and within the meaning of, Regulation S under the Securities
Act if the instrument of transfer is accompanied by a certificate of the
transferee substantially in the form set forth as Exhibit D hereto. Each
certificate furnished pursuant to this Section 8.2(b) may be an original or a
copy (which may be furnished by facsimile or other form of electronic
transmission).

                   (c)         The Capital Securities may not be transferred
prior to the Resale Restriction Termination Date except in compliance with
restrictions on transfer set forth in the legend set forth below (the
"Restricted Securities Legend"), and except as otherwise contemplated in Section
8.2(a), prior to the Resale Restriction Termination Date, each Certificate
evidencing outstanding Capital Securities shall bear the Restricted Securities
Legend:

                   THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS OR
ANY OTHER APPLICABLE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF THIS SECURITY OR ANY INTEREST
OR PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY
BE, AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN PRIOR TO THE DATE WHICH IS THE LATER OF (i) TWO YEARS (OR
SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(k) UNDER THE SECURITIES
ACT) AFTER THE LATER OF (Y) THE DATE OF ORIGINAL ISSUANCE HEREOF AND (Z) THE
LAST DATE ON WHICH THE TRUST OR ANY AFFILIATE (AS DEFINED IN RULE 405 UNDER THE
SECURITIES ACT) OF THE TRUST WAS THE HOLDER OF THIS SECURITY OR SUCH INTEREST OR
PARTICIPATION (OR ANY PREDECESSOR THERETO) AND (ii) SUCH LATER DATE, IF ANY, AS
MAY BE REQUIRED BY ANY SUBSEQUENT CHANGE IN APPLICABLE LAW, ONLY (A) TO THE
DEBENTURE ISSUER OR THE TRUST, (B) PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT ("RULE 144A"), TO A PERSON THE HOLDER REASONABLY BELIEVES IS A "QUALIFIED
INSTITUTIONAL BUYER," AS DEFINED IN RULE 144A, THAT PURCHASES FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS
GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO
AN EXEMPTION FROM THE REGISTRATION


37

--------------------------------------------------------------------------------




REQUIREMENTS OF THE SECURITIES ACT TO AN "ACCREDITED INVESTOR" WITHIN THE
MEANING OF SUBPARAGRAPH (a) (1), (2), (3), (7) OR (8) OF RULE 501 UNDER THE
SECURITIES ACT THAT IS ACQUIRING THIS SECURITY OR SUCH INTEREST OR PARTICIPATION
FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN ACCREDITED INVESTOR, FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION
WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, (D) PURSUANT TO
OFFERS AND SALES TO NON-US PERSONS THAT OCCUR OUTSIDE THE UNITED STATES PURSUANT
TO REGULATION S UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE RIGHT OF THE DEBENTURE ISSUER AND THE TRUST PRIOR TO ANY SUCH OFFER, SALE OR
TRANSFER PURSUANT TO CLAUSE (C) OR (E) ABOVE TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH
OF THEM IN ACCORDANCE WITH THE AMENDED AND RESTATED DECLARATION OF TRUST, A COPY
OF WHICH MAY BE OBTAINED FROM THE DEBENTURE ISSUER OR THE TRUST. THE HOLDER OF
THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF
OR THEREOF, AS THE CASE MAY BE, AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.

                   THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION
HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, ALSO AGREES,
REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL
RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE") (EACH
A "PLAN"), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE "PLAN ASSETS" BY REASON
OF ANY PLAN'S INVESTMENT IN THE ENTITY AND NO PERSON INVESTING "PLAN ASSETS" OF
ANY PLAN MAY ACQUIRE OR HOLD THIS SECURITY OR ANY INTEREST OR PARTICIPATION
HEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE EXEMPTIVE RELIEF
AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR ITS
PURCHASE AND HOLDING OF THIS SECURITY OR SUCH INTEREST OR PARTICIPATION IS NOT
PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO
SUCH PURCHASE OR HOLDING. ANY PURCHASER OR HOLDER OF THIS SECURITY OR ANY
INTEREST OR PARTICIPATION HEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS
PURCHASE AND HOLDING HEREOF OR THEREOF, AS THE CASE MAY BE, THAT EITHER (i) IT
IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR
A PLAN TO WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR OTHER
PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON
OR ENTITY USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH
PURCHASE, OR (ii) SUCH PURCHASE AND HOLDING WILL NOT RESULT IN A


38

--------------------------------------------------------------------------------




PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
FOR WHICH THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

                   IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SECURITY
WILL DELIVER TO THE REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER
INFORMATION AS MAY BE REQUIRED BY THE AMENDED AND RESTATED DECLARATION OF TRUST
TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

                   THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN
BLOCKS HAVING A LIQUIDATION AMOUNT OF NOT LESS THAN $100,000 AND MULTIPLES OF
$1,000 IN EXCESS THEREOF. ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK
HAVING A LIQUIDATION AMOUNT OF LESS THAN $100,000 SHALL BE DEEMED TO BE VOID AND
OF NO LEGAL EFFECT WHATSOEVER. ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT
TO BE THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN FOR
ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS
SECURITY OR SUCH INTEREST OR PARTICIPATION, AND SUCH PURPORTED TRANSFEREE SHALL
BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN THIS SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN.

                   THIS SECURITY DOES NOT EVIDENCE A DEPOSIT AND IS NOT INSURED
BY THE UNITED STATES OR ANY AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE
FEDERAL DEPOSIT INSURANCE CORPORATION (THE "FDIC").

                   (d)         Capital Securities may only be transferred in
minimum blocks of $100,000 aggregate liquidation amount (100 Capital Securities)
and multiples of $1,000 in excess thereof. Any attempted transfer of Capital
Securities in a block having an aggregate liquidation amount of less than
$100,000 shall be deemed to be void and of no legal effect whatsoever. Any such
purported transferee shall be deemed not to be a Holder of such Capital
Securities for any purpose, including, but not limited to, the receipt of
Distributions on such Capital Securities, and such purported transferee shall be
deemed to have no interest whatsoever in such Capital Securities.

                   Section 8.3.  Deemed Security Holders. The Trust, the
Administrators, the Trustees, the Paying Agent, the Transfer Agent or the
Registrar may treat the Person in whose name any Security shall be registered on
the Securities Register of the Trust as the sole Holder and owner of such
Security for purposes of receiving Distributions and for all other purposes
whatsoever and, accordingly, shall not be bound to recognize any equitable or
other claim to or interest in such Security on the part of any other Person,
whether or not the Trust, the Administrators, the Trustees, the Paying Agent,
the Transfer Agent or the Registrar shall have actual or other notice thereof.

                   Section 8.4.  Transfer of Initial Securities. Notwithstanding
the foregoing provisions of this Article VIII or any other provision of this
Declaration (including all Annexes


39

--------------------------------------------------------------------------------




and Exhibits hereto) to the contrary, any or all of the Capital Securities
initially issued to the Purchaser (the "Initial Securities") may be transferred
by the Purchaser to any transferee selected by it that meets the parameters
specified below and, upon delivery to the Registrar, of originals or copies
(which may be by facsimile or other form of electronic transmission) of a
written instrument of transfer in form reasonably satisfactory to the Registrar
duly executed by the Purchaser or the Purchaser's attorney duly authorized in
writing (it being understood that no signature guarantee shall be required),
then the Registrar shall, and is authorized to, record and register on the
Securities Register the transfer of such Initial Securities to such transferee;
thereupon, the Registrar is authorized to confirm in writing to the transferee
and, if requested, to the transferor of such Initial Securities that such
transfer has been registered in the Securities Register and that such transferee
is the Holder of such Initial Securities; provided, however, that the Purchaser
of the Initial Securities, by its acceptance thereof, agrees that it may not
transfer any Initial Securities prior to the Resale Restriction Termination Date
to any transferee that is not a QIB, an "accredited investor" within the meaning
of Rule 501(a)(1), (2), (3), (7) or (8) under the Securities Act or a non-"U.S.
Person" in an "offshore transaction" under, and within the meaning of,
Regulation S under the Securities Act. The Certificate evidencing the Initial
Securities to be transferred, duly endorsed by the Purchaser, shall be
surrendered to the Registrar at the time the transfer conditions specified in
the immediately preceding sentence are satisfied or within five (5) Business
Days after the Registrar has registered the transfer of such Initial Securities
in the Securities Register, and promptly after such surrender, an Administrator
on behalf of the Trust shall execute and, in the case of a Capital Security
Certificate, the Institutional Trustee shall, and is authorized to, authenticate
a Certificate in the name of the transferee as the new Holder of the Initial
Securities evidenced thereby. Until the Certificate evidencing the Initial
Securities so transferred is surrendered to the Registrar, such Initial
Securities may not be transferred by such new Holder. No other conditions,
restrictions or other provisions of this Declaration or any other document shall
apply to a transfer of Initial Securities by the Purchaser.

ARTICLE IX

LIMITATION OF LIABILITY OF
HOLDERS OF SECURITIES, TRUSTEES OR OTHERS

                   Section 9.1.   Liability.  (a)  Except as expressly set forth
in this Declaration, the Guarantee and the terms of the Securities, the Sponsor
shall not be:

         (i)         personally liable for the return of any portion of the
capital contributions (or any return thereon) of the Holders of the Securities
which shall be made solely from assets of the Trust; and

         (ii)         required to pay to the Trust or to any Holder of the
Securities any deficit upon dissolution of the Trust or otherwise.

                   (b)         The Holder of the Common Securities shall be
liable for all of the debts and obligations of the Trust (other than with
respect to the Securities) to the extent not satisfied out of the Trust's
assets.


40

--------------------------------------------------------------------------------




                   (c)         Pursuant to § 3803(a) of the Statutory Trust Act,
the Holders of the Securities shall be entitled to the same limitation of
personal liability extended to stockholders of private corporations for profit
organized under the General Corporation Law of the State of Delaware, except as
otherwise specifically set forth herein.

                   Section 9.2.  Exculpation.   (a)  No Indemnified Person shall
be liable, responsible or accountable in damages or otherwise to the Trust or
any Covered Person for any loss, damage or claim incurred by reason of any act
or omission performed or omitted by such Indemnified Person in good faith on
behalf of the Trust and in a manner such Indemnified Person reasonably believed
to be within the scope of the authority conferred on such Indemnified Person by
this Declaration or by law, except that an Indemnified Person (other than an
Administrator) shall be liable for any such loss, damage or claim incurred by
reason of such Indemnified Person's negligence, willful misconduct or bad faith
with respect to such acts or omissions and except that an Administrator shall be
liable for any such loss, damage or claim incurred by reason of such
Administrator's gross negligence, willful misconduct or bad faith with respect
to such acts or omissions.

                   (b)          An Indemnified Person shall be fully protected
in relying in good faith upon the records of the Trust and upon such
information, opinions, reports or statements presented to the Trust by any
Person as to matters the Indemnified Person reasonably believes are within such
other Person's professional or expert competence and, if selected by such
Indemnified Person, has been selected by such Indemnified Person with reasonable
care by or on behalf of the Trust, including information, opinions, reports or
statements as to the value and amount of the assets, liabilities, profits,
losses or any other facts pertinent to the existence and amount of assets from
which Distributions to Holders of Securities might properly be paid.

                   Section 9.3.  Fiduciary Duty. (a)  To the extent that, at law
or in equity, an Indemnified Person has duties (including fiduciary duties) and
liabilities relating thereto to the Trust or to any other Covered Person, an
Indemnified Person acting under this Declaration shall not be liable to the
Trust or to any other Covered Person for its good faith reliance on the
provisions of this Declaration. The provisions of this Declaration, to the
extent that they restrict the duties and liabilities of an Indemnified Person
otherwise existing at law or in equity (other than the duties imposed on the
Institutional Trustee under the Trust Indenture Act), are agreed by the parties
hereto to replace such other duties and liabilities of the Indemnified Person.

                   (b)         Whenever in this Declaration an Indemnified
Person is permitted or required to make a decision:

         (i)         in its "discretion" or under a grant of similar authority,
the Indemnified Person shall be entitled to consider such interests and factors
as it desires, including its own interests, and shall have no duty or obligation
to give any consideration to any interest of or factors affecting the Trust or
any other Person; or

         (ii)         in its "good faith" or under another express standard, the
Indemnified Person shall act under such express standard and shall not be
subject




41

--------------------------------------------------------------------------------




to any other or different standard imposed by this Declaration or by applicable
law.

                   Section 9.4.  Indemnification. (a)

         (i)         The Sponsor shall indemnify, to the fullest extent
permitted by law, any Indemnified Person who was or is a party or is threatened
to be made a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (other than
an action by or in the right of the Trust) by reason of the fact that such
Person is or was an Indemnified Person against expenses (including attorneys'
fees and expenses), judgments, fines and amounts paid in settlement actually and
reasonably incurred by such Person in connection with such action, suit or
proceeding if such Person acted in good faith and in a manner such Person
reasonably believed to be in or not opposed to the best interests of the Trust,
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe such conduct was unlawful. The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
the Indemnified Person did not act in good faith and in a manner which such
Person reasonably believed to be in or not opposed to the best interests of the
Trust, and, with respect to any criminal action or proceeding, had reasonable
cause to believe that such conduct was unlawful.

         (ii)         The Sponsor shall indemnify, to the fullest extent
permitted by law, any Indemnified Person who was or is a party or is threatened
to be made a party to any threatened, pending or completed action or suit by or
in the right of the Trust to procure a judgment in its favor by reason of the
fact that such Person is or was an Indemnified Person against expenses
(including attorneys' fees and expenses) actually and reasonably incurred by
such Person in connection with the defense or settlement of such action or suit
if such Person acted in good faith and in a manner such Person reasonably
believed to be in or not opposed to the best interests of the Trust and except
that no such indemnification shall be made in respect of any claim, issue or
matter as to which such Indemnified Person shall have been adjudged to be liable
to the Trust unless and only to the extent that the Court of Chancery of
Delaware or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, such Person is fairly and reasonably entitled to
indemnity for such expenses which such Court of Chancery or such other court
shall deem proper.

         (iii)         To the extent that an Indemnified Person shall be
successful on the merits or otherwise (including dismissal of an action without
prejudice or the settlement of an action without admission of liability) in
defense of any action, suit or proceeding referred to in paragraphs (i) and (ii)
of this Section 9.4(a), or in defense of any claim, issue or matter therein,
such Person shall be indemnified, to the fullest extent permitted by law,
against expenses (including attorneys' fees




42

--------------------------------------------------------------------------------


and expenses) actually and reasonably incurred by such Person in connection
therewith.

         (iv)         Any indemnification of an Administrator under paragraphs
(i) and (ii) of this Section 9.4(a) (unless ordered by a court) shall be made by
the Sponsor only as authorized in the specific case upon a determination that
indemnification of the Indemnified Person is proper in the circumstances because
such Person has met the applicable standard of conduct set forth in paragraphs
(i) and (ii). Such determination shall be made (A) by the Administrators by a
majority vote of a Quorum consisting of such Administrators who were not parties
to such action, suit or proceeding, (B) if such a Quorum is not obtainable, or,
even if obtainable, if a Quorum of disinterested Administrators so directs, by
independent legal counsel in a written opinion, or (C) by the Common Security
Holder of the Trust.

         (v)         To the fullest extent permitted by law, expenses (including
attorneys' fees and expenses) incurred by an Indemnified Person in defending a
civil, criminal, administrative or investigative action, suit or proceeding
referred to in paragraphs (i) and (ii) of this Section 9.4(a) shall be paid by
the Sponsor in advance of the final disposition of such action, suit or
proceeding upon receipt of an undertaking by or on behalf of such Indemnified
Person to repay such amount if it shall ultimately be determined that such
Person is not entitled to be indemnified by the Sponsor as authorized in this
Section 9.4(a). Notwithstanding the foregoing, no advance shall be made by the
Sponsor if a determination is reasonably and promptly made (1) in the case of a
Company Indemnified Person (A) by the Administrators by a majority vote of a
Quorum of disinterested Administrators, (B) if such a Quorum is not obtainable,
or, even if obtainable, if a Quorum of disinterested Administrators so directs,
by independent legal counsel in a written opinion or (C) by the Common Security
Holder of the Trust, that, based upon the facts known to the Administrators,
counsel or the Common Security Holder at the time such determination is made,
such Indemnified Person acted in bad faith or in a manner that such Person
either believed to be opposed to or did not believe to be in the best interests
of the Trust, or, with respect to any criminal proceeding, that such Indemnified
Person believed or had reasonable cause to believe such conduct was unlawful, or
(2) in the case of a Fiduciary Indemnified Person, by independent legal counsel
in a written opinion that, based upon the facts known to the counsel at the time
such determination is made, such Indemnified Person acted in bad faith or in a
manner that such Indemnified Person either believed to be opposed to or did not
believe to be in the best interests of the Trust, or, with respect to any
criminal proceeding, that such Indemnified Person believed or had reasonable
cause to believe such conduct was unlawful. In no event shall any advance be
made (i) to a Company Indemnified Person in instances where the Administrators,
independent legal counsel or the Common Security Holder reasonably determine
that such Person deliberately breached such Person's duty to the Trust or its
Common or Capital Security Holders or (ii) to a Fiduciary Indemnified Person in
instances where independent legal counsel promptly and reasonably determines in
a written opinion that such



43

--------------------------------------------------------------------------------




Person deliberately breached such Person's duty to the Trust or its Common or
Capital Security Holders.

                   (b)         The Sponsor shall indemnify, to the fullest
extent permitted by applicable law, each Indemnified Person from and against any
and all loss, damage, liability, tax (other than taxes based on the income of
such Indemnified Person), penalty, expense or claim of any kind or nature
whatsoever incurred by such Indemnified Person arising out of or in connection
with or by reason of the creation, administration or termination of the Trust,
or any act or omission of such Indemnified Person in good faith on behalf of the
Trust and in a manner such Indemnified Person reasonably believed to be within
the scope of authority conferred on such Indemnified Person by this Declaration,
except that no Indemnified Person shall be entitled to be indemnified in respect
of any loss, damage, liability, tax, penalty, expense or claim incurred by such
Indemnified Person by reason of negligence, willful misconduct or bad faith with
respect to such acts or omissions.

                   (c)         The indemnification and advancement of expenses
provided by, or granted pursuant to, the other paragraphs of this Section shall
not be deemed exclusive of any other rights to which those seeking
indemnification and advancement of expenses may be entitled under any agreement,
vote of stockholders or disinterested directors of the Sponsor or Capital
Security Holders of the Trust or otherwise, both as to action in such Person's
official capacity and as to action in another capacity while holding such
office. All rights to indemnification under this Section shall be deemed to be
provided by a contract between the Sponsor and each Indemnified Person who
serves in such capacity at any time while this Section is in effect. Any repeal
or modification of this Section shall not affect any rights or obligations then
existing.

                   (d)         The Sponsor or the Trust may purchase and
maintain insurance on behalf of any Person who is or was an Indemnified Person
against any liability asserted against such Person and incurred by such Person
in any such capacity, or arising out of such Person's status as such, whether or
not the Sponsor would have the power to indemnify such Person against such
liability under the provisions of this Section.

                   (e)         For purposes of this Section, references to "the
Trust" shall include, in addition to the resulting or surviving entity, any
constituent entity (including any constituent of a constituent) absorbed in a
consolidation or merger, so that any Person who is or was a director, trustee,
officer or employee of such constituent entity, or is or was serving at the
request of such constituent entity as a director, trustee, officer, employee or
agent of another entity, shall stand in the same position under the provisions
of this Section with respect to the resulting or surviving entity as such Person
would have with respect to such constituent entity if its separate existence had
continued.

                   (f)         The indemnification and advancement of expenses
provided by, or granted pursuant to, this Section shall, unless otherwise
provided when authorized or ratified, continue as to a Person who has ceased to
be an Indemnified Person and shall inure to the benefit of the heirs, executors
and administrators of such a Person.

                   (g)         The provisions of this Section shall survive the
termination of this Declaration or the earlier resignation or removal of the
Institutional Trustee. The obligations of



44

--------------------------------------------------------------------------------




the Sponsor under this Section to compensate and indemnify the Trustees and to
pay or reimburse the Trustees for expenses, disbursements and advances shall
constitute additional indebtedness hereunder. Such additional indebtedness shall
be secured by a lien prior to that of the Securities upon all property and funds
held or collected by the Trustees as such, except funds held in trust for the
benefit of the Holders of particular Capital Securities, provided, that the
Sponsor is the Holder of the Common Securities.

                   Section 9.5.  Outside Businesses. Any Covered Person, the
Sponsor, the Delaware Trustee and the Institutional Trustee (subject to Section
4.3(c)) may engage in or possess an interest in other business ventures of any
nature or description, independently or with others, similar or dissimilar to
the business of the Trust, and the Trust and the Holders of Securities shall
have no rights by virtue of this Declaration in and to such independent ventures
or the income or profits derived therefrom, and the pursuit of any such venture,
even if competitive with the business of the Trust, shall not be deemed wrongful
or improper. None of any Covered Person, the Sponsor, the Delaware Trustee or
the Institutional Trustee shall be obligated to present any particular
investment or other opportunity to the Trust even if such opportunity is of a
character that, if presented to the Trust, could be taken by the Trust, and any
Covered Person, the Sponsor, the Delaware Trustee and the Institutional Trustee
shall have the right to take for its own account (individually or as a partner
or fiduciary) or to recommend to others any such particular investment or other
opportunity. Any Covered Person, the Delaware Trustee and the Institutional
Trustee may engage or be interested in any financial or other transaction with
the Sponsor or any Affiliate of the Sponsor, or may act as depositary for,
trustee or agent for, or act on any committee or body of holders of, securities
or other obligations of the Sponsor or its Affiliates.

                   Section 9.6.  Compensation; Fee. (a)  The Sponsor agrees:

         (i)         to pay to the Trustees from time to time such compensation
for all services rendered by them hereunder as the parties shall agree in
writing from time to time to the extent agreed upon in the Fee Agreement, dated
as of March 25, 2004, between Sponsor and Wilmington Trust Company (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust); and

         (ii)         except as otherwise expressly provided herein, to
reimburse each of the Trustees upon request for all reasonable, documented
expenses, disbursements and advances incurred or made by such Person in
accordance with any provision of this Declaration (including the reasonable
compensation and the expenses and disbursements of such Person's agents and
counsel), except any such expense, disbursement or advance attributable to such
Person's negligence, willful misconduct or bad faith.

                   (b)         The provisions of this Section shall survive the
dissolution of the Trust and the termination of this Declaration and the removal
or resignation of any Trustee.


45

--------------------------------------------------------------------------------




ARTICLE X

ACCOUNTING

                   Section 10.1.  Fiscal Year. The fiscal year (the "Fiscal
Year") of the Trust shall be the calendar year, or such other year as is
required by the Code.

                   Section 10.2  Certain Accounting Matters.

                   (a)         At all times during the existence of the Trust,
the Administrators shall keep, or cause to be kept, at the principal office of
the Trust in the United States, as defined for purposes of Treasury Regulations
§ 301.7701-7, full books of account, records and supporting documents, which
shall reflect in reasonable detail each transaction of the Trust. The books of
account shall be maintained on the accrual method of accounting, in accordance
with generally accepted accounting principles, consistently applied.

                   (b)         The Sponsor shall cause the Administrators to
deliver to each Holder of Securities: (1) each Form 10-K and Form 10-Q prepared
by the Sponsor and filed with the Commission in accordance with the Exchange
Act, within 10 Business Days after the filing thereof; (2) if the Sponsor is not
then (y) subject to Section 13 or 15(d) of the Exchange Act or (z) exempt from
reporting pursuant to Rule 12g3-2(b) thereunder, the information required to be
provided by Rule 144A(d)(4) under the Securities Act; and (3) within 90 days
after the end of each Fiscal Year of the Trust, annual financial statements of
the Trust, including a balance sheet of the Trust as of the end of such Fiscal
Year and the statements of income or loss for the Fiscal Year then ended, that
are prepared at the principal office of the Trust in the United States, as
defined for purposes of Treasury Regulations § 301.7701-7.

                   (c)         The Administrators shall cause to be duly
prepared and delivered to each of the Holders of Securities Form 1099 or such
other annual United States federal income tax information statement required by
the Code, containing such information with regard to the Securities held by each
Holder as is required by the Code and the Treasury Regulations. Notwithstanding
any right under the Code to deliver any such statement at a later date, the
Administrators shall endeavor to deliver all such statements within 30 days
after the end of each Fiscal Year of the Trust.

                   (d)         The Administrators shall cause to be duly
prepared in the United States, as defined for purposes of Treasury Regulations §
301.7701-7, and filed an annual United States federal income tax return on a
Form 1041 or such other form required by United States federal income tax law,
and any other annual income tax returns required to be filed by the
Administrators on behalf of the Trust with any state or local taxing authority.

                   (e)         So long as a Holder of the Capital Securities is
ALESCO Preferred Funding III, Ltd. or an entity that holds a pool of trust
preferred securities and/or debt securities or a trustee thereof, the Sponsor
shall cause the Administrators to deliver the Sponsor's reports on Form FR Y-9C
to be delivered to such Holder promptly following their filing with the Federal
Reserve.


46

--------------------------------------------------------------------------------




                   Section 10.3.  Banking. The Trust shall maintain one or more
bank accounts in the United States, as defined for purposes of Treasury
Regulations § 301.7701-7, in the name and for the sole benefit of the Trust;
provided, however, that all payments of funds in respect of the Debentures held
by the Institutional Trustee shall be made directly to the Property Account and
no other funds of the Trust shall be deposited in the Property Account. The sole
signatories for such accounts (including the Property Account) shall be
designated by the Institutional Trustee.

                   Section 10.4.  Withholding. The Institutional Trustee or any
Paying Agent and the Administrators shall comply with all withholding
requirements under United States federal, state and local law. The Institutional
Trustee or any Paying Agent shall request, and each Holder shall provide to the
Institutional Trustee or any Paying Agent, such forms or certificates as are
necessary to establish an exemption from withholding with respect to the Holder,
and any representations and forms as shall reasonably be requested by the
Institutional Trustee or any Paying Agent to assist it in determining the extent
of, and in fulfilling, its withholding obligations. The Administrators shall
file required forms with applicable jurisdictions and, unless an exemption from
withholding is properly established by a Holder, shall remit amounts withheld
with respect to the Holder to applicable jurisdictions. To the extent that the
Institutional Trustee or any Paying Agent is required to withhold and pay over
any amounts to any authority with respect to distributions or allocations to any
Holder, the amount withheld shall be deemed to be a Distribution to the Holder
in the amount of the withholding. In the event of any claimed overwithholding,
Holders shall be limited to an action against the applicable jurisdiction. If
the amount required to be withheld was not withheld from actual Distributions
made, the Institutional Trustee or any Paying Agent may reduce subsequent
Distributions by the amount of such withholding.

ARTICLE XI

AMENDMENTS AND MEETINGS

                   Section 11.1.  Amendments. (a)  Except as otherwise provided
in this Declaration or by any applicable terms of the Securities, this
Declaration may only be amended by a written instrument approved and executed by

         (i)         the Institutional Trustee,

         (ii)         if the amendment affects the rights, powers, duties,
obligations or immunities of the Delaware Trustee, the Delaware Trustee,

         (iii)         if the amendment affects the rights, powers, duties,
obligations or immunities of the Administrators, the Administrators, and

         (iv)         the Holders of a Majority in liquidation amount of the
Common Securities.

                   (b)         Notwithstanding any other provision of this
Article XI, no amendment shall be made, and any such purported amendment shall
be void and ineffective:




47

--------------------------------------------------------------------------------




         (i)         unless the Institutional Trustee shall have first received

         (A)         an Officers' Certificate from each of the Trust and the
Sponsor that such amendment is permitted by, and conforms to, the terms of this
Declaration (including the terms of the Securities); and

         (B)         an opinion of counsel (who may be counsel to the Sponsor or
the Trust) that such amendment is permitted by, and conforms to, the terms of
this Declaration (including the terms of the Securities) and that all conditions
precedent to the execution and delivery of such amendment have been satisfied;
or

         (ii)         if the result of such amendment would be to

         (A)         cause the Trust to cease to be classified for purposes of
United States federal income taxation as a grantor trust;

         (B)         reduce or otherwise adversely affect the powers of the
Institutional Trustee in contravention of the Trust Indenture Act;

         (C)         cause the Trust to be deemed to be an Investment Company
required to be registered under the Investment Company Act; or

         (D)         cause the Debenture Issuer to be unable to treat an amount
equal to the liquidation amount of the Capital Securities as "Tier 1 Capital"
(or its equivalent) for purposes of the capital adequacy guidelines of the
Federal Reserve (or any successor regulatory authority with jurisdiction over
bank holding companies).

                   (c)         Except as provided in Section 11.1(d), (e) or
(g), no amendment shall be made, and any such purported amendment shall be void
and ineffective, unless the Holders of a Majority in liquidation amount of the
Capital Securities shall have consented to such amendment.

                   (d)         In addition to and notwithstanding any other
provision in this Declaration, without the consent of each affected Holder, this
Declaration may not be amended to (i) change the amount or timing of any
Distribution on the Securities or any redemption or liquidation provisions
applicable to the Securities or otherwise adversely affect the amount of any
Distribution required to be made in respect of the Securities as of a specified
date or (ii) restrict the right of a Holder to institute suit for the
enforcement of any Distributions or other amounts on or after their due date.

                   (e)         Sections 9.1(b) and 9.1(c) and this Section shall
not be amended without the consent of all of the Holders of the Securities.

                   (f)         The rights of the Holders of the Capital
Securities and Common Securities, as applicable, under Article IV to increase or
decrease the number of, and appoint



48

--------------------------------------------------------------------------------




and remove, Trustees shall not be amended without the consent of the Holders of
a Majority in liquidation amount of the Capital Securities or Common Securities,
as applicable.

                   (g)         This Declaration may be amended by the
Institutional Trustee and the Holder of the Common Securities without the
consent of the Holders of the Capital Securities to:

         (i)         cure any ambiguity;

         (ii)         correct or supplement any provision in this Declaration
that may be defective or inconsistent with any other provision of this
Declaration;

         (iii)         add to the covenants, restrictions or obligations of the
Sponsor; or

         (iv)         modify, eliminate or add to any provision of this
Declaration to such extent as may be necessary or desirable, including, without
limitation, to ensure that the Trust will be classified for United States
federal income tax purposes at all times as a grantor trust and will not be
required to register as an Investment Company under the Investment Company Act
(including without limitation to conform to any change in Rule 3a-5, Rule 3a-7
or any other applicable rule under the Investment Company Act or written change
in interpretation or application thereof by any legislative body, court,
government agency or regulatory authority);

provided, however, that no such amendment contemplated in clause (i), (ii),
(iii) or (iv) shall adversely affect the powers, preferences, rights or
interests of Holders of Capital Securities.

                   Section 11.2.  Meetings of the Holders of the Securities;
Action by Written Consent.

                   (a)         Meetings of the Holders of the Capital Securities
or the Common Securities may be called at any time by the Administrators (or as
provided in the terms of such Securities) to consider and act on any matter on
which Holders of such Securities are entitled to act under the terms of this
Declaration, the terms of such Securities or the rules of any stock exchange on
which the Capital Securities are listed or admitted for trading, if any. The
Administrators shall call a meeting of the Holders of such Securities if
directed to do so by the Holders of not less than 10% in liquidation amount of
such Securities. Such direction shall be given by delivering to the
Administrators one or more notices in a writing stating that the signing Holders
of such Securities wish to call a meeting and indicating the general or specific
purpose for which the meeting is to be called. Any Holders of Securities calling
a meeting shall specify in writing the Certificates held by the Holders of the
Securities exercising the right to call a meeting and only those Securities
represented by such Certificates shall be counted for purposes of determining
whether the required percentage set forth in the second sentence of this
paragraph has been met.

                   (b)         Except to the extent otherwise provided in the
terms of the Securities, the following provisions shall apply to meetings of
Holders of the Securities:


49

--------------------------------------------------------------------------------




         (i)         Notice of any such meeting shall be given to all the
Holders of the Securities having a right to vote thereat at least 7 days and not
more than 60 days before the date of such meeting. Whenever a vote, consent or
approval of the Holders of the Securities is permitted or required under this
Declaration or the rules of any stock exchange on which the Capital Securities
are listed or admitted for trading, if any, such vote, consent or approval may
be given at a meeting of the Holders of the Securities. Any action that may be
taken at a meeting of the Holders of the Securities may be taken without a
meeting if a consent in writing setting forth the action so taken is signed by
the Holders of the Securities owning not less than the minimum liquidation
amount of Securities that would be necessary to authorize or take such action at
a meeting at which all Holders of the Securities having a right to vote thereon
were present and voting. Prompt notice of the taking of action without a meeting
shall be given to the Holders of the Securities entitled to vote who have not
consented in writing. The Administrators may specify that any written ballot
submitted to the Holders of the Securities for the purpose of taking any action
without a meeting shall be returned to the Trust within the time specified by
the Administrators.

         (ii)         Each Holder of a Security may authorize any Person to act
for it by proxy on all matters in which a Holder of Securities is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. No proxy shall be valid after the expiration of 11 months from the
date thereof unless otherwise provided in the proxy. Every proxy shall be
revocable at the pleasure of the Holder of the Securities executing it. Except
as otherwise provided herein, all matters relating to the giving, voting or
validity of proxies shall be governed by the General Corporation Law of the
State of Delaware relating to proxies, and judicial interpretations thereunder,
as if the Trust were a Delaware corporation and the Holders of the Securities
were stockholders of a Delaware corporation. Each meeting of the Holders of the
Securities shall be conducted by the Administrators or by such other Person that
the Administrators may designate.

         (iii)         Unless the Statutory Trust Act, this Declaration, the
terms of the Securities, the Trust Indenture Act or the listing rules of any
stock exchange on which the Capital Securities are then listed or admitted for
trading, if any, otherwise provides, the Administrators, in their sole
discretion, shall establish all other provisions relating to meetings of Holders
of Securities, including notice of the time, place or purpose of any meeting at
which any matter is to be voted on by any Holders of the Securities, waiver of
any such notice, action by consent without a meeting, the establishment of a
record date, quorum requirements, voting in person or by proxy or any other
matter with respect to the exercise of any such right to vote; provided,
however, that each meeting shall be conducted in the United States (as that term
is defined in Treasury Regulations § 301.7701-7).


50

--------------------------------------------------------------------------------




ARTICLE XII

REPRESENTATIONS OF INSTITUTIONAL TRUSTEE
AND DELAWARE TRUSTEE

                   Section 12.1.  Representations and Warranties of
Institutional Trustee. The Trustee that acts as initial Institutional Trustee
represents and warrants to the Trust and to the Sponsor at the date of this
Declaration, and each Successor Institutional Trustee represents and warrants to
the Trust and the Sponsor at the time of the Successor Institutional Trustee's
acceptance of its appointment as Institutional Trustee, that:

                   (a)         the Institutional Trustee is a banking
corporation or national association with trust powers, duly organized, validly
existing and in good standing under the laws of the State of Delaware or the
United States of America, respectively, with trust power and authority to
execute and deliver, and to carry out and perform its obligations under the
terms of, this Declaration;

                   (b)         the Institutional Trustee has a combined capital
and surplus of at least fifty million U.S. dollars ($50,000,000);

                   (c)         the Institutional Trustee is not an Affiliate of
the Sponsor, nor does the Institutional Trustee offer or provide credit or
credit enhancement to the Trust;

                   (d)         the execution, delivery and performance by the
Institutional Trustee of this Declaration has been duly authorized by all
necessary action on the part of the Institutional Trustee, and this Declaration
has been duly executed and delivered by the Institutional Trustee, and under
Delaware law (excluding any securities laws) constitutes a legal, valid and
binding obligation of the Institutional Trustee, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, reorganization,
moratorium, insolvency and other similar laws affecting creditors' rights
generally and to general principles of equity and the discretion of the court
(regardless of whether considered in a proceeding in equity or at law);

                   (e)         the execution, delivery and performance of this
Declaration by the Institutional Trustee does not conflict with or constitute a
breach of the charter or by-laws of the Institutional Trustee; and

                   (f)         no consent, approval or authorization of, or
registration with or notice to, any state or federal banking authority governing
the trust powers of the Institutional Trustee is required for the execution,
delivery or performance by the Institutional Trustee of this Declaration.

                   Section 12.2.  Representations and Warranties of Delaware
Trustee. The Trustee that acts as initial Delaware Trustee represents and
warrants to the Trust and to the Sponsor at the date of this Declaration, and
each Successor Delaware Trustee represents and warrants to the Trust and the
Sponsor at the time of the Successor Delaware Trustee's acceptance of its
appointment as Delaware Trustee that:

                   (a)         if it is not a natural person, the Delaware
Trustee is duly organized, validly existing and in good standing under the laws
of the State of Delaware;


51

--------------------------------------------------------------------------------




                   (b)         if it is not a natural person, the execution,
delivery and performance by the Delaware Trustee of this Declaration has been
duly authorized by all necessary corporate action on the part of the Delaware
Trustee, and this Declaration has been duly executed and delivered by the
Delaware Trustee, and under Delaware law (excluding any securities laws)
constitutes a legal, valid and binding obligation of the Delaware Trustee,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, reorganization, moratorium, insolvency and other similar laws
affecting creditors' rights generally and to general principles of equity and
the discretion of the court (regardless of whether considered in a proceeding in
equity or at law);

                   (c)         if it is not a natural person, the execution,
delivery and performance of this Declaration by the Delaware Trustee does not
conflict with or constitute a breach of the charter or by-laws of the Delaware
Trustee;

                   (d)         it has trust power and authority to execute and
deliver, and to carry out and perform its obligations under the terms of, this
Declaration;

                   (e)         no consent, approval or authorization of, or
registration with or notice to, any state or federal banking authority governing
the trust powers of the Delaware Trustee is required for the execution, delivery
or performance by the Delaware Trustee of this Declaration; and

                   (f)         the Delaware Trustee is a natural person who is a
resident of the State of Delaware or, if not a natural person, it is an entity
which has its principal place of business in the State of Delaware and, in
either case, a Person that satisfies for the Trust the requirements of §3807 of
the Statutory Trust Act.

ARTICLE XIII

MISCELLANEOUS

                   Section 13.1.  Notices. All notices provided for in this
Declaration shall be in writing, duly signed by the party giving such notice,
and shall be delivered, telecopied (which telecopy shall be followed by notice
delivered or mailed by first class mail) or mailed by first class mail, as
follows:

                   (a)         if given to the Trust, in care of the
Administrators at the Trust's mailing address set forth below (or such other
address as the Trust may give notice of to the Holders of the Securities):
Southern Michigan Bancorp Capital Trust I, c/o Southern Michigan Bancorp, Inc.,
51 West Pearl Street, Coldwater, Michigan 49036, Attention: Danice L. Chartrand,
Telecopy: (517) 278-8469, Telephone: (517) 279-5500;

                   (b)         if given to the Delaware Trustee, at the mailing
address set forth below (or such other address as the Delaware Trustee may give
notice of to the Holders of the Securities): Wilmington Trust Company, Rodney
Square North, 1100 North Market Street, Wilmington, DE 19890-0001, Attention:
Corporate Trust Administration, Telecopy: 302-651-8882, Telephone: 302-651-1000;

                   (c)         if given to the Institutional Trustee, at the
Institutional Trustee's mailing address set forth below (or such other address
as the Institutional Trustee may give notice of to


52

--------------------------------------------------------------------------------




the Holders of the Securities): Wilmington Trust Company, Rodney Square North,
1100 North Market Street, Wilmington, DE 19890-0001, Attention: Corporate Trust
Administration, Telecopy: 302-651-8882, Telephone: 302-651-1000;

                   (d)         if given to the Holder of the Common Securities,
at the mailing address of the Sponsor set forth below (or such other address as
the Holder of the Common Securities may give notice of to the Trust): Southern
Michigan Bancorp, Inc., 51 West Pearl Street, Coldwater, Michigan 49036,
Attention: Danice L. Chartrand, Telecopy: (517) 278-8469, Telephone: (517)
279-5500; or

                   (e)         if given to any other Holder, at the address set
forth on the books and records of the Trust.

All such notices shall be deemed to have been given when received in person,
telecopied with receipt confirmed, or mailed by first class mail, postage
prepaid, except that if a notice or other document is refused delivery or cannot
be delivered because of a changed address of which no notice was given, such
notice or other document shall be deemed to have been delivered on the date of
such refusal or inability to deliver.

                   Section 13.2.  Governing Law. This Declaration and the rights
and obligations of the parties hereunder shall be governed by and interpreted in
accordance with the law of the State of Delaware and all rights, obligations and
remedies shall be governed by such laws without regard to the principles of
conflict of laws of the State of Delaware or any other jurisdiction that would
call for the application of the law of any jurisdiction other than the State of
Delaware.

                   Section 13.3.  Submission to Jurisdiction.

                   (a)         Each of the parties hereto agrees that any suit,
action or proceeding arising out of or based upon this Declaration, or the
transactions contemplated hereby, may be instituted in any of the courts of the
State of New York and the United States District Courts, in each case located in
the Borough of Manhattan, City and State of New York, and further agrees to
submit to the jurisdiction of any competent court in the place of its corporate
domicile in respect of actions brought against it as a defendant. In addition,
each such party irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of such
suit, action or proceeding brought in any such court and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum and irrevocably waives any right to which
it may be entitled on account of its place of corporate domicile. Each such
party hereby irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or relating to this Declaration or the transactions
contemplated hereby. Each such party agrees that final judgment in any
proceedings brought in such a court shall be conclusive and binding upon it and
may be enforced in any court to the jurisdiction of which it is subject by a
suit upon such judgment.

                   (b)         Each of the Sponsor, the Trustees, the
Administrators and the Holder of the Common Securities irrevocably consents to
the service of process on it in any such suit,


53

--------------------------------------------------------------------------------




action or proceeding by the mailing thereof by registered or certified mail,
postage prepaid, to it at its address given in or pursuant to Section 13.1
hereof.

                   (c)         To the extent permitted by law, nothing herein
contained shall preclude any party from effecting service of process in any
lawful manner or from bringing any suit, action or proceeding in respect of this
Declaration in any other state, country or place.

                   Section 13.4.  Intention of the Parties. It is the intention
of the parties hereto that the Trust be classified for United States federal
income tax purposes as a grantor trust. The provisions of this Declaration shall
be interpreted to further this intention of the parties.

                   Section 13.5.  Headings. Headings contained in this
Declaration are inserted for convenience of reference only and do not affect the
interpretation of this Declaration or any provision hereof.

                   Section 13.6.  Successors and Assigns. Whenever in this
Declaration any of the parties hereto is named or referred to, the successors
and assigns of such party shall be deemed to be included, and all covenants and
agreements in this Declaration by the Sponsor and the Trustees shall bind and
inure to the benefit of their respective successors and assigns, whether or not
so expressed.

                   Section 13.7.  Partial Enforceability. If any provision of
this Declaration, or the application of such provision to any Person or
circumstance, shall be held invalid, the remainder of this Declaration, or the
application of such provision to persons or circumstances other than those to
which it is held invalid, shall not be affected thereby.

                   Section 13.8.  Counterparts. This Declaration may contain
more than one counterpart of the signature page and this Declaration may be
executed by the affixing of the signature of each of the Trustees and
Administrators to any of such counterpart signature pages. All of such
counterpart signature pages shall be read as though one, and they shall have the
same force and effect as though all of the signers had signed a single signature
page.










54

--------------------------------------------------------------------------------




                   IN WITNESS WHEREOF, the undersigned have caused this
Declaration to be duly executed as of the day and year first above written.

 

WILMINGTON TRUST COMPANY,
    as Delaware Trustee

       

By:

/s/ Denise M. Geran

--------------------------------------------------------------------------------

   

Denise M. Geran
Vice President




 

WILMINGTON TRUST COMPANY,
    as Institutional Trustee


 

By:

/s/ Denise M. Geran

--------------------------------------------------------------------------------

   

Denise M. Geran
Vice President




 

SOUTHERN MICHIGAN BANCORP, INC.
    as Sponsor


 

By:

/s/ John H. Castle

--------------------------------------------------------------------------------

   

John H. Castle
Chief Executive Officer




  /s/ John H. Castle

--------------------------------------------------------------------------------

 

John H. Castle
     as Administrator




  /s/ Kurt G. Miller

--------------------------------------------------------------------------------

 

Kurt G. Miller
     as Administrator




  /s/ Danice L. Chartrand

--------------------------------------------------------------------------------

 

Danice L. Chartrand
     as Administrator








55

--------------------------------------------------------------------------------




ANNEX I

TERMS OF
CAPITAL SECURITIES AND COMMON SECURITIES

                   Pursuant to Section 6.1 of the Amended and Restated
Declaration of Trust, dated as of March 25, 2004 (as amended from time to time,
the "Declaration"), the designation, rights, privileges, restrictions,
preferences and other terms and provisions of the Capital Securities and the
Common Securities (collectively, the "Securities") are set out below (each
capitalized term used but not defined herein has the meaning set forth in the
Declaration):

                   1.         Designation and Number.

                   (a)         Capital Securities. 5,000 Capital Securities of
Southern Michigan Bancorp Capital Trust I (the "Trust"), with an aggregate
liquidation amount with respect to the assets of the Trust of FIVE MILLION
Dollars ($5,000,000) and a liquidation amount with respect to the assets of the
Trust of $1,000 per Capital Security, are hereby designated for the purposes of
identification only as the "MMCapSSM" (the "Capital Securities"). The Capital
Security Certificates evidencing the Capital Securities shall be substantially
in the form of Exhibit A-1 to the Declaration, with such changes and additions
thereto or deletions therefrom as may be required by ordinary usage, custom or
practice or to conform to the rules of any stock exchange on which the Capital
Securities are listed, if any.



                   (b)         Common Securities. 155 Common Securities of the
Trust (the "Common Securities") will be evidenced by Common Security
Certificates substantially in the form of Exhibit A-2 to the Declaration, with
such changes and additions thereto or deletions therefrom as may be required by
ordinary usage, custom or practice. In the absence of an Event of Default, the
Common Securities will have an aggregate liquidation amount with respect to the
assets of the Trust of ONE HUNDRED AND FIFTY-FIVE THOUSAND Dollars ($155,000)
and a liquidation amount with respect to the assets of the Trust of $1,000 per
Common Security.

                   2.         Distributions. (a)  Distributions payable on each
Security will be payable at a floating rate of interest per annum, which, with
respect to any Distribution Period (as defined herein), will be equal to LIBOR,
as determined on the LIBOR Determination Date for such Distribution Period (or,
in the case of the first Distribution Period, will be 1.11%), plus 2.75% (the
"Coupon Rate"); provided, however, that the Coupon Rate for any Distribution
Period may not exceed the Interest Rate (as defined in the Indenture) for the
related Interest Period (as defined in the Indenture). Distributions in arrears
for more than one Distribution Period will bear interest thereon, compounded
quarterly, at the applicable Coupon Rate for each Distribution Period thereafter
(to the extent permitted by applicable law). The term "Distributions", as used
herein, includes cash Distributions, any such compounded Distributions and any
Additional Amounts payable on the Debentures unless otherwise stated. A
Distribution is payable only to the extent that payments are made in respect of
the Debentures held by the Institutional Trustee and to the extent the
Institutional Trustee has funds legally available in the Property Account
therefor. The amount of Distributions payable for any Distribution Period will
be computed on the basis of a 360-day year and the actual number of days elapsed
in such Distribution Period.




A-I-1

--------------------------------------------------------------------------------




                   The term "Distribution Period", as used herein, means (i) in
the case of the first Distribution Period, the period from, and including, the
date of original issuance of the Securities to, but excluding, the initial
Distribution Payment Date and (ii) thereafter, from, and including, the first
day following the end of the preceding Distribution Period to, but excluding,
the applicable Distribution Payment Date or, in the case of the last
Distribution Period, the related date of redemption.

                   (b)         LIBOR shall be determined by the Calculation
Agent for each Distribution Period (other than the first Distribution Period, in
which case LIBOR will be 1.11% per annum) in accordance with the following
provisions:

         (1)         On the second LIBOR Business Day (provided, that on such
day commercial banks are open for business (including dealings in foreign
currency deposits) in London (a "LIBOR Banking Day"), and otherwise the next
preceding LIBOR Business Day that is also a LIBOR Banking Day) prior to the
January 15, April 15, July 15 or October 15, as the case may be, immediately
succeeding the commencement of such Distribution Period (each such day, a "LIBOR
Determination Date"), LIBOR shall equal the rate, as obtained by the Calculation
Agent, for three-month U.S. Dollar deposits in Europe, which appears on Telerate
(as defined in the International Swaps and Derivatives Association, Inc. 2000
Interest Rate and Currency Exchange Definitions) page 3750 or such other page as
may replace such page 3750, as of 11:00 a.m. (London time) on such LIBOR
Determination Date, as reported by Bloomberg Financial Markets Commodities News
or any successor service ("Telerate Page 3750"). "LIBOR Business Day" means any
day that is not a Saturday, Sunday or other day on which commercial banking
institutions in The City of New York or Wilmington, Delaware are authorized or
obligated by law or executive order to be closed. If such rate is superseded on
Telerate Page 3750 by a corrected rate before 12:00 noon (London time) on such
LIBOR Determination Date, the corrected rate as so substituted will be LIBOR for
such LIBOR Determination Date.



         (2)         If, on such LIBOR Determination Date, such rate does not
appear on Telerate Page 3750, the Calculation Agent shall determine the
arithmetic mean of the offered quotations of the Reference Banks (as defined
below) to leading banks in the London interbank market for three-month U.S.
Dollar deposits in Europe (in an amount determined by the Calculation Agent) by
reference to requests for quotations as of approximately 11:00 a.m. (London
time) on such LIBOR Determination Date made by the Calculation Agent to the
Reference Banks. If, on such LIBOR Determination Date, at least two of the
Reference Banks provide such quotations, LIBOR shall equal the arithmetic mean
of such quotations. If, on such LIBOR Determination Date, only one or none of
the Reference Banks provide such a quotation, LIBOR shall be deemed to be the
arithmetic mean of the offered quotations that at least two leading banks in The
City of New York (as selected by the Calculation Agent) are quoting on such
LIBOR Determination Date for three-month U.S. Dollar deposits in Europe at
approximately 11:00 a.m. (London time) (in an amount determined by the




A-I-2

--------------------------------------------------------------------------------




Calculation Agent). As used herein, "Reference Banks" means four major banks in
the London interbank market selected by the Calculation Agent.

         (3)         If the Calculation Agent is required but is unable to
determine a rate in accordance with at least one of the procedures provided
above, LIBOR for such Distribution Period shall be LIBOR in effect for the
immediately preceding Distribution Period.

                   (c)         All percentages resulting from any calculations
on the Securities will be rounded, if necessary, to the nearest one
hundred-thousandth of a percentage point, with five one-millionths of a
percentage point rounded upward (e.g., 9.876545% (or .09876545) being rounded to
9.87655% (or .0987655)), and all dollar amounts used in or resulting from such
calculation will be rounded to the nearest cent (with one-half cent being
rounded upward).

                   (d)         On each LIBOR Determination Date, the Calculation
Agent shall notify, in writing, the Sponsor and the Paying Agent of the
applicable Coupon Rate that applies to the related Distribution Period. The
Calculation Agent shall, upon the request of a Holder of any Securities, inform
such Holder of the Coupon Rate that applies to the related Distribution Period.
All calculations made by the Calculation Agent in the absence of manifest error
shall be conclusive for all purposes and binding on the Sponsor and the Holders
of the Securities. The Paying Agent shall be entitled to rely on information
received from the Calculation Agent or the Sponsor as to the applicable Coupon
Rate. The Sponsor shall, from time to time, provide any necessary information to
the Paying Agent relating to any original issue discount and interest on the
Securities that is included in any payment and reportable for taxable income
calculation purposes.

                   (e)         Distributions on the Securities will be
cumulative, will accrue from the date of original issuance, and will be payable,
subject to extension of Distribution Periods as described herein, quarterly in
arrears on January 7, April 7, July 7 and October 7 of each year, commencing on
July 7, 2004 (each, a "Distribution Payment Date"), and on any earlier date of
redemption, as applicable. The Debenture Issuer has the right under the
Indenture to defer payments of interest on the Debentures by extending the
interest payment period for up to 20 consecutive quarterly periods (each such
extended interest payment period, together with all previous and future
consecutive extensions thereof, is referred to herein as an "Extension Period")
at any time and from time to time on the Debentures, subject to the conditions
described below and in the Indenture. No Extension Period may end on a date
other than a Distribution Payment Date or extend beyond the Maturity Date, any
Optional Redemption Date or the Special Redemption Date, as the case may be
(each such term as defined herein). During any Extension Period, interest will
continue to accrue on the Debentures, and interest on such accrued interest
(such accrued interest and interest thereon referred to herein as "Deferred
Interest") will accrue, at an annual rate equal to the Coupon Rate applicable
during such Extension Period, compounded quarterly from the date such Deferred
Interest would have been payable were it not for the Extension Period, to the
extent permitted by applicable law. At the end of any Extension Period, the
Debenture Issuer shall pay all Deferred Interest then accrued and unpaid on the
Debentures; provided, however, that during any Extension Period, the Debenture
Issuer may not (i) declare or pay any dividends or distributions on, or redeem,
purchase, acquire, or make a liquidation payment with respect to, any of the
Debenture Issuer's capital stock, (ii) make any


A-I-3

--------------------------------------------------------------------------------




payment of principal or premium or interest on or repay, repurchase or redeem
any debt securities of the Debenture Issuer that rank in all respects pari passu
with or junior in interest to the Debentures or (iii) make any payment under any
guarantees of the Debenture Issuer that rank in all respects pari passu with or
junior in interest to the Guarantee (other than (a) repurchases, redemptions or
other acquisitions of shares of capital stock of the Debenture Issuer (A) in
connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of one or more employees, officers,
directors or consultants, (B) in connection with a dividend reinvestment or
stockholder stock purchase plan or (C) in connection with the issuance of
capital stock of the Debenture Issuer (or securities convertible into or
exercisable for such capital stock), as consideration in an acquisition
transaction entered into prior to the applicable Extension Period, (b) as a
result of any exchange or conversion of any class or series of the Debenture
Issuer's capital stock (or any capital stock of a subsidiary of the Debenture
Issuer) for any class or series of the Debenture Issuer's capital stock or of
any class or series of the Debenture Issuer's indebtedness for any class or
series of the Debenture Issuer's capital stock, (c) the purchase of fractional
interests in shares of the Debenture Issuer's capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged, (d) any declaration of a dividend in connection with any
stockholder's rights plan, or the issuance of rights, stock or other property
under any stockholder's rights plan, or the redemption or repurchase of rights
pursuant thereto, or (e) any dividend in the form of stock, warrants, options or
other rights where the dividend stock or the stock issuable upon exercise of
such warrants, options or other rights is the same stock as that on which the
dividend is being paid or ranks pari passu with or junior in interest to such
stock). Prior to the termination of any Extension Period, the Debenture Issuer
may further extend such Extension Period, provided, that no Extension Period
(including all previous and further consecutive extensions that are part of such
Extension Period) shall exceed 20 consecutive quarterly periods. Upon the
termination of any Extension Period and upon the payment of all Deferred
Interest, the Debenture Issuer may commence a new Extension Period, subject to
the requirements herein and in the Indenture. No interest or Deferred Interest
(except any Additional Amounts that may be due and payable) shall be due and
payable during an Extension Period, except at the end thereof, but Deferred
Interest shall accrue upon each installment of interest that would otherwise
have been due and payable during such Extension Period until such installment is
paid.

                   As a consequence of any Extension Period, Distributions will
be deferred. Notwithstanding any such deferral, Distributions will continue to
accrue on the Securities, and Distributions on such accrued Distributions will
accrue, at the Coupon Rate applicable during such Extension Period, compounded
quarterly, to the extent permitted by applicable law. If Distributions are
deferred, the Distributions due shall be paid on the date that such Extension
Period terminates to Holders of the Securities as they appear on the books and
records of the Trust on the regular record date immediately preceding the
Distribution Payment Date on which such Extension Period terminates to the
extent that the Trust has funds legally available for the payment of such
Distributions in the Property Account of the Trust.

                   The Trust's funds available for Distributions to the Holders
of the Securities will be limited to payments received from the Debenture
Issuer. The payment of Distributions out of moneys held by the Trust is
guaranteed by the Guarantor pursuant to the Guarantee.



A-I-4

--------------------------------------------------------------------------------




                   (f)         Distributions on the Securities on any
Distribution Payment Date will be payable to the Holders thereof as they appear
on the books and records of the Registrar on the relevant regular record dates.
The relevant "regular record dates" shall be 15 days before the relevant
Distribution Payment Dates. Distributions payable on any Securities that are not
punctually paid on any Distribution Payment Date, as a result of the Debenture
Issuer having failed to make a payment under the Debentures, as the case may be,
when due (taking into account any Extension Period), will cease to be payable to
the Person in whose name such Securities are registered on the original relevant
regular record date, and such defaulted Distributions will instead be payable to
the Person in whose name such Securities are registered on the regular record
date preceding the Distribution Payment Date on which the related Extension
Period terminates or, in the absence of an Extension Period, a special record
date therefor selected by the Administrators.

                   (g)         In the event that there is any money or other
property held by or for the Trust that is not accounted for hereunder, such
property shall be distributed Pro Rata (as defined herein) among the Holders of
the Securities.

                   (h)         If any Distribution Payment Date other than any
date of redemption falls on a day that is not a Business Day, then Distributions
payable will be paid on, and such Distribution Payment Date will be moved to,
the next succeeding Business Day, and additional Distributions will accrue for
each day that such payment is delayed as a result thereof.

                   (3)         Liquidation Distribution Upon Dissolution. In the
event of the voluntary or involuntary liquidation, dissolution, winding-up or
termination of the Trust (each, a "Liquidation"), the Holders of the Securities
will be entitled to receive out of the assets of the Trust legally available for
distribution to Holders of the Securities, after satisfaction of liabilities to
creditors of the Trust (to the extent not satisfied by the Debenture Issuer), an
amount in cash equal to the aggregate of the liquidation amount of $1,000 per
Security plus unpaid Distributions accrued thereon to the date of payment
(collectively, the "Liquidation Distribution"), unless: (i) the Debentures have
been redeemed in full in accordance with the terms thereof and of the Indenture;
or (ii) the Debentures in an aggregate principal amount equal to the aggregate
liquidation amount of such Securities and bearing accrued and unpaid interest in
an amount equal to the accrued and unpaid Distributions on such Securities,
after paying or making reasonable provision to pay all claims and obligations of
the Trust in accordance with Section 3808(e) of the Statutory Trust Act, shall
be distributed on a Pro Rata basis to the Holders of the Securities in exchange
for such Securities.

                   The Sponsor, as the Holder of all of the Common Securities,
has the right at any time, upon receipt by the Debenture Issuer and the
Institutional Trustee for the benefit of the Trust of (i) an opinion of
nationally recognized tax counsel that Holders will not recognize any gain or
loss for United States Federal income tax purposes as a result of the
distribution of Debentures, to dissolve the Trust (including, without
limitation, upon the occurrence of a Tax Event, an Investment Company Event or a
Capital Treatment Event, each as defined herein) and (ii) prior approval from
the Board of Governors of the Federal Reserve System (the "Federal Reserve") (if
then required under applicable capital guidelines or policies of the Federal
Reserve) and, after satisfaction of liabilities to creditors of the Trust, cause
the Debentures to be


A-I-5

--------------------------------------------------------------------------------




distributed to the Holders of the Securities on a Pro Rata basis in accordance
with the aggregate liquidation amount thereof.

                   The Trust shall dissolve on the first to occur of (i)
April 6, 2039, the expiration of the term of the Trust, (ii) a Bankruptcy Event
with respect to the Sponsor, the Trust or the Debenture Issuer, (iii) (other
than in connection with a merger, consolidation or similar transaction not
prohibited by the Indenture, this Declaration or the Guarantee, as the case may
be) the filing of a certificate of dissolution or its equivalent with respect to
the Sponsor or upon the revocation of the charter of the Sponsor and the
expiration of 90 days after the date of revocation without a reinstatement
thereof, (iv) the distribution of all of the Debentures to the Holders of the
Securities, upon exercise of the right of the Holders of all of the outstanding
Common Securities to dissolve the Trust as described above, (v) the entry of a
decree of a judicial dissolution of any Holder of the Common Securities, the
Sponsor, the Trust or the Debenture Issuer, (vi) when all of the Securities are
then subject to redemption and the amounts necessary for redemption thereof
shall have been paid to the Holders in accordance with the terms of the
Securities or (vii) before the issuance of any Securities, with the consent of
all of the Trustees and the Sponsor. As soon as practicable after the
dissolution of the Trust and upon completion of the winding up of the Trust, the
Trust shall terminate upon the filing of a certificate of cancellation with the
Secretary of State of the State of Delaware.

                   Notwithstanding the foregoing, if a Liquidation of the Trust
occurs as described in clause (i), (ii), (iii) or (v) in the immediately
preceding paragraph, the Trust shall be liquidated by the Institutional Trustee
of the Trust as expeditiously as such Trustee determines to be practical by
distributing, after satisfaction of liabilities to creditors of the Trust (to
the extent not satisfied by the Debenture Issuer) as provided by applicable law,
to the Holders of the Securities, the Debentures on a Pro Rata basis, unless
such distribution is determined by the Institutional Trustee not to be
practical, in which event such Holders will be entitled to receive on a Pro Rata
basis, out of the assets of the Trust legally available for distribution to the
Holders of the Securities, after satisfaction of liabilities to creditors of the
Trust (to the extent not satisfied by the Debenture Issuer), an amount in cash
equal to the Liquidation Distribution. A Liquidation of the Trust pursuant to
clause (iv) of the immediately preceding paragraph shall occur if the
Institutional Trustee determines that such Liquidation is practical by
distributing, after satisfaction of liabilities to creditors of the Trust (to
the extent not satisfied by the Debenture Issuer), to the Holders of the
Securities on a Pro Rata basis, the Debentures, and such distribution occurs.

                   If, upon any Liquidation of the Trust, the Liquidation
Distribution can be paid only in part because the Trust has insufficient assets
available to pay in full the aggregate Liquidation Distribution, then the
amounts payable directly by the Trust on the Securities shall be paid to the
Holders of the Securities on a Pro Rata basis, except that if an Event of
Default has occurred and is continuing, then the Capital Securities shall have a
preference over the Common Securities with regard to such amounts.

                   Upon any Liquidation of the Trust involving a distribution of
the Debentures, if at the time of such Liquidation, the Capital Securities were
rated by at least one nationally-recognized statistical rating organization, the
Debenture Issuer will use its reasonable best efforts to obtain from at least
one such or other rating organization a rating for the Debentures.




A-I-6

--------------------------------------------------------------------------------




                   After the date for any distribution of the Debentures upon
any Liquidation of the Trust, (i) the Securities of the Trust will be deemed to
be no longer outstanding, (ii) any certificates representing the Capital
Securities will be deemed to represent undivided beneficial interests in such of
the Debentures as have an aggregate principal amount equal to the aggregate
liquidation amount of such Capital Securities and bearing accrued and unpaid
interest equal to accrued and unpaid Distributions on such Capital Securities
until such certificates are presented to the Debenture Issuer or its agent for
transfer or reissuance (and until such certificates are so surrendered, no
payments shall be made to Holders of Securities in respect of any payments due
and payable under the Debentures) and (iii) all rights of Holders of Securities
shall cease, except the right of such Holders to receive Debentures upon
surrender of certificates representing such Securities.

                   4.         Redemption and Distribution.



                   (a)         The Debentures will mature on April 6, 2034 (the
"Maturity Date") at an amount in cash equal to 100% of the principal amount
thereof plus unpaid interest accrued thereon to such date (the "Maturity
Redemption Price"). The Debentures may be redeemed by the Debenture Issuer, at
its option, in whole or in part, on any Distribution Payment Date on or after
April 7, 2009 (each, an "Optional Redemption Date"), at the Optional Redemption
Price, upon not less than 30 nor more than 60 days' prior written notice to
holders of such Debentures. In addition, upon the occurrence and continuation of
a Tax Event, an Investment Company Event or a Capital Treatment Event, the
Debentures may be redeemed by the Debenture Issuer, at its option, in whole but
not in part, at any time within 90 days following the occurrence of such Tax
Event, Investment Company Event or Capital Treatment Event, as the case may be
(the "Special Redemption Date"), at the Special Redemption Price, upon not less
than 30 nor more than 60 days' prior written notice to holders of the Debentures
so long as such Tax Event, Investment Company Event or Capital Treatment Event,
as the case may be, is continuing. In each case, the right of the Debenture
Issuer to redeem the Debentures prior to maturity is subject to the Debenture
Issuer and the Trust having received prior approval from the Federal Reserve, if
then required under applicable capital guidelines or policies of the Federal
Reserve. Additional interest may also be payable by the Debenture Issuer in
connection with such Tax Event, Investment Company Event or Capital Treatment
Event as specified in Section 10.02 of the Indenture. Any such interest received
by the Trust will be distributed promptly to Holders of the Securities on a Pro
Rata basis.

                   "Tax Event" means the receipt by the Debenture Issuer and the
Trust of an opinion of counsel experienced in such matters to the effect that,
as a result of any amendment to or change (including any announced prospective
change) in the laws or any regulations thereunder of the United States or any
political subdivision or taxing authority thereof or therein, or as a result of
any official administrative pronouncement (including any private letter ruling,
technical advice memorandum, regulatory procedure, notice or announcement) (an
"Administrative Action") or judicial decision interpreting or applying such laws
or regulations, regardless of whether such Administrative Action or judicial
decision is issued to or in connection with a proceeding involving the Debenture
Issuer or the Trust and whether or not subject to review or appeal, which
amendment, clarification, change, Administrative Action or decision is enacted,
promulgated or announced, in each case on or after the date of original issuance
of the Debentures, there is more than an insubstantial risk that: (i) the Trust
is, or will be


A-I-7

--------------------------------------------------------------------------------




within 90 days of the date of such opinion, subject to United States federal
income tax with respect to income received or accrued on the Debentures; (ii) if
the Debenture Issuer is organized and existing under the laws of the United
States or any state thereof or the District of Columbia, interest payable by the
Debenture Issuer on the Debentures is not, or within 90 days of the date of such
opinion, will not be, deductible by the Debenture Issuer, in whole or in part,
for United States federal income tax purposes; or (iii) the Trust is, or will be
within 90 days of the date of such opinion, subject to or otherwise required to
pay, or required to withhold from Distributions, more than a de minimis amount
of other taxes (including withholding taxes), duties, assessments or other
governmental charges.

                   "Investment Company Event" means the receipt by the Debenture
Issuer and the Trust of an opinion of counsel experienced in such matters to the
effect that, as a result of a change in law or regulation or written change in
interpretation or application of law or regulation by any legislative body,
court, governmental agency or regulatory authority, there is more than an
insubstantial risk that the Trust is or, within 90 days of the date of such
opinion will be, considered an Investment Company that is required to be
registered under the Investment Company Act, which change becomes effective or
would become effective, as the case may be, on or after the date of the original
issuance of the Debentures.

                   "Capital Treatment Event" means, if the Debenture Issuer is
organized and existing under the laws of the United States or any state thereof
or the District of Columbia, the receipt by the Debenture Issuer and the Trust
of an opinion of counsel experienced in such matters to the effect that, as a
result of any amendment to, or change in, the laws, rules or regulations of the
United States or any political subdivision thereof or therein, or as the result
of any official or administrative pronouncement or action or decision
interpreting or applying such laws, rules or regulations, which amendment or
change is effective or which pronouncement, action or decision is announced on
or after the date of original issuance of the Debentures, there is more than an
insubstantial risk that the Debenture Issuer will not, within 90 days of the
date of such opinion, be entitled to treat an amount equal to the aggregate
liquidation amount of the Capital Securities as "Tier 1 Capital" (or the then
equivalent thereof) for purposes of the capital adequacy guidelines of the
Federal Reserve (or any successor regulatory authority with jurisdiction over
bank holding companies), as then in effect and applicable to the Debenture
Issuer; provided, however, that the distribution of the Debentures in connection
with the Liquidation of the Trust by the Debenture Issuer shall not in and of
itself constitute a Capital Treatment Event unless such Liquidation shall have
occurred in connection with a Tax Event or an Investment Company Event.

                   "Optional Redemption Price" means an amount in cash equal to
100% of the principal amount of the Debentures being redeemed plus unpaid
interest accrued on such Debentures to the related Optional Redemption Date.

                   "Special Event" means any of a Tax Event, an Investment
Company Event or a Capital Treatment Event.

                   "Special Redemption Price" means, with respect to the
redemption of the Debentures following a Special Event, an amount in cash equal
to 103.525% of the principal amount of the Debentures to be redeemed prior to
April 7, 2005 and thereafter equal to the


A-I-8

--------------------------------------------------------------------------------




percentage of the principal amount of the Debentures that is specified below for
the Special Redemption Date plus, in each case, unpaid interest accrued thereon
to the Special Redemption Date:

Special Redemption During the 12-Month Period
Beginning April 7,

Percentage of Principal Amount

   

          2005

103.140%

   

          2006

102.355%

   

          2007

101.570%

   

          2008

100.785%

   

          2009 and thereafter

100.000%



                   (b)         Upon any repayment of the Debentures at maturity
or in whole or in part upon redemption (other than following the distribution of
the Debentures to the Holders of the Securities), the proceeds from such
repayment shall concurrently be applied to redeem Pro Rata, at a redemption
price corresponding to the applicable Maturity Redemption Price, Optional
Redemption Price or Special Redemption Price for the Debentures, as the case may
be, Securities having an aggregate liquidation amount equal to the aggregate
principal amount of the Debentures so repaid; provided, however, that Holders of
such Securities shall be given not less than 30 nor more than 60 days' prior
written notice of such redemption (other than a redemption resulting from the
maturity of the Debentures on the Maturity Date).

                   (c)         If fewer than all the outstanding Securities are
to be so redeemed, the Common Securities and the Capital Securities will be
redeemed Pro Rata and the Capital Securities to be redeemed will be as described
in Section 4(e)(ii) below.

                   (d)         The Trust may not redeem fewer than all the
outstanding Capital Securities unless all accrued and unpaid Distributions have
been paid on all Capital Securities for all Distribution Periods terminating on
or before the related date of redemption.

                   (e)         Redemption or Distribution Procedures.

                   (i)         Written notice of any redemption of, or written
notice of distribution of the Debentures in exchange for, the Securities (a
"Redemption/Distribution Notice") will be given by the Trust by mail to each
Holder of Securities to be redeemed or exchanged not fewer than 30 nor more than
60 days before the date of redemption or exchange thereof which, in the case of
a redemption, will be the date of redemption of the Debentures. For purposes of
the calculation of the date of redemption or exchange and the dates on which
notices are given pursuant to this Section 4(e)(i), a Redemption/Distribution
Notice shall be deemed to be given on the day such notice is first mailed by
first-class mail, postage prepaid, to Holders of such Securities. Each
Redemption/Distribution Notice shall be addressed to the Holders of such
Securities




A-I-9

--------------------------------------------------------------------------------




at the address of each such Holder appearing on the books and records of the
Registrar. No defect in the Redemption/Distribution Notice or in the mailing
thereof with respect to any Holder shall affect the validity of the redemption
or exchange proceedings with respect to any other Holder.

                   (ii)         In the event that fewer than all the outstanding
Capital Securities are to be redeemed, the Capital Securities to be redeemed
shall be redeemed Pro Rata from each Holder.

                   (iii)         If the Securities are to be redeemed and the
Trust gives a Redemption/Distribution Notice, which notice may only be issued if
the Debentures are redeemed or repaid as set out in this Section (which notice
will be irrevocable), then, provided, that the Institutional Trustee has a
sufficient amount of cash in connection with the related redemption or maturity
of the Debentures, the Institutional Trustee will pay the price payable upon
redemption of the Securities to the Holders of such Securities by check mailed
to the address of each such Holder appearing on the books and records of the
Trust on the related date of redemption. If a Redemption/Distribution Notice
shall have been given and funds deposited as required, then immediately prior to
the close of business on the date of such deposit, Distributions will cease to
accrue on the Securities so subject to redemption and all rights of Holders of
such Securities so subject to redemption will cease, except the right of the
Holders of such Securities to receive the applicable price specified in Section
4(a), but without interest on such price. If any date of redemption of the
Securities falls on a day that is not a Business Day, then payment of all
amounts payable on such date will be made on the next succeeding Business Day,
and no additional Distributions will accrue in respect of such payment on such
next succeeding Business Day. If any amount payable upon redemption of the
Securities is improperly withheld or refused and not paid either by the Trust,
the Debenture Issuer or the Sponsor as guarantor pursuant to the Guarantee,
Distributions on such Securities will continue to accrue at the Coupon Rate
applicable from the date of redemption to the actual date of payment, in which
case the actual payment date will be considered the date of redemption for
purposes of calculating the price payable upon redemption of the Securities. In
the event of any redemption of the Capital Securities issued by the Trust in
part, the Trust shall not be required to (i) issue, register the transfer of or
exchange any Security during a period beginning at the opening of business 15
days before any selection for redemption of the Capital Securities and ending at
the close of business on the earliest date on which the relevant notice of
redemption is deemed to have been given to all Holders of the Capital Securities
to be so redeemed or (ii) register the transfer of or exchange any Capital
Securities so selected for redemption, in whole or in part, except for the
unredeemed portion of any Capital Securities being redeemed in part.

                   (iv)         Redemption/Distribution Notices shall be sent by
the Administrators on behalf of the Trust (A) in respect of the Capital
Securities, to the Holders thereof, and (B) in respect of the Common Securities,
to the Holder thereof.

                   (v)         Subject to the foregoing and applicable law
(including, without limitation, United States federal securities laws), and
provided, that the acquiror is not the Holder of the Common Securities or the
obligor under the Indenture, the Sponsor or any




A-I-10

--------------------------------------------------------------------------------




of its subsidiaries may at any time and from time to time purchase outstanding
Capital Securities by tender, in the open market or by private agreement.


                   5.         Voting Rights - Capital Securities. (a)  Except as
provided under Sections 5(b) and 7 and as otherwise required by law and the
Declaration, the Holders of the Capital Securities will have no voting rights.
The Administrators are required to call a meeting of the Holders of the Capital
Securities if directed to do so by Holders of not less than 10% in liquidation
amount of the Capital Securities.

                   (b)         Subject to the requirements of obtaining a tax
opinion by the Institutional Trustee in certain circumstances set forth in the
last sentence of this paragraph, the Holders of a Majority in liquidation amount
of the Capital Securities, voting separately as a class, have the right to
direct the time, method, and place of conducting any proceeding for any remedy
available to the Institutional Trustee, or exercising any trust or power
conferred upon the Institutional Trustee under the Declaration, including (i)
directing the time, method, place of conducting any proceeding for any remedy
available to the Debenture Trustee, or exercising any trust or power conferred
on the Debenture Trustee with respect to the Debentures, (ii) waiving any past
default and its consequences that are waivable under the Indenture,
(iii) exercising any right to rescind or annul an acceleration of the principal
of all the Debentures or (iv) consenting on behalf of all the Holders of the
Capital Securities to any amendment, modification or termination of the
Indenture or the Debentures where such consent shall be required; provided,
however, that, where a consent or action under the Indenture would require the
consent or act of the holders of greater than a simple majority in principal
amount of Debentures (a "Super Majority") affected thereby, the Institutional
Trustee may only give such consent or take such action at the written direction
of the Holders of not less than the proportion in liquidation amount of the
Capital Securities outstanding which the relevant Super Majority represents of
the aggregate principal amount of the Debentures outstanding. If the
Institutional Trustee fails to enforce its rights under the Debentures after the
Holders of a Majority or Super Majority, as the case may be, in liquidation
amount of such Capital Securities have so directed the Institutional Trustee, to
the fullest extent permitted by law, a Holder of the Capital Securities may
institute a legal proceeding directly against the Debenture Issuer to enforce
the Institutional Trustee's rights under the Debentures without first
instituting any legal proceeding against the Institutional Trustee or any other
person or entity. Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing and such event is attributable to the failure of the
Debenture Issuer to pay interest or premium, if any, on or principal of the
Debentures on the date such interest, premium, if any, or principal is payable
(or in the case of redemption, the date of redemption), then a Holder of the
Capital Securities may directly institute a proceeding for enforcement of
payment, on or after the respective due dates specified in the Debentures, to
such Holder directly of the principal of or premium, if any, or interest on the
Debentures having an aggregate principal amount equal to the aggregate
liquidation amount of the Capital Securities of such Holder. The Institutional
Trustee shall notify all Holders of the Capital Securities of any default
actually known to the Institutional Trustee with respect to the Debentures
unless (x) such default has been cured prior to the giving of such notice or (y)
the Institutional Trustee determines in good faith that the withholding of such
notice is in the interest of the Holders of such Capital Securities, except
where the default relates to the payment of principal of or interest on any of
the Debentures. Such notice shall state that such Indenture Event of Default
also constitutes an Event of Default hereunder. Except with respect to directing
the time, method and place of


A-I-11

--------------------------------------------------------------------------------




conducting a proceeding for a remedy, the Institutional Trustee shall not take
any of the actions described in clause (i), (ii), (iii) or (iv) above unless the
Institutional Trustee has obtained an opinion of tax counsel to the effect that,
as a result of such action, the Trust will not be classified as other than a
grantor trust for United States federal income tax purposes.

                   A waiver of an Indenture Event of Default will constitute a
waiver of the corresponding Event of Default hereunder. Any required approval or
direction of Holders of the Capital Securities may be given at a separate
meeting of Holders of the Capital Securities convened for such purpose, at a
meeting of all of the Holders of the Securities in the Trust or pursuant to
written consent. The Institutional Trustee will cause a notice of any meeting at
which Holders of the Capital Securities are entitled to vote, or of any matter
upon which action by written consent of such Holders is to be taken, to be
mailed to each Holder of the Capital Securities. Each such notice will include a
statement setting forth the following information (i) the date of such meeting
or the date by which such action is to be taken, (ii) a description of any
resolution proposed for adoption at such meeting on which such Holders are
entitled to vote or of such matter upon which written consent is sought and
(iii) instructions for the delivery of proxies or consents. No vote or consent
of the Holders of the Capital Securities will be required for the Trust to
redeem and cancel Capital Securities or to distribute the Debentures in
accordance with the Declaration and the terms of the Securities.

                   Notwithstanding that Holders of the Capital Securities are
entitled to vote or consent under any of the circumstances described above, any
of the Capital Securities that are owned by the Sponsor or any Affiliate of the
Sponsor shall not entitle the Holder thereof to vote or consent and shall, for
purposes of such vote or consent, be treated as if such Capital Securities were
not outstanding.

                   In no event will Holders of the Capital Securities have the
right to vote to appoint, remove or replace the Administrators, which voting
rights are vested exclusively in the Sponsor as the Holder of all of the Common
Securities of the Trust. Under certain circumstances as more fully described in
the Declaration, Holders of Capital Securities have the right to vote to
appoint, remove or replace the Institutional Trustee and the Delaware Trustee.

                   6.         Voting Rights - Common Securities. (a)  Except as
provided under Sections 6(b), 6(c) and 7 and as otherwise required by law and
the Declaration, the Common Securities will have no voting rights.

                   (b)         The Holder of the Common Securities is entitled,
in accordance with Article IV of the Declaration, to vote to appoint, remove or
replace any Administrators.

                   (c)         Subject to Section 6.7 of the Declaration and
only after each Event of Default (if any) with respect to the Capital Securities
has been cured, waived or otherwise eliminated and subject to the requirements
of the second to last sentence of this paragraph, the Holder of the Common
Securities, voting separately as a class, may direct the time, method, and place
of conducting any proceeding for any remedy available to the Institutional
Trustee, or exercising any trust or power conferred upon the Institutional
Trustee under the Declaration, including (i) directing the time, method, place
of conducting any proceeding for any remedy available to the Debenture Trustee,
or exercising any trust or power conferred on the Debenture


A-I-12

--------------------------------------------------------------------------------




Trustee with respect to the Debentures, (ii) waiving any past default and its
consequences that are waivable under the Indenture, or (iii) exercising any
right to rescind or annul an acceleration of the principal of all the
Debentures. Notwithstanding this Section 6(c), the Institutional Trustee shall
not revoke any action previously authorized or approved by a vote or consent of
the Holders of the Capital Securities. Other than with respect to directing the
time, method and place of conducting any proceeding for any remedy available to
the Institutional Trustee or the Debenture Trustee as set forth above, the
Institutional Trustee shall not take any action described in clause (i), (ii) or
(iii) above, unless the Institutional Trustee has obtained an opinion of tax
counsel to the effect that for the purposes of United States federal income tax
the Trust will not be classified as other than a grantor trust on account of
such action. If the Institutional Trustee fails to enforce its rights under the
Declaration, to the fullest extent permitted by law, the Holder of the Common
Securities may institute a legal proceeding directly against any Person to
enforce the Institutional Trustee's rights under the Declaration, without first
instituting a legal proceeding against the Institutional Trustee or any other
Person.

                   Any approval or direction of the Holder of the Common
Securities may be given at a separate meeting of Holders of the Common
Securities convened for such purpose, at a meeting of all of the Holders of the
Securities in the Trust or pursuant to written consent. The Administrators will
cause a notice of any meeting at which the Holder of the Common Securities is
entitled to vote, or of any matter upon which action by written consent of such
Holder is to be taken, to be mailed to the Holder of the Common Securities. Each
such notice will include a statement setting forth (i) the date of such meeting
or the date by which such action is to be taken, (ii) a description of any
resolution proposed for adoption at such meeting on which such Holder is
entitled to vote or of such matter upon which written consent is sought and
(iii) instructions for the delivery of proxies or consents.

                   No vote or consent of the Holder of the Common Securities
will be required for the Trust to redeem and cancel Common Securities or to
distribute the Debentures in accordance with the Declaration and the terms of
the Securities.

                   7.         Amendments to Declaration and Indenture. In
addition to any requirements under Section 11.1 of the Declaration, if any
proposed amendment to the Declaration provides for, or the Trustees otherwise
propose to effect, (i) any action that would adversely affect the powers,
preferences or special rights of the Securities, whether by way of amendment to
the Declaration or otherwise, or (ii) the Liquidation of the Trust, other than
as described in Section 7.1 of the Declaration, then the Holders of outstanding
Securities, voting together as a single class, will be entitled to vote on such
amendment or proposal and such amendment or proposal shall not be effective
except with the approval of the Holders of a Majority in liquidation amount of
the Securities affected thereby; provided, however, if any amendment or proposal
referred to in clause (i) above would adversely affect only the Capital
Securities or only the Common Securities, then only Holders of the affected
Securities will be entitled to vote on such amendment or proposal and such
amendment or proposal shall not be effective except with the approval of the
Holders of a Majority in liquidation amount of such Securities.

                   (a)         In the event the consent of the Institutional
Trustee, as the holder of the Debentures, is required under the Indenture with
respect to any amendment, modification or


A-I-13

--------------------------------------------------------------------------------




termination of the Indenture or the Debentures, the Institutional Trustee shall
request the written direction of the Holders of the Securities with respect to
such amendment, modification or termination and shall vote with respect to such
amendment, modification, or termination as directed by a Majority in liquidation
amount of the Securities voting together as a single class; provided, however,
that where a consent under the Indenture would require a Super Majority, the
Institutional Trustee may only give such consent at the written direction of the
Holders of not less than the proportion in liquidation amount of the Securities
which the relevant Super Majority represents of the aggregate principal amount
of the Debentures outstanding.

                   (b)         Notwithstanding the foregoing, no amendment or
modification may be made to the Declaration if such amendment or modification
would (i) cause the Trust to be classified for purposes of United States federal
income taxation as other than a grantor trust, (ii) reduce or otherwise
adversely affect the powers of the Institutional Trustee or (iii) cause the
Trust to be deemed an Investment Company which is required to be registered
under the Investment Company Act.

                   (c)         Notwithstanding any provision of the Declaration,
the right of any Holder of the Capital Securities to receive payment of
Distributions and payments upon redemption, Liquidation or otherwise, on or
after their respective due dates, or to institute a suit for the enforcement of
any such payment on or after such respective dates, shall not be impaired or
affected without the consent of such Holder. For the protection and enforcement
of the foregoing provision, each and every Holder of the Capital Securities
shall be entitled to such relief as can be given either at law or equity.

                   8.         Pro Rata. A reference in these terms of the
Securities to any payment, distribution or treatment as being "Pro Rata" shall
mean pro rata to each Holder of the Securities according to the aggregate
liquidation amount of the Securities held by the relevant Holder in relation to
the aggregate liquidation amount of all Securities outstanding unless, in
relation to a payment, an Event of Default has occurred and is continuing, in
which case any funds available to make such payment shall be paid first to each
Holder of the Capital Securities Pro Rata according to the aggregate liquidation
amount of the Capital Securities held by the relevant Holder relative to the
aggregate liquidation amount of all Capital Securities outstanding, and only
after satisfaction of all amounts owed to the Holders of the Capital Securities,
to each Holder of the Common Securities Pro Rata according to the aggregate
liquidation amount of the Common Securities held by the relevant Holder relative
to the aggregate liquidation amount of all Common Securities outstanding.

                   9.         Ranking. The Capital Securities rank pari passu
with, and payment thereon shall be made Pro Rata with, the Common Securities
except that, where an Event of Default has occurred and is continuing, the
rights of Holders of the Common Securities to receive payment of Distributions
and payments upon Liquidation, redemption and otherwise are subordinated to the
rights of the Holders of the Capital Securities with the result that no payment
of any Distribution on, or any amount payable upon the redemption of, any Common
Security, and no payment to the Holder of any Common Security on account of the
Liquidation of the Trust, shall be made unless payment in full in cash of (i)
all accrued and unpaid Distributions on all outstanding Capital Securities for
all Distribution Periods terminating on or prior thereto, (ii) all amounts
payable upon Capital Securities then subject to redemption and (iii) all amounts


A-I-14

--------------------------------------------------------------------------------




payable upon Capital Securities in the event of the Liquidation of the Trust, in
each case, shall have been made or provided for, and all funds immediately
available to the Institutional Trustee shall first be applied to the payment in
full in cash of the amounts specified in clause (i), (ii) and (iii) above that
are then due and payable.

                   10.         Acceptance of Guarantee and Indenture. Each
Holder of the Capital Securities and the Common Securities, by the acceptance of
such Securities, agrees to the provisions of the Guarantee and the Indenture,
including the subordination provisions therein.

                   11.         No Preemptive Rights. The Holders of the
Securities shall have no, and the issuance of the Securities is not subject to,
preemptive or similar rights to subscribe for any additional securities.

                   12.         Miscellaneous. These terms constitute a part of
the Declaration. The Sponsor will provide a copy of the Declaration, the
Guarantee and the Indenture to a Holder without charge on written request to the
Sponsor at its principal place of business.


















A-I-15

--------------------------------------------------------------------------------




EXHIBIT A-1

FORM OF CAPITAL SECURITY CERTIFICATE

[FORM OF FACE OF SECURITY]

                   THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS OR
ANY OTHER APPLICABLE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF THIS SECURITY OR ANY INTEREST
OR PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY
BE, AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN PRIOR TO THE DATE WHICH IS THE LATER OF (i) TWO YEARS (OR
SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(k) UNDER THE SECURITIES
ACT) AFTER THE LATER OF (Y) THE DATE OF ORIGINAL ISSUANCE HEREOF AND (Z) THE
LAST DATE ON WHICH THE TRUST OR ANY AFFILIATE (AS DEFINED IN RULE 405 UNDER THE
SECURITIES ACT) OF THE TRUST WAS THE HOLDER OF THIS SECURITY OR SUCH INTEREST OR
PARTICIPATION (OR ANY PREDECESSOR THERETO) AND (ii) SUCH LATER DATE, IF ANY, AS
MAY BE REQUIRED BY ANY SUBSEQUENT CHANGE IN APPLICABLE LAW, ONLY (A) TO THE
DEBENTURE ISSUER OR THE TRUST, (B) PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT ("RULE 144A"), TO A PERSON THE HOLDER REASONABLY BELIEVES IS A "QUALIFIED
INSTITUTIONAL BUYER," AS DEFINED IN RULE 144A, THAT PURCHASES FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS
GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT TO AN
"ACCREDITED INVESTOR" WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3), (7)
OR (8) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THIS SECURITY OR
SUCH INTEREST OR PARTICIPATION FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH
AN ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR
OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, (D) PURSUANT TO OFFERS AND SALES TO NON-US PERSONS THAT OCCUR
OUTSIDE THE UNITED STATES PURSUANT TO REGULATION S UNDER THE SECURITIES ACT OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE RIGHT OF THE DEBENTURE ISSUER AND THE
TRUST PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C) OR (E)
ABOVE TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR
OTHER INFORMATION SATISFACTORY TO EACH OF THEM IN ACCORDANCE WITH THE AMENDED
AND RESTATED DECLARATION OF


A-1-1

--------------------------------------------------------------------------------




TRUST, A COPY OF WHICH MAY BE OBTAINED FROM THE DEBENTURE ISSUER OR THE TRUST.
THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, BY ITS
ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, AGREES THAT IT WILL COMPLY
WITH THE FOREGOING RESTRICTIONS.

                   THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION
HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, ALSO AGREES,
REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL
RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE") (EACH
A "PLAN"), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE "PLAN ASSETS" BY REASON
OF ANY PLAN'S INVESTMENT IN THE ENTITY AND NO PERSON INVESTING "PLAN ASSETS" OF
ANY PLAN MAY ACQUIRE OR HOLD THIS SECURITY OR ANY INTEREST OR PARTICIPATION
HEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE EXEMPTIVE RELIEF
AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR ITS
PURCHASE AND HOLDING OF THIS SECURITY OR SUCH INTEREST OR PARTICIPATION IS NOT
PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO
SUCH PURCHASE OR HOLDING. ANY PURCHASER OR HOLDER OF THIS SECURITY OR ANY
INTEREST OR PARTICIPATION HEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS
PURCHASE AND HOLDING HEREOF OR THEREOF, AS THE CASE MAY BE, THAT EITHER (i) IT
IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR
A PLAN TO WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR OTHER
PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON
OR ENTITY USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH
PURCHASE, OR (ii) SUCH PURCHASE AND HOLDING WILL NOT RESULT IN A PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH
THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

                   IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SECURITY
WILL DELIVER TO THE REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER
INFORMATION AS MAY BE REQUIRED BY THE AMENDED AND RESTATED DECLARATION OF TRUST
TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

                   THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN
BLOCKS HAVING A LIQUIDATION AMOUNT OF NOT LESS THAN $100,000 AND MULTIPLES OF
$1,000 IN EXCESS THEREOF. ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK
HAVING A LIQUIDATION AMOUNT OF LESS THAN $100,000 SHALL BE DEEMED TO BE VOID AND
OF NO LEGAL EFFECT WHATSOEVER. ANY


A-1-2

--------------------------------------------------------------------------------




SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF THIS SECURITY
OR ANY INTEREST OR PARTICIPATION HEREIN FOR ANY PURPOSE, INCLUDING, BUT NOT
LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS SECURITY OR SUCH INTEREST OR
PARTICIPATION, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST
WHATSOEVER IN THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN.

                   THIS SECURITY DOES NOT EVIDENCE A DEPOSIT AND IS NOT INSURED
BY THE UNITED STATES OR ANY AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE
FEDERAL DEPOSIT INSURANCE CORPORATION (THE "FDIC").
















A-1-3

--------------------------------------------------------------------------------




Certificate Number         P-1

 

Number of Capital Securities [           ]


CUSIP NO [       ]

Certificate Evidencing Capital Securities

of

SOUTHERN MICHIGAN BANCORP CAPITAL TRUST I

Capital Securities

(liquidation amount $1,000 per Capital Security)

                   Southern Michigan Bancorp Capital Trust I, a statutory trust
created under the laws of the State of Delaware (the "Trust"), hereby certifies
that [                                         ] is the registered owner (the
"Holder") of [     ] capital securities of the Trust representing undivided
beneficial interests in the assets of the Trust, designated as MMCapSSM
(liquidation amount $1,000 per Capital Security) (the "Capital Securities").
Subject to the Declaration (as defined below), the Capital Securities are
transferable on the books and records of the Trust, in person or by a duly
authorized attorney, upon surrender of this Certificate duly endorsed and in
proper form for transfer. The Capital Securities represented hereby are issued
pursuant to, and the designation, rights, privileges, restrictions, preferences
and other terms and provisions of the Capital Securities shall in all respects
be subject to, the provisions of the Amended and Restated Declaration of Trust
of the Trust, dated as of March 25, 2004, among John H. Castle, Kurt G. Miller
and Danice L. Chartrand, as Administrators, Wilmington Trust Company, as
Delaware Trustee, Wilmington Trust Company, as Institutional Trustee, Southern
Michigan Bancorp, Inc., as Sponsor, and the holders from time to time of
undivided beneficial interests in the assets of the Trust, including the
designation of the terms of the Capital Securities as set forth in Annex I to
the Declaration, as the same may be amended from time to time (the
"Declaration"). Capitalized terms used herein but not defined shall have the
meaning given them in the Declaration. The Holder is entitled to the benefits of
the Guarantee and the Indenture to the extent provided therein. The Sponsor will
provide a copy of the Declaration, the Guarantee, and the Indenture to the
Holder without charge upon written request to the Sponsor at its principal place
of business.

                   By acceptance of this Certificate, the Holder is bound by the
Declaration and is entitled to the benefits thereunder.

                   By acceptance of this Certificate, the Holder agrees to
treat, for United States federal income tax purposes, the Debentures as
indebtedness and the Capital Securities as evidence of undivided beneficial
ownership in the Debentures.

                   This Certificate and the Capital Securities evidenced hereby
are governed by, and shall be construed in accordance with, the laws of the
State of Delaware, without regard to principles of conflict of laws.




A-1-4

--------------------------------------------------------------------------------




                   IN WITNESS WHEREOF, the Trust has duly executed this
Certificate.

 

SOUTHERN MICHIGAN BANCORP
     CAPITAL TRUST I

       

By:

 

--------------------------------------------------------------------------------

   

Name:
Title: Administrator


 

Dated:

 

--------------------------------------------------------------------------------



CERTIFICATE OF AUTHENTICATION

                   This Certificate represents Capital Securities referred to in
the within-mentioned Declaration.

 

WILMINGTON TRUST COMPANY,
not in its individual capacity but solely as the
Institutional Trustee

       

By:

 

--------------------------------------------------------------------------------

   

Authorized Officer



 

Dated:

 

--------------------------------------------------------------------------------















A-1-5

--------------------------------------------------------------------------------




[FORM OF REVERSE OF SECURITY]

                   Distributions payable on each Capital Security will be
payable at a floating rate of interest per annum, which, with respect to any
Distribution Period (as defined herein), will be equal to LIBOR, as determined
on the LIBOR Determination Date for such Distribution Period (or, in the case of
the first Distribution Period, will be 1.11%), plus 2.75% (the "Coupon Rate");
provided, however, that the Coupon Rate for any Distribution Period may not
exceed the Interest Rate (as defined in the Indenture) for the related Interest
Period (as defined in the Indenture). Distributions in arrears for more than one
Distribution Period will bear interest thereon, compounded quarterly, at the
applicable Coupon Rate for each Distribution Period thereafter (to the extent
permitted by applicable law). The term "Distributions", as used herein, includes
cash Distributions, any such compounded Distributions and any Additional Amounts
payable on the Debentures, unless otherwise stated. A Distribution is payable
only to the extent that payments are made in respect of the Debentures held by
the Institutional Trustee and to the extent the Institutional Trustee has funds
legally available in the Property Account therefor. The amount of Distributions
payable for any Distribution Period will be computed on the basis of a 360-day
year and the actual number of days elapsed in such Distribution Period.

                   Except as otherwise described below, Distributions on the
Capital Securities will be cumulative, will accrue from the date of original
issuance and will be payable quarterly in arrears on January 7, April 7, July 7
and October 7 of each year, commencing on July 7, 2004 (each, a "Distribution
Payment Date"), and on any earlier date of redemption, subject, in each case, to
the Business Day convention specified in the Declaration. The Debenture Issuer
has the right under the Indenture to defer payments of interest on the
Debentures by extending the interest payment period for up to 20 consecutive
quarterly periods (each such extended interest payment period, together with all
previous and future consecutive extensions thereof, is referred to herein as an
"Extension Period") at any time and from time to time on the Debentures, subject
to the conditions described below and in the Declaration and the Indenture. No
Extension Period may end on a date other than a Distribution Payment Date or
extend beyond the Maturity Date, any Optional Redemption Date or the Special
Redemption Date, as the case may be. During any Extension Period, interest will
continue to accrue on the Debentures, and interest on such accrued interest
(such accrued interest and interest thereon referred to herein as "Deferred
Interest") will accrue, at an annual rate equal to the Coupon Rate applicable
during such Extension Period, compounded quarterly from the date such Deferred
Interest would have been payable were it not for the Extension Period, to the
extent permitted by applicable law. At the end of any Extension Period, the
Debenture Issuer shall pay all Deferred Interest then accrued and unpaid on the
Debentures; provided, however, that prior to the termination of any Extension
Period, the Debenture Issuer may further extend such Extension Period, provided,
that no Extension Period (including all previous and further consecutive
extensions that are part of such Extension Period) shall exceed 20 consecutive
quarterly periods. Upon the termination of any Extension Period and upon the
payment of all Deferred Interest, the Debenture Issuer may commence a new
Extension Period, subject to the requirements set forth herein and in the
Declaration and the Indenture. No interest or Deferred Interest (except any
Additional Amounts that may be due and payable) shall be due and payable during
an Extension Period, except at the end thereof, but Deferred Interest shall
accrue upon each installment of interest that would otherwise have been due and
payable during such Extension Period until such installment is paid.




A-1-6

--------------------------------------------------------------------------------




                   As a consequence of any Extension Period, Distributions will
be deferred. If Distributions are deferred, the Distributions due shall be paid
on the date that the related Extension Period terminates to Holders of the
Capital Securities as they appear on the books and records of the Trust on the
regular record date immediately preceding the Distribution Payment Date on which
such Extension Period terminates to the extent that the Trust has funds legally
available for the payment of such Distributions in the Property Account of the
Trust.

                   The Capital Securities shall be redeemable, and shall be
entitled to the Liquidation Distribution, as provided in the Declaration.

















A-1-7

--------------------------------------------------------------------------------




ASSIGNMENT

                   FOR VALUE RECEIVED, the undersigned assigns and transfers the
Capital Securities evidenced by this Capital Security Certificate to:

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 


(Insert assignee's social security or tax identification number)

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 


(Insert address and zip code of assignee),

and irrevocably appoints
________________________________________________________ as agent to transfer
the Capital Securities evidenced by this Capital Security Certificate on the
books of the Trust. The agent may substitute another to act for it, him or her.

Date:

 

--------------------------------------------------------------------------------

 


Signature:

 

--------------------------------------------------------------------------------

 


                   (Sign exactly as your name appears on the other side of this
Capital Security Certificate)

                   Signature Guarantee:1 ___________________________








______________________________


1Signature must be guaranteed by an"eligible guarantor institution" that is a
bank, stockbroker, savings and loan association or credit union, meeting the
requirements of the Security registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program ("STAMP") or
such other "signature guarantee program" as may be determined by the Security
Registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.



A-1-8

--------------------------------------------------------------------------------




EXHIBIT A-2

FORM OF COMMON SECURITY CERTIFICATE

                   THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EXEMPTION FROM REGISTRATION.

                   EXCEPT AS SET FORTH IN SECTION 8.1(b) OF THE DECLARATION (AS
DEFINED BELOW), THIS SECURITY MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED.





















A-2-1

--------------------------------------------------------------------------------




Certificate Number         C-1

 

Number of Capital Securities 155


Certificate Evidencing Common Securities

of

SOUTHERN MICHIGAN BANCORP CAPITAL TRUST I

                   Southern Michigan Bancorp Capital Trust I, a statutory trust
created under the laws of the State of Delaware (the "Trust"), hereby certifies
that Southern Michigan Bancorp, Inc. is the registered owner (the "Holder") of
155 common securities of the Trust representing undivided beneficial interests
in the assets of the Trust (liquidation amount $1,000 per Common Security)(the
"Common Securities"). The Common Securities represented hereby are issued
pursuant to, and the designation, rights, privileges, restrictions, preferences
and other terms and provisions of the Common Securities shall in all respects be
subject to, the provisions of the Amended and Restated Declaration of Trust of
the Trust, dated as of March 25, 2004, among John H. Castle, Kurt G. Miller and
Danice L. Chartrand, as Administrators, Wilmington Trust Company, as Delaware
Trustee, Wilmington Trust Company, as Institutional Trustee, the Holder, as
Sponsor, and the holders from time to time of undivided beneficial interests in
the assets of the Trust, including the designation of the terms of the Common
Securities as set forth in Annex I to the Declaration, as the same may be
amended from time to time (the "Declaration"). Capitalized terms used herein but
not defined shall have the meaning given them in the Declaration. The Sponsor
will provide a copy of the Declaration and the Indenture to the Holder without
charge upon written request to the Sponsor at its principal place of business.

                   As set forth in the Declaration, when an Event of Default has
occurred and is continuing, the rights of the Holder of Common Securities to
payment in respect of Distributions and payments upon Liquidation, redemption or
otherwise are subordinated to the rights of payment of holders of the Capital
Securities.

                   By acceptance of this Certificate, the Holder is bound by the
Declaration and is entitled to the benefits thereunder.

                   By acceptance of this Certificate, the Holder agrees to
treat, for United States federal income tax purposes, the Debentures as
indebtedness and the Common Securities as evidence of undivided beneficial
ownership in the Debentures.

                   This Certificate and the Common Securities evidenced hereby
are governed by, and shall be construed in accordance with, the laws of the
State of Delaware, without regard to principles of conflict of laws.









A-2-2

--------------------------------------------------------------------------------




                   IN WITNESS WHEREOF, the Trust has executed this Certificate
this ___ day of _________________, 2004.

 

SOUTHERN MICHIGAN BANCORP
     CAPITAL TRUST I

     

By:

 

--------------------------------------------------------------------------------

   

Name:
Title:  Administration

















A-2-3

--------------------------------------------------------------------------------




[FORM OF REVERSE OF SECURITY]

                   Distributions payable on each Common Security will be
identical in amount to the Distributions payable on each Capital Security, which
is at a floating rate of interest per annum, which, with respect to any
Distribution Period (as defined herein), will be equal to LIBOR, as determined
on the LIBOR Determination Date for such Distribution Period (or in the case of
the first Distribution Period, will be 1.11%), plus 2.75% (the "Coupon Rate");
provided, however, that the Coupon Rate for any Distribution Period may not
exceed the Interest Rate (as defined in the Indenture) for the related Interest
Period (as defined in the Indenture). Distributions in arrears for more than one
Distribution Period will bear interest thereon, compounded quarterly, at the
applicable Coupon Rate for each Distribution Period thereafter (to the extent
permitted by applicable law). The term "Distributions", as used herein, includes
cash Distributions, any such compounded Distributions and any Additional Amounts
payable on the Debentures, unless otherwise stated. A Distribution is payable
only to the extent that payments are made in respect of the Debentures held by
the Institutional Trustee and to the extent the Institutional Trustee has funds
legally available in the Property Account therefor. The amount of Distributions
payable for any Distribution Period will be computed on the basis of a 360-day
year and the actual number of days elapsed in such Distribution Period.

                   Except as otherwise described below, Distributions on the
Common Securities will be cumulative, will accrue from the date of original
issuance and will be payable quarterly in arrears on January 7, April 7, July 7
and October 7 of each year, commencing on July 7, 2004 (each, a "Distribution
Payment Date"), and on any earlier date of redemption, subject, in each case, to
the Business Day convention specified in the Declaration. The Debenture Issuer
has the right under the Indenture to defer payments of interest on the
Debentures by extending the interest payment period for up to 20 consecutive
quarterly periods (each such extended interest payment period, together with all
previous and future consecutive extensions thereof, is referred to herein as an
"Extension Period") at any time and from time to time on the Debentures, subject
to the conditions described below and in the Declaration and the Indenture. No
Extension Period may end on a date other than a Distribution Payment Date or
extend beyond the Maturity Date, any Optional Redemption Date or the Special
Redemption Date, as the case may be. During any Extension Period, interest will
continue to accrue on the Debentures, and interest on such accrued interest
(such accrued interest and interest thereon referred to herein as "Deferred
Interest") will accrue, at an annual rate equal to the Coupon Rate applicable
during such Extension Period, compounded quarterly from the date such Deferred
Interest would have been payable were it not for the Extension Period, to the
extent permitted by applicable law. At the end of any Extension Period, the
Debenture Issuer shall pay all Deferred Interest then accrued and unpaid on the
Debentures; provided, however, that prior to the termination of any Extension
Period, the Debenture Issuer may further extend such Extension Period, provided,
that no Extension Period (including all previous and further consecutive
extensions that are part of such Extension Period) shall exceed 20 consecutive
quarterly periods. Upon the termination of any Extension Period and upon the
payment of all Deferred Interest, the Debenture Issuer may commence a new
Extension Period, subject to the requirements set forth herein and in the
Declaration and the Indenture. No interest or Deferred Interest (except any
Additional Amounts that may be due and payable) shall be due and payable during
an Extension Period, except at the end thereof, but Deferred Interest shall
accrue upon each installment of interest that would otherwise have been due and
payable during such Extension Period until such installment is paid.




A-2-4

--------------------------------------------------------------------------------




                   As a consequence of any Extension Period, Distributions will
be deferred. If Distributions are deferred, the Distributions due shall be paid
on the date that the related Extension Period terminates to Holders of the
Securities as they appear on the books and records of the Trust on the regular
record date immediately preceding the Distribution Payment Date on which such
Extension Period terminates to the extent that the Trust has funds legally
available for the payment of such Distributions in the Property Account of the
Trust.

                   The Common Securities shall be redeemable, and shall be
entitled to the Liquidation Distribution, as provided in the Declaration.

















A-2-5

--------------------------------------------------------------------------------




ASSIGNMENT

                   FOR VALUE RECEIVED, the undersigned assigns and transfers the
Common Securities evidenced by this Common Security Certificate to:

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 


(Insert assignee's social security or tax identification number)

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 


(Insert address and zip code of assignee),

and irrevocably appoints
________________________________________________________ as agent to transfer
the Common Securities evidenced by this Common Security Certificate on the books
of the Trust. The agent may substitute another to act for it, him or her.

Date:

 

--------------------------------------------------------------------------------

 


Signature:

 

--------------------------------------------------------------------------------

 


                   (Sign exactly as your name appears on the other side of this
Common Security Certificate)

                   Signature Guarantee:1 ___________________________








______________________________


1Signature must be guaranteed by an"eligible guarantor institution" that is a
bank, stockbroker, savings and loan association or credit union, meeting the
requirements of the Security registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program ("STAMP") or
such other "signature guarantee program" as may be determined by the Security
Registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.



A-2-6

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF TRANSFEREE CERTIFICATE
TO BE EXECUTED BY ACCREDITED INVESTORS

__________, [     ]



Southern Michigan Bancorp, Inc.
Southern Michigan Bancorp Capital Trust I
51 West Pearl Street, Coldwater, Michigan 49036

Re:

Purchase of $[SPECIFY] liquidation amount of MMCapSSM
(the "Capital Securities") of Southern Michigan Bancorp Capital Trust I (the
"Trust")


Ladies and Gentlemen:

                   In connection with our purchase of the Capital Securities, we
confirm that:

                   1.         We understand that the Capital Securities of the
Trust have not been registered under the Securities Act of 1933, as amended (the
"Securities Act"), and may not be offered or sold except as permitted in the
following sentence. We agree on our own behalf and on behalf of any investor
account for which we are purchasing the Capital Securities that, if we decide to
offer, sell or otherwise transfer any such Capital Securities prior to the date
which is the later of (i) two years (or such shorter period of time as permitted
by Rule 144(k) under the Securities Act) after the later of (Y) the date of
original issuance of the Capital Securities and (Z) the last date on which the
Trust or any Affiliate (as defined in Rule 405 under the Securities Act) of the
Trust was the holder of any such Capital Securities (or any predecessor thereto)
and (ii) such later date, if any, as may be required by any subsequent change in
applicable law (the "Resale Restriction Termination Date"), then such offer,
sale or other transfer will be made only (a) to the Company or the Trust, (b)
pursuant to Rule 144A under the Securities Act, to a person we reasonably
believe is a qualified institutional buyer under Rule 144A (a "QIB"), that
purchases for its own account or for the account of a QIB and to whom notice is
given that the transfer is being made in reliance on Rule 144A, (c) pursuant to
an exemption from registration, to an "accredited investor" within the meaning
of subparagraph (a) (1), (2), (3), (7) or (8) of Rule 501 under the Securities
Act that is acquiring any such Capital Securities for its own account or for the
account of such an accredited investor for investment purposes and not with a
view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act, (d) pursuant to offers and sales to a non-U.S.
Person that occur outside the United States pursuant to Regulation S under the
Securities Act, or (e) pursuant to another available exemption from the
registration requirements of the Securities Act, and in each of the foregoing
cases in accordance with any applicable state securities laws and any
requirements of law that govern the disposition of our property. If any resale
or other transfer of the Capital Securities is proposed to be made pursuant to
clause (c) above, the transferor shall deliver a letter from the transferee
substantially in the form of this letter to the Institutional Trustee as
Transfer Agent, which shall provide as applicable, among other things, that the
transferee is an accredited investor within the meaning of subparagraph (a)(1),
(2), (3), (7) or (8) of Rule 501 under the Securities Act that is acquiring such
Capital Securities for investment purposes and not for any distribution in
violation of the


B-1

--------------------------------------------------------------------------------




Securities Act. We acknowledge on our behalf and on behalf of any investor
account for which we are purchasing Capital Securities that the Company and the
Trust reserve the right prior to any offer, sale or other transfer pursuant to
clause (c) or (e) to require the delivery of any opinion of counsel,
certifications and/or other information satisfactory to Southern Michigan
Bancorp, Inc. (the "Company") and the Trust. We understand that the certificates
for any Capital Securities that we receive prior to the Resale Restriction
Termination Date will bear a legend substantially to the effect of the
foregoing.

                   2.         We are an accredited investor within the meaning
of subparagraph (a) (1), (2), (3), (7) or (8) of Rule 501 under the Securities
Act purchasing for our own account or for the account of such an accredited
investor, and we are acquiring the Capital Securities for investment purposes
and not with view to, or for offer or sale in connection with, any distribution
in violation of the Securities Act, and we have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Capital Securities, and we and any account for
which we are acting are each able to bear the economic risks of our or its
investment.

                   3.         We are acquiring the Capital Securities purchased
by us for our own account (or for one or more accounts as to each of which we
exercise sole investment discretion and have authority to make, and do make, the
statements contained in this letter) and not with a view to any distribution of
the Capital Securities in violation of the Securities Act, subject,
nevertheless, to the understanding that the disposition of our property will at
all times be and remain within our control.

                   4.         In the event that we purchase any Capital
Securities, we will acquire such Capital Securities having an aggregate
liquidation amount of not less than $100,000 for our own account and for each
separate account for which we are acting.

                   5.         We acknowledge that we either (A) are not a
fiduciary of a pension, profit-sharing or other employee benefit plan or
arrangement subject to the Employee Retirement Income Security Act of 1974, as
amended, or to Section 4975 of the Internal Revenue Code of 1986, as amended (a
"Plan"), or an entity whose assets include "plan assets" by reason of any Plan's
investment in the entity and are not purchasing the Capital Securities on behalf
of or with "plan assets" by reason of any Plan's investment in the entity and
are not purchasing the Capital Securities on behalf of or with "plan assets" of
any Plan or (B) are eligible for the exemptive relief available under one or
more of the following prohibited transaction class exemptions ("PTCEs") issued
by the U.S. Department of Labor: PTCE 96-23, 95-60, 91-38, 90-1 or 84-14.

                   6.         We acknowledge that each Plan, by its purchase of
the Capital Securities, will be deemed to have directed the Trust to invest in
the junior subordinated debt securities of the Company, and to have consented to
the appointment of the institutional trustee of the Trust.

                   7.         We acknowledge that the Company, the Trust and
others will rely upon the truth and accuracy of the foregoing acknowledgments,
representations, warranties and agreements and agree that if any of our
acknowledgments, representations, warranties and agreements are no longer
accurate, we shall promptly notify the applicable Placement Agent. If we are
acquiring any Capital Securities as a fiduciary or agent for one or more
investor accounts,


B-2

--------------------------------------------------------------------------------




we represent that we have sole discretion with respect to each such investor
account and that we have full power to make the foregoing acknowledgments,
representations and agreements on behalf of each such investor account.

                   You are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy thereof to any interested party in
any administrative or legal proceeding or other inquiry with respect to matters
covered hereby.

   

--------------------------------------------------------------------------------

 

(Name of Purchaser)


 

By:

 

--------------------------------------------------------------------------------


 

Date:

 

--------------------------------------------------------------------------------



                   Upon transfer, the Capital Securities should be registered in
the name of the new beneficial owner as follows.

Name:

 

--------------------------------------------------------------------------------

 


Address:

 

--------------------------------------------------------------------------------

 


Taxpayer ID Number:

 

--------------------------------------------------------------------------------

 















B-3

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF TRANSFEROR CERTIFICATE
TO BE EXECUTED FOR QIBs

__________, [     ]


Southern Michigan Bancorp, Inc.
Southern Michigan Bancorp Capital Trust I
51 West Pearl Street, Coldwater, Michigan 49036

Re:

Purchase of $[SPECIFY] liquidation amount of MMCapSSM
(the "Capital Securities") of Southern Michigan Bancorp Capital Trust I (the
"Trust")


                   Reference is hereby made to the Amended and Restated
Declaration of Trust of Southern Michigan Bancorp Capital Trust I, dated as of
March 25, 2004 (the "Declaration"), among John H. Castle, Kurt G. Miller and
Danice L. Chartrand, as Administrators, Wilmington Trust Company, as Delaware
Trustee, Wilmington Trust Company, as Institutional Trustee, Southern Michigan
Bancorp, Inc., as Sponsor, and the holders from time to time of undivided
beneficial interests in the assets of the Trust. Capitalized terms used but not
defined herein shall have the meanings given them in the Declaration.

                   This letter relates to $[           ] aggregate liquidation
amount of Capital Securities which are held in the name of [name of transferor]
(the "Transferor").

                   In accordance with Section 8.2(b) of the Declaration, the
Transferor does hereby certify that such Capital Securities are being
transferred in accordance with (i) the transfer restrictions set forth in the
Capital Securities and (ii) Rule 144A under the Securities Act ("Rule 144A"), to
a transferee that the Transferor reasonably believes is purchasing the Capital
Securities for its own account or an account with respect to which the
transferee exercises sole investment discretion and the transferee and any such
account is a "qualified institutional buyer" within the meaning of Rule 144A, in
a transaction meeting the requirements of Rule 144A and in accordance with
applicable securities laws of any state of the United States or any other
jurisdiction.

                   You are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy thereof to any interested party in
any administrative or legal proceeding or other inquiry with respect to matters
covered hereby.

     

--------------------------------------------------------------------------------

   

(Name of Transferor)

             

By

 

--------------------------------------------------------------------------------

   

Name:

 

--------------------------------------------------------------------------------

   

Title:

 

--------------------------------------------------------------------------------

           

Date:

 

--------------------------------------------------------------------------------





C-1

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF TRANSFEREE CERTIFICATE
TO BE EXECUTED BY NON-U.S. PERSONS

__________, [     ]


Southern Michigan Bancorp, Inc.
Southern Michigan Bancorp Capital Trust I
51 West Pearl Street, Coldwater, Michigan 49036

Re:

Purchase of $[SPECIFY] liquidation amount of MMCapSSM
(the "Capital Securities") of Southern Michigan Bancorp Capital Trust I (the
"Trust")


                   Reference is hereby made to the Amended and Restated
Declaration of Trust of Southern Michigan Bancorp Capital Trust I, dated as of
March 25, 2004 (the "Declaration"), among John H. Castle, Kurt G. Miller and
Danice L. Chartrand, as Administrators, Wilmington Trust Company, as Delaware
Trustee, Wilmington Trust Company, as Institutional Trustee, Southern Michigan
Bancorp, Inc., as Sponsor, and the holders from time to time of undivided
beneficial interests in the assets of the Trust. Capitalized terms used but not
defined herein shall have the meanings given them in the Declaration.

                   This letter relates to $[             ] aggregate liquidation
amount of Capital Securities which are held in the name of [name of transferor].

                   In accordance with Section 8.2(b) of the Declaration, we do
hereby certify that (i) we are not a "U.S. person" (as such term is defined in
Rule 902 under the Securities Act), (ii) we are not acquiring the Capital
Securities for the account or benefit of any U.S. person, and (iii) the offer
and sale of Capital Securities to us constitutes an "offshore transaction" under
Regulation S under the Securities Act.

                   You are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy thereof to any interested party in
any administrative or legal proceeding or other inquiry with respect to matters
covered hereby.

     

--------------------------------------------------------------------------------

   

(Name of Transferor)

             

By

 

--------------------------------------------------------------------------------

   

Name:

 

--------------------------------------------------------------------------------

   

Title:

 

--------------------------------------------------------------------------------

           

Date:

 

--------------------------------------------------------------------------------




D-1

--------------------------------------------------------------------------------
